EIB Annual Report (2001)
The next item is the report (A5-0364/2002) by Mrs van den Burg, on behalf of the Committee on Economic and Monetary Affairs, on the European Investment Bank annual report for 2001 [2001/2256(INI)].
Before giving the rapporteur the floor, I would like to welcome Mr Maystadt, President of the European Investment Bank, who will speak later on.
Madam President, let me first start with a word of welcome, also to Mr Maystadt. I should also like to thank the EIB for the fruitful cooperation which, in the tradition of the past three years, has developed as we have commented on your annual reports. I think that Parliament can be pleased with the way in which you have taken on board the suggestions from those previous reports, and I hope that this will also be the case with my report.
In your introduction to your 2001 annual report, you described the EIB as a policy-driven public bank whose mission is to help achieve economic, social and, ultimately, political goals. I could not agree with you more. The EIB can play an important macro-economic role and underpin EU policy in key areas. The EIB is a public bank, accountable to the public for the policy it pursues. It is with these considerations in mind that I have written my report and I have emphasised a number of aspects in this respect. Today, I should like to single out five elements from my report.
They are: capital increase, pension funds, labour market policy and employment policy, EU enlargement and adequate supervision of EIB policy.
First of all, capital increase. In its annual meeting of 4 June, the Board of Governors decided to increase the capital by EUR 50 billion. Parliament welcomes this decision and believes that funding this capital increase from the bank itself is a wise decision. We condemn, however, the Board's refusal to agree at this stage to a further increase in the next five years. Parliament also applauds the decision to increase the funding of some projects in the sectors hardest hit by the economic slow-down from 50% to 70% of the total project budget. I should also like to draw your attention to the facility which the EIB offered during the autumn floods in Central and Eastern Europe to bolster emergency programmes to as much as 100%. I think that this fits in well with the image of an active bank which supports the EU's goals. In that way, the EIB also becomes visible to the citizens.
I should next like to turn to the subject of pension funds. In my report, I enlarged upon the role of the bank as borrower on the capital markets. The EIB plays a major role in this area too, particularly on relatively new markets, such as in some accession countries. With its triple-A rating and long-term bonds in different currencies, the bank is a major protagonist and a very safe investment for pension funds, for example. A drawback is that EIB bonds are not always freely accessible. Government restrictions often apply precisely to investments made by pension funds and insurance companies. The EIB can play the role of icebreaker in order to promote long-term investments and, as a result, give investors more scope for riskier investments in their new economies. For example, the EIB could be an interesting partner for pension funds. This is why I tabled one more amendment before the plenary's debate on my report, and I should like to invite the bank to play an active part. I should also like to hear Mr Maystadt's opinion on the matter.
My third point concerns labour market policy. The Amsterdam action programme has been more effective in drawing attention to projects in the social sectors. Since time immemorial, the majority of investments have been in the area of hard infrastructure. It is, however, also important to invest in social infrastructure. I would apply the two-pronged Lisbon objective, both economically and socially, to EIB policy. Like last year, Parliament calls on the EIB to assess the impact on employment of the projects and activities implemented and supported by the EIB and to enhance the internal and external expertise in this field within all the bank's different activities and directorates. I am interested what Mr Maystadt's intentions are in this area too.
With regard to enlargement, we discussed the first round of the EU's enlargement in Parliament on Tuesday. The EIB can also do its bit by giving a high priority to activities in the accession countries and by allowing those countries to take part as fully-fledged participants. I have a feeling that the new Member States take too little advantage of investment opportunities. It seems as if they are imposing restrictions on themselves because they do not want to run up excessive debts. A creditable ambition which can bring them closer to monetary union, but something against which I would put question marks at this stage. Parliament has advised the EIB at any rate not to overlook the social dimension and to set up a special programme for the candidate countries and other partner countries, which should address the objectives of social cohesion. Mr Maystadt may be able to enlarge on this point too in his response.
Finally, Parliament urges an intensified co-operation of the EIB and the EBRD on the basis of a well-considered and efficient division of tasks. In fact, this will be discussed in a separate report by Mr Markov in our committee and in this House in the foreseeable future.
My final point concerns monitoring. The importance of transparency and of the adequate supervision of the EIB group is something that has always enjoyed Parliament's undivided attention. As a public investment bank, the need for adequate monitoring is obvious, but there is still room for improvement in this respect. This is largely due to the EIB's dual position as, on the one hand, originally a tax-funded public institution and on the other hand, a normal bank which, in the case of the EIF, which also forms part of the group, is also a venture capital fund. As financial institutions, they are not subject to the normal prudential supervision that is set up for other institutions at national level. This monitoring at national level was the subject of a report which I supported here yesterday. I think that this can also play a part in the case of the EIB.
A final point concerns the recommendations tabled by the Committee on Budgetary Control and I shall leave Mr Sjöstedt to put the case for these. I have given almost all of them comprehensive coverage in my report.
Madam President, President Maystadt, ladies and gentlemen, I would like to thank the European Parliament for having once again taken the initiative of organising a debate on the work of the EIB. I would congratulate the rapporteur, Mrs van den Burg, on her extremely interesting and comprehensive report which emphasises the EIB's role as the Community's primary long-term financing institution for key sectors of the European Union, the candidate countries and other partner countries.
I would briefly like to consider the following four points: collaboration between the EIB and the Commission, the EIB's work in the partner countries, the EIB's work in the candidate countries, and the Tripartite Agreement between the EIB, the Court of Auditors and the Commission.
The first point: the EIB is a policy driven public bank. Its task, as President Maystadt himself pointed out, is to contribute to the achievement of the political goals of the European Union in cooperation with the Commission. In this respect, the Commission warmly welcomes the growing cooperation with the Bank in various priority sectors such as regional development and the environment, and also areas addressed by the 'Innovation 2000 initiative' such as research and development, the audiovisual sector and information technology.
The Commission supports the EIB Group's consolidation of its activities concerning SMEs. It agrees with the European Parliament's point of view whereby the Bank should adopt the Commission's definition of SMEs.
The Commission acknowledges Parliament's wish to evaluate the impact on SMEs of the 'Multiannual Programme 2001 - 2005 on small and medium-sized enterprises', known as the MAP. In this respect, the Commission intends to draw up an interim progress report on the MAP in 2003, including its impact on SMEs, as required by the Council decision on the MAP. Furthermore, again as required by the same decision, the Commission will submit an external assessment report to the Council and Parliament by the end of December 2004.
The second point: the EIB has increased its financing activities in partner countries, working in close cooperation with the Commission. In this context, the Mediterranean Investment and Partnership Facility, launched in Barcelona last October, will constitute an important initiative to boost economic development in bordering countries in the south. The Commission has given substantial backing to this initiative, pledging EUR 255 million of the Community budget over the next four years. Moreover, the EIB, again in conjunction with the Commission, is preparing to implement the new investment fund for ACP countries laid down by the Cotonou Agreement. As regards the Balkans, the Commission and the Bank are currently looking into the possibility of granting the Bank a mandate to operate in Kosovo.
The third point: with regard to the EIB's work in the candidate countries, the Commission endorses Parliament's view that absolute priority must be given to the Bank's activities in these countries. We believe that the funding requirements are considerable and that the EIB and the EBRD must work closely together in order to contribute to the growth of the new Member States of the European Union.
With regard to the integration of the candidate countries into the EIB structure, the Commission is pleased to note that the Member States have, at last, reached an agreement on amendments to the Treaty with regard to the governance of the EIB and on its subscribed capital following accession. Once the agreement of the candidate countries has been obtained, this will enable the new Member States to be integrated into the EIB structure immediately after accession.
Lastly, the fourth and final point: a very brief comment on the Tripartite Agreement between the EIB, the Court of Auditors and the Commission. The Commission feels that the basic principles of the Tripartite Agreement reflect a fair balance between the rights of the Court of Auditors and those of the EIB, and that these principles must not be altered. As for the Community budget, in accordance with the Tripartite Agreement, the Court has access to a wide range of information about the Bank's operations under mandate and is entitled to additional information whenever it so desires. The Commission warmly welcomes Parliament's initiative calling on the interested parties to review the agreement, an initiative which will doubtless constitute an opportunity to update a number of technical and administrative aspects in the light of changes which have taken place.
Madam President, I want to say a few words about the opinion of the Committee on Budgetary Control regarding this report. My committee and I are grateful for the fact that the rapporteur and the committee responsible have chosen to take on board so many of the views we have presented. Thank you very much.
The European Investment Bank has for many years been one of the EU's more anonymous powers that be. At the same time, the EIB has very great influence by virtue of the extensive loans both to the Member States and to the candidate countries. It would be sensible to have a more comprehensive political debate on the bank's approach and also more comprehensive scrutiny of the bank's activities on the part of the other EU institutions.
The reason for the European Investment Bank's having been a fairly anonymous wielder of power in the EU is no doubt the special status of this body. It is a bank which, moreover, is basically owned by the Member States, at the same time as being a part of the European Union. We suggest, partly by means of the following proposals, that it be scrutinised more carefully.
We wish to increase the Court of Auditors' access to information from the European Investment Bank. In the long run, this access to information should be similar to the access that exists to information from the European Central Bank. This is something that can be brought about through the tripartite agreement, which is subject to future review.
We should like to see increased cooperation between our committee, the Committee on Budgetary Control and the European Investment Bank. It should, for example, be possible to welcome the chairman of the bank to our meetings. We should also like to acquaint ourselves with more documents concerning the European Investment Bank's internal audit.
We should like to see the environmental dimension strengthened through the EIB's incorporating the Århus Convention and the obligations under it into its policy. We are concerned here with public access to environmental information. In a year or so, we should also like to see a progress report made on the task taken on in Gothenburg concerning impact on climate change.
Finally, I just want to add that there is a need to evaluate the system of global loans which is at present a little too vaguely defined. A thorough evaluation needs to be made of the actual impact of the loans.
Madam President, Mr Maystadt, this is the third time that Parliament has been able to give its opinion on the EIB's annual report. The report by Mrs van de Burg is balanced and consistent, and the Committee on Economic and Monetary Affairs has therefore adopted it unanimously. I would nevertheless like to make some observations.
First of all, I should like to comment on the role of the Bank. The role of the EIB is important. The Bank is a major investor on the European market and outside, with considerable macro-economic clout. This macro-economic clout does not require the EIB to have its own macro-economic policy. The agreement is that the Bank serves the EU's goals. The Bank deploys its investment funds in order to strengthen the EU's macro-economic policy. In other words, the Bank's mission does not require it to adopt a pro-active role. The EIB is to promote economic and social cohesion within the EU by financially supporting the goals which the European Union has in mind. As a result, the EIB naturally has macro-economic influence, and, indeed a great deal of it, but this influence is not a goal in itself.
I should now like to turn to the plan by the Group of the Party of European Socialists to include in the structure of the EIB a body to define the scope for employment and the effects on employment of EIB projects. Creating employment is not one of the Bank's tasks as such, but it is sometimes, of course, a side-effect. The Bank's task to modernise means the effect could also be the complete opposite, intensifying the eternal dilemma between productivity increase through high-grade investments and employment. Given this dilemma, there is no point in setting up an extensive employment barometer. In my view, employment is not a goal in itself as far as the Bank is concerned. In order to avoid unnecessary administrative costs, we have agreed to the simple registration of employment effects - or employment impact assessment, to use a fine phrase - but without any snags. In other words, employment impact assessment should not take on the scale of the Bank's environmental section. Sustainable environmental policy is one of the Bank's explicit tasks. We are thus opposed to a comparison of the employment barometer with the environmental section. We will try to prevent the comparison between the two, suggested by the word 'similar' in the amendment, by a split vote. We believe that the EIB funds should be used for investments and not for the system itself if this can at all be helped.
Finally, there is the question of monitoring. At present, the Bank's outgoings are covered by the EU Member States. It also generates money itself by issuing bonds. In our view, the issuing of bonds to pension institutions, as proposed by the rapporteur, is unwise for the time being because there is as yet insufficient transparency within the Bank.
We hope that the amendments we have tabled will prevent the link being made to pensions in the final report. We expect of the Commission that, after three years of debating the issue of monitoring, it will finally produce proposals on how better monitoring can be arranged and what the Court of Auditors' exact role might be. I believe in the Dutch saying: 'vertrouwen is goed, maar controle is beter' - trust is good, but control is better.
Madam President, ladies and gentlemen, the report we are currently considering, which I must commend for its quality, clearly emphasises the importance of the European Investment Bank as a crucial instrument for the funding of projects throughout the European Union. It also, however, highlights the decisive role that this bank plays in the economies of the candidate countries for which it proposes, as a matter of fact, to create a special social policy programme.
For this reason, the increase in social capital recently decided on can be considered to be in line and consistent with these structural objectives, which are so important to achieving a global European economy that is prosperous and fully sustainable. The European Investment Bank is already responsible for more than 5% of all investments made in the Union, which has enabled more than 400 000 jobs to be created, specifically through the support that the bank gives to small and medium-sized enterprises.
It should be remembered that the European Union has recently taken on increased responsibility for the funding of venture capital, in particular for small and medium-sized enterprises, through the EIB. Unfortunately, as the rapporteur also points out, the work of the European Investment Bank is sometimes limited by the orthodox and rigid rules for the consolidation of public finances, which must be complied with under the growth and stability pact.
We must remember that a large part of the EIB's remit is geared towards investments of a structural nature, such as infrastructures or venture capital for small and medium-sized enterprises, and that the success of these investments is often dependent on the possibility of mobilisation in partnership with public spending. The understanding that has just been reached, therefore, is not indifferent, in the framework of the current budgetary rules, to the flexibility that is crucial to the correct implementation of the growth and stability pact.
Today it is increasingly clear that Europe has an aim which is also an undeniable need: that of becoming a highly competitive area and therefore, of creating wealth and of harmonising its distribution. This aim can only be achieved, however, through support for structural investments and is, consequently, unfettered by restrictions that could endanger these investments. The quality of expenditure, whether public or private, must be the guiding framework for investment policy and the European Investment Bank has an irreplaceable role in this framework. I congratulate the rapporteur on the content of her report and on having been able to interpret these aspirations.
Madam President, Commissioner, Mr Maystadt, I want to begin by thanking Mrs van den Burg for the sterling work she has done.
There is also cause, I think, for sincerely commending the EIB and Mr Maystadt for the way in which the dialogue between the European Parliament and the EIB has developed in recent years. From having been, as Mr Sjöstedt pointed out, a fairly closed institution, the bank has since opened itself up to dialogue and the exchange of opinions. My first coming into contact with the EIB a number of years ago was due to the fact that independent organisations complained about the EIB's lack of transparency and its failure to appreciate the need to contribute significantly to the EU's efforts to devise a policy in favour of a sustainable environment. Crucial progress has been made within both these important areas. As we all know, nothing is so good, however, that it cannot be improved, and that applies too to access to information in several languages.
Madam President, the rapporteur's ambition has been further to emphasise the EIB's overarching role in macro-economic and financial terms and in terms of political strategy. I share that approach in principle, but I would at the same time warn against we in Parliament's expressing too many wishes, legitimate enough in themselves but meaning that we cease to focus upon the EIB's main tasks, namely those of promoting regional development, supporting forward-looking technology, taking account of the environment and concentrating on the candidate countries and what are termed the partner countries. As you can hear, the EIB now already has more than enough on its plate. I would emphasise, however, that the EIB's efforts in the Balkan countries, which are part of its remit, deserve increased attention. Where supervision of the EIB is concerned, we would repeat our proposal that the issues be addressed at the forthcoming intergovernmental conference.
Finally, I should like to ask Mr Maystadt how he views our desire for a panel of experts to be set up, of the type to be found within the World Bank. I know that there is a certain scepticism within the EIB where the view is that the EIB cannot be compared with the World Bank and that, moreover, the EU has the institution of the Ombudsman. What does the EIB intend to do to disseminate further knowledge concerning the global loans, that is to say the loans to small enterprises?
Madam President, as permanent rapporteur on loans and guarantees for the Committee on Budgets, I have only positive things to say on the whole about the EIB. I have, it is true, been astonished at the levels of bureaucracy that exist between the Bank, the Commission and the Council, evident from the financing of environmental protection investment in Russia's Baltic basin. What happened showed that the Bank is not just a financial institution but also a political playing field. The environment suffered as a result of the political games played by representatives of the Member States.
The European Union guarantees a large portion of what the EIB lends and its loans in this respect do not carry any risk. A 3A credit rating keeps the cost of borrowing low in other forms of fund-raising on the part of the Bank. As the EIB has a good credit rating and the bad debt risk is low, it should adhere to stringent social and environmental criteria when granting loans. We have to promote aims that work for the common good. With that purpose in mind, the Bank must listen very attentively to the totally justified opinions of the NGO, Bankwatch Network.
Our group backs the calls for improved monitoring of the Bank.
Madam President, I warmly welcome this report. My group has submitted a small number of amendments which aim to highlight the importance of greater transparency and environmental commitment in the work of the EIB and also, in particular, to ensure that the EIB applies the highest ethical standards possible in project financing, including withdrawal from any project carried out in breach of national legislation or where corrupt enterprises are involved.
In connection with that last point, I am sure Mr Maystadt is aware of the ongoing court case in Lesotho, where European companies are on trial for allegedly paying bribes to win contracts in the Lesotho Highlands water project, a project part-funded by the EIB.
Since corrupt practices in the award of contracts for development projects represents a major threat to the provision of good governance, would you agree, Mr Maystadt, that it is crucial that the EIB examine its due diligence procedures, with respect not only to the Lesotho project, but also to all future projects, and will you report back to Parliament on its findings?
A brief question to the Commission: will the Commission honour the commitment made several years ago to provide the necessary financial support to the Lesotho Government, so as to enable it to pursue these court cases to their conclusion and thereby guarantee good governance?
Madam President, Commissioner Monti, President Maystadt, please allow me to congratulate the rapporteur on her calls for the EIB to attain higher targets in terms of support provided for the Member States' economies.
This Bank performs a special task: the distribution not of all funds, but only of funds intended to contribute to the achievement of the Union's objectives. This institutional task has helped to create new wealth and to support entrepreneurial initiatives in the regions of the Union which are most lagging behind. The Bank's efforts to support certain sectors, such as the environment sector, where EUR 5.9 billion has been allocated to environmental protection projects, are certainly commendable.
The most important aspect for territorial development is still support for SMEs. In this case, partner banks which also distribute funds need to provide detailed information about the investments. It has therefore been suggested that a credit ceiling is set in advance for SMEs and that, at the end of the financial year, a report is submitted to the European Parliament on the actual use of the pre-established ceiling and on any reasons or difficulties encountered which caused it not to be used, or only to be used in part.
I certainly support the major undertaking of the EIB in the candidate countries, but objective 1 regions should not be forgotten: even after they no longer have this status, they should be monitored as appropriate and given substantial credit support so that they can conclude their development process - certainly not fully completed - by 2006.
We should pay special attention to the Bank's Statute, which can only be amended in accordance with the procedure for amending and revising the Treaties laid down in Article 48 of the Treaty on European Union. In particular, Article 5, which provides for 6% to be paid in by the signatory Member States, should be amended. An increase in this percentage would lead to higher loans and, consequently, greater support for the areas concerned, and greater profitability for the Bank or, alternatively, with the same amount of revenue, a reduction in the applicable rates.
Mr President, I should like firstly to commend the rapporteur, and also Mr Sjöstedt for his opinion on this report. I have had the satisfaction of working on EIB matters for many years, and I often say that it is more difficult getting into the EIB than into Fort Knox. It is still a hard fight to obtain greater transparency and supervision where the EIB is concerned. The bank is still very unwilling to open its accounts and projects up to external supervision. It is almost impossible for the Court of Auditors to obtain access to documents. The bank always refers to banking secrecy or to the fact that the money does not come from the EU budget but from its own resources.
In March 1999, the EIB, the Commission and the Court of Auditors signed an agreement concerning the Court of Auditors' being able to supervise the EIB, but I firmly believe that the agreement must be altered so that it gives the Court of Auditors the same right to supervise the EIB as it has to supervise the ECB. I am extremely pleased, moreover, that Parliament is now making this demand. Why should the EIB have special status? That is something I absolutely cannot accept. I would compare the EIB with the goblins' bank in the Harry Potter books, namely a totally closed institution in which no one must interfere.
Madam President, allow me first of all to tell you how much I appreciate having this opportunity to continue the dialogue with the European Parliament, in particular at a time when this House is opening up to members of parliament from States that are soon to join the European Union.
Two weeks ago in Vienna, speaking before the annual European Investment Bank Forum, President Cox recalled the historical importance of enlargement and emphasised, with particular eloquence, that this move is the essential extension of the work towards peace and stability commenced by the founders of European integration. For its own, modest, part, the European Investment Bank, which was created by the Treaty of Rome for the purpose of providing financial support for the political objectives of the European Community, is trying to contribute to successful enlargement.
The European Investment Bank, which already has a portfolio of loans of around EUR 18 billion in this region, making it by far the main backer, will, of course, continue to back the necessary investments in the future Member States. Three areas in particular are targeted: infrastructures, with particular regard to transport, energy and telecommunications; the environment, because tremendous investment is needed in order to achieve compliance with Community standards; and, lastly, direct foreign investment, because it is a particularly powerful tool in bringing conditions in the candidate countries into line with those in the current Member States. The preparation of the candidate countries for accession is therefore one of five priority axes adopted by the Council of Governors of the EIB last June, when it agreed to a 50% capital increase for the European Investment Bank.
I shall briefly mention the other four priority axes. First of all, regional development, with a view to devoting 70% of our direct loans and at least 50% of our global loans to projects based in regions eligible for assistance under the Structural Funds. Then what we call the i2i (Initiative innovation 2000) programme, which was implemented following the Lisbon European Council and which aims to encourage investments that contribute to transforming the European economy into an economy based on knowledge and innovation. Over EUR 13 billion of loans have already been approved within the context of this initiative. Another priority axis is environmental protection and improvement, with the objective of devoting between one quarter and one third of our total loans each year to environmental projects. The fifth and final priority axis is our support for the European development aid policy, in particular with the launch of two new facilities: the Euro-Mediterranean Facility, which was established by the Barcelona European Council, and the new Investment Facility created by the Cotonou agreement between the European Union and the ACP countries.
Having thus briefly summarised the five priority axes for the coming years, I would now like to try to respond to the various speakers. I confirm that I will be available to give fuller, more precise answers at committee meetings. I would like first of all to respond to your rapporteur, Mrs van den Burg, who has put a great deal of effort into preparing this excellent report. I would like briefly to raise a subject close to her heart: the use of EIB bonds by pension funds. In the United Kingdom, pension funds have already invested in long-term EIB bonds. We have not yet had the same success on the euro market, but we are trying to find formulas that might be of greater interest to pension funds and insurance companies.
Employment, which many of you have continued to focus on, clearly constitutes a final objective. I believe, however, that it would be dangerous to make the number of jobs created directly by a project the deciding factor in the decision on whether to finance the project. In this regard, I share some of the reservations expressed by Mrs Peijs. We consider that our project must have a positive impact on the economy, through the innovation-productivity-growth-employment chain, but that it would be dangerous to establish too direct a link between the number of jobs created and the choice of a particular project.
With regard to the financing of SMEs, I would remind you that we finance small and medium-sized enterprises in two ways: on the one hand, through global loans, as half of our global loans go to small enterprises, and, on the other, through the provision of risk capital from the European Investment Fund. I would say to the Commission, in response to the comment by Commissioner Monti echoing one of the report's recommendations, that, in fact, we plan to adopt the Commission's definition of small and medium-sized enterprises. We must, however, first solve one problem, which is that of medium-sized enterprises. The latter are in danger of being considered too large to receive global loans but too small to benefit from direct loans. When we have found the appropriate method for medium-sized enterprises, we will in effect be able to adopt the Commission's definition.
With regard to the important matter of monitoring the European Investment Bank, I would say that, naturally, we are entirely open to monitoring by the Court of Auditors within the scope of its competence. Mr Blak, I can assure you that the Court of Auditors has access to all the documents it wishes to obtain within the context of the tripartite agreement concluded between the Commission, the Court of Auditors and the European Investment Bank. This agreement operates to the satisfaction of all three parties. The President of the Court of Auditors confirmed this to me and you have just heard Commissioner Monti say that the Commission, too, is satisfied with this agreement, which will be renegotiated and renewed. In this regard, there is therefore no problem. The Court of Auditors has the power to monitor the use of Community funds and, insofar as the EIB uses Community funds, the Court of Auditors must clearly be fully able to exercise its monitoring powers.
There is also, however, the sector of EIB activities which have nothing to do with Community funds and are financed by our earnings from financial markets all over the world. These activities, naturally, also need monitoring. Moreover, it is in our interests to be monitored effectively, and we are already monitored by a verification committee and external auditors who report directly to the governors. That said, I think it would be desirable to find a form of supervision that is appropriate for a bank. I have already said this before the House, and I confirm it today. We are entirely open to the idea, and even keen to be subject to a form of banking supervision. Furthermore, that is why we are following with great interest the discussions taking place on the possible creation of a European banking supervisor.
Mrs Lucas raised some interesting points, but I have already exceeded my speaking time. I will be able to give her more information in committee, in particular with regard to the Lesotho project she mentioned. I can simply confirm that, as soon as we became aware of signs of possible fraud, we ordered a detailed audit and communicated the information assembled during this audit to both Olaf, the monitoring body with which you are familiar, and to the Lesotho legal institutions. We did not uncover any fraud with regard to the use of EIB funds, but our enquiry at that time enabled us to discover other factors which we communicated to the competent authorities. I shall be able to say more about this in committee.
Madam President, I hope that the House has found my response informative and that it has given you an idea of the way in which we and all the Bank's staff view our responsibilities and intend to put them into practice over the coming years, in close cooperation with the Commission and maintaining dialogue with Parliament.
Mr President, thank you for coming here today and for the information you have kindly shared with us.
The debate is closed.
The vote will take place at 12 noon.
The next item is the joint debate on the following reports:
report (A5-0352/2002) by Mr Lipietz, on behalf of the Committee on Economic and Monetary Affairs, on the Commission's XXXIst Report on Competition Policy 2001 [SEC(2002)0462 - C5-0282/2002 - 2002/2142(COS)]
report (A5-0353/2002) by Mr Herzog, on behalf of the Committee on Economic and Monetary Affairs, on the 2001 scoreboard for state aid (spring 2002 update) [2001/2196(INI)].
Madam President, in the short time available, there being two reports to be discussed, I will try to consider a number of different issues.
First of all, I would like to thank the rapporteurs, Mr Herzog and Mr Lipietz, for their excellent reports. Once again, they both reflect Parliament's overall support for European competition policy, support which is so important for the Commission and its departments.
Allow me to set out the main features of our competition policy in the state aid sector. The Commission has continued its efforts in this sector in order to simplify, modernise and clarify the rules and practices. New regulations and Community guidelines have been drawn up. For example, at the start of this year, new multisectoral regulations were adopted setting out a much clearer body of rules for the assessment of regional state aid for major investment projects. Another important example is the use of block exemptions, which allow Member States to grant aid without the need for prior notification. Block exemptions for small- and medium-sized enterprises and for training have been adopted and, recently, an exemption for state aid for employment too.
With regard to the reduction and adjustment of state aid, the Member States undertook to reduce the level of aid in the Conclusions of the Stockholm and Barcelona European Councils. In effect, we have seen a clear downward trend, but undeniably, the cumulative effect of aid totalling EUR 82 billion is continuing to substantially distort competition in the Union.
I will now, if I may, respond to some of the points raised in Mr Herzog's report. I firmly believe that the best way to promote overall Community industrial competitiveness is precisely to maintain a firm policy on state aid. state aid policy is criticised at times, in that it is said to be at variance with measures seeking to attain certain Community objectives. In my view, this variance is, in the majority of cases, more imagined than real. The aim of state aid control is to ensure that the positive effects of one particular measure are not counteracted by the distortion in competition which the measure itself creates.
I also endorse the view, expounded in the report, that we need to focus more on assessing the effectiveness and efficacy of aid. This is one aspect of the aid policy for which the Member States are chiefly responsible. They must develop ways to assess aid schemes, whereas the Commission, for its part, intends to help this process by providing a forum where experiences can be shared.
As regards competition law, our activities have been characterised by our debate on the Commission proposal to update its procedural rules. Work being carried out by the Council regarding the Commission proposal - a proposal fully supported by Parliament, which once again, I would thank - is now nearing completion. It is expected that the Council will agree on the text of a new regulation next week. I am sure that we will also see considerable improvements in our procedures with regard to the aspect which Parliament emphasised most in its resolution, that is the fact that European competition rules should be applied in all cases where trade between Member States could be affected.
Updating Regulation 17, ladies and gentlemen, is an example of the permanent culture of reform which the Commission is seeking to encourage within the institution and which - as we shall soon see - also applies to mergers. I would like to point out, moreover, that as regards updating competition rules, it was the Commission, three years ago, which took the initiative. You will also recall that it was not all that easy, at the start, to persuade the Member States that it would be in the interest of better European governance to have more decentralisation in this respect.
As regards mergers, the number and complexity of cases which reach second phase investigations has increased rapidly. In 2001, the Commission issued five prohibition decisions. Even though this is the highest number of prohibition decisions issued in a single year, this figure continues to represent only around 1.5% of all final decisions. In this connection, it probably will not have escaped your attention that, in October, the Court of First Instance overturned two of these prohibition decisions, in the Schneider/Legrand and Tetra Laval/Sidel cases, and there was also the judgment in the Airtours/First Choice case, already referred to in your report.
A detailed discussion on the consequences of these judgments for the Commission's work would take more time than we have today. I would, however, like to make a few comments.
We are carefully considering the judgments, both in order to decide whether to appeal to the Court of Justice, and in order to take appropriate action for the future. Nevertheless, we should not allow these specific, individual cases to distort our view of the Community merger control policy. As you know, we initiated a vast reform of merger control procedures a long time before these recent rulings. If necessary, it may be appropriate to take advantage of the lessons we have learnt from these judgments in order to put into effect an even more radical reform than that originally planned: this is precisely my intention, as I have already said.
Regardless of whether or not we appeal to the Court of Justice, it is right and proper that the Commission learns as many lessons as possible from certain assessments which have been made and, accordingly, the reform will be even more far-reaching and sweeping. I am, however, keen to specify, quite clearly, that the improvements which we expect to see in the instrument will in no way mean a more lenient policy. We believe that merger control policy - just like competition policy in general - must be fair but, at the same time, strict.
I intend to propose to the College a sweeping reform of the merger control system by the end of December, and I would like to briefly highlight some of its aspects now. The first point concerns the length of investigations. A major advantage of the European system is the short investigation times, as is widely acknowledged. Nevertheless, these short time frames also create some drawbacks which translate, as it were, into a certain tension, at times quite charged, in the final dealings between the parties and the Commission. Therefore, we will not relinquish the benefits derived from these short investigations - which exist in Europe but not in the United States - but we will also propose the introduction of a certain amount of flexibility through a series of provisions to extend certain deadlines.
The other improvements to the decision-making process which I plan to propose include: the formalisation and extension of the existing system of cross-checks in all cases which reach second phase investigations; greater transparency, allowing access to the dossier and dialogue between opposing market views at an earlier stage than is currently the case; more human resources in the Competition Directorate-General, both in order to work in a more appropriate fashion with regard to the high standards set by the Court and to improve our economic analysis capabilities.
I would also like to touch briefly on judicial control in the event of company mergers, which I am aware is of great interest to the European Parliament in general and to Mrs Riis-Jørgensen in particular.
Recent judgments have shown that the European courts exert strict, meticulous control over the Commission's analyses in merger cases. Judicial control, which exists and is strict, should not, however, only be effective in terms of thoroughness, but also in terms of speed. In this respect, there is still substantial room for improvement, in terms of the speed with which judgments are issued. A fast track system has already been introduced, and we sincerely hope that the Court of First Instance will be able to deal more swiftly with and increase the number of fast track cases. The Commission is willing - as we have already stated - firmly to support the granting of further resources which the Court will certainly need to implement these improvements. Furthermore, it may be helpful to consider whether it would be appropriate to have judicial panels of experts handling certain categories of cases at first instance or a unit specialised in mergers at the Court of First Instance.
Whatever kind of reform is considered in order to achieve a successful system, it is, in any case, important not to lose sight of the many merits of our administrative system. I must say that, following the publication of the Commission Green Paper, there were very few calls to abandon or make radical changes to the current system.
If forced to choose between our system and the US system, many businesses - several of which are American - have indicated a preference for the European Union's system during consultations. Moreover, as you know, systems grounded on administrative decisions in this field are certainly not exclusive to the Commission. Indeed, this is the model used at national level, in the majority of Member States, and it reflects European legal traditions.
My proposals will therefore significantly improve the current system: in some fundamental aspects, they will completely transform the present system. My ambition is that what we propose will be the most modern and effective merger control system, and it will improve the European model by incorporating certain aspects of the US model.
As time is short, Madam President, ladies and gentlemen, I will not expand on other important points addressed in the two reports by Mr Lipietz and Mr Herzog. In particular, I am unable to consider one point which I know, however, to be of great interest to the Chairman of the Committee on Economic and Monetary Affairs, Mrs Randzio-Plath, and that is international cooperation, an area in which considerable progress has been made over the last year.
Madam President, Commissioner, please excuse the absence of my colleague Mr Lipietz, who has had to stay in Paris this week because a loved one is very ill. Our committee was not, in actual fact, unanimous on the report I am about to present to you on his behalf, in contrast with its unanimity on the report on the European Investment Bank. That is why around 40 amendments, including, moreover, a dozen or so tabled by my own group, have been tabled for discussion in plenary.
Despite the differences of opinion that are quite traditional within the Committee on Economic and Monetary Affairs on this type of report, I shall emphasise the points on which we agree, first of all highlighting our warm support for the work carried out by Commissioner Monti and his staff. Everyone in our committee is in favour of a well-organised European competition policy and the Commission's report for 2001 bears witness to the efforts that you and your staff have made. International action, to which you have just referred, does not present any more of a problem. We are in favour of establishing global rules. The report therefore emphasises the need to strengthen international cooperation in the field of competition. The majority, if not all of our colleagues are opposed to renationalising competition policy, and this is a strong political message.
You have just referred to the recent judgments of the European Court of Justice. Paragraphs 4 and 5 of our report clearly state: 'the European Parliament does not consider the recent judgment of the Court of Justice (?) as disqualifying the work of the Commission'. The issue we should be raising instead is the reorganisation of the Court of Justice. You mentioned various alternatives. The report describes the creation of a new legal chamber. I do not know what your opinion is on the problem of state aid, which is the subject of the report by Mr Herzog.
If I understand correctly, next year we shall have a single report on competition policy and state aid policy. I am delighted to hear it.
Another point of agreement of great political importance concerns the fact that state aid should, as laid down by the Treaty, focus on horizontal objectives. In committee, the disagreements tended to concern the way in which the objectives were defined and implemented. We have already discussed this with you at length. A great deal of progress remains to be made. I have just learnt of the conclusions of the Competition Council in this regard. We must work towards making the various actions of the Commission compatible and coherent with European policies. In this context, the opportunity for recourse to state aid in order to achieve these horizontal objectives should be reiterated.
There is one last point of agreement between Members: we need to strengthen the legislative role of the European Parliament in all aspects of competition policy. The report specifically calls - this work is naturally the responsibility of the Commission - for Parliament to have the right of codecision with regard to legislative procedures concerning competition.
Two points have caused a great deal of controversy and a number of amendments concerning them have been tabled in plenary. The first concerns our stance with regard to the candidate countries. There is a consensus within the committee that competition rules should be considered to apply without discrimination to all the Member States. The effective implementation of competition policy, however, has led to debate. Although we must be strict in combating corruption - and the Commission's reports emphasise how serious these problems still are in many of the candidate countries - some of us would like to see a degree of flexibility in the assessment of this state aid, along the lines of the attitude of the European Union during German reunification, when it seems that we adopted a particular attitude towards the new, reunified Länder.
The last point of agreement between committee members is their favourable view of the liberalisation of several economic sectors. Some consider that the processes underway are generally balanced and satisfactory, while others believe that these liberalisation processes do not comply with all the objectives of the European Union.
Madam President, in order to avoid having to speak again, I would like very briefly, on behalf of my group, to highlight the importance we give to a number of amendments we have tabled on our assessment of the examination of state aid in the candidate countries. Then there are our Amendments Nos 19 and 22 on services of general interest, both at international level - WTO negotiations - and national level.
Lastly, Commissioner, I would like to hear from you. As you know, the Convention has already received a number of contributions on the subject of services of general interest. Others will follow and I believe it would be appropriate politically for the Commission, also, to communicate to the Convention a contribution on the way in which it envisages the relationship between competition policy and services of general interest.
Mr President, I would like to thank all my colleagues who have supported me and in particular those who share the view of this report, which I believe to be balanced and concerned with real situations. I note that the amendments tabled by Mr Evans and Mrs Riis-Jørgensen ruin that balance and in fact condemn any state aid in market activities. I therefore hope that these amendments will not be retained and that the balance achieved in the Committee on Economic and Monetary Affairs will be preserved in plenary. I worked together with the Directorate General for Competition, which very carefully manages state aid policy, and I am very pleased with how the dialogue progressed.
Like any competition policy, the policy on state aid is facing new challenges. Its prime objective remains to reduce all aid that distorts or could distort competition, but other objectives should also be taken into consideration: competitiveness and growth - the Lisbon objectives - and social cohesion, which involves support for struggling regions to catch up and develop. This is why the Stockholm and Lisbon European Councils made the commitment not to reduce all aid, but aid in the sense of Article 87, in other words aid that creates unfair competition. They particularly advocate redeploying aid towards the horizontal objectives. All of these Council decisions must be implemented firmly, but with discernment.
I stress in my report that the effectiveness of horizontal aid must be evaluated. For example, the legitimacy of aid for research, the environment, training and employment is clear, and increases in this aid are often desired. However, it is not always effective in terms of the Lisbon and Gothenburg objectives, and we should therefore move forward with our recommendations.
It would be dangerous to ban any notion of sectoral aid, however. This aid could prove to be essential for strategic projects on which Europe is falling behind and the market is declining, but also for dealing with unfair competition on the global market, or to save production operations that are faced with very serious economic shocks. We are aware that the Commission has also itself opened the debate on the interaction of competition and industrial policy. The enlargement of the Union to the Central and Eastern European countries also poses difficult problems which must be dealt with fairly. If the private sector will not fund the modernisation of the steel industry in Poland and the Czech Republic, in a global context of excess capacity, should we nevertheless ask those countries to give up developing that sector? A re-examination of steel aid is essential. In the same way, while it is legitimate to aim to eliminate special tax arrangements and convert them into regional aid, it should not be forgotten that countries such as Ireland benefited a great deal from them until recently and that as the economic level of the Eastern regions concerned is particularly low, it will not be possible to create viable companies straight away.
Regarding services of general interest, a perspective of progress is emerging. The Council and the Commission are re-assessing their interest for the Community. In accordance with the wishes of Parliament, the Court of Justice recognises that financial compensation, in return for the obligations imposed, is not aid. We therefore want the Commission to speed up its discussions on this basis and to propose new tools soon in order to ensure free choice, resources for services of general interest, and competition, as well as to safeguard non profit-making activities.
Finally, we ask it to speed up the work on considering tax systems, described by the Primarolo group as encouraging unfair competition, in terms of state aid that should be eliminated.
Ladies and gentlemen, the scoreboard is a step forward in achieving transparency and in the public debate, and we welcome this. However, the Commission is aware of the limits that we have highlighted. The comparability of data between Member States is not guaranteed, the effectiveness of aid has not been evaluated and a comparison between the Union and its major world competitors has not yet been provided. These are also areas to work on in the future, and in view of which, it would be desirable to increase the involvement of civil society.
Allow me to add a few words on competition policy as a whole. Competition is essential for the viability and efficiency of the internal market. However, the European Union has a great deal of progress to make in terms of industrial and technological development. We should not move backwards in terms of competition policy, but we need to bring industrial and competition policies to the same level in the treaties and in practice, otherwise the Union will fall behind in terms of innovation, scale effects, networks and creation of companies. Experts already believe that its potential for growth in terms of production and productivity has slowed down, while we wish to speed it up. The process of mergers is only one aspect of the problem. We are aware that the general centralisation of powers within the DG poses a problem, but we do not want to swing towards the American model. In the reform under preparation, we would prefer a much more open, deliberative instruction procedure, which allows for reasonable timescales, while the decision would still be the responsibility of the Commission.
Mr President, thanks are due to the Commissioner for the competition report, but congratulations also go to both rapporteurs for presenting us with their analysis of the issue.
The competition report is based solely on the accountability of the Commission. This means that our comments carry about as much weight in the Commission as Economic and Social Committee opinions, and no more; we must be clear about this. This is not to say, however, that the Commission, which has been given considerable competence here, wishes to restrict its rights in the field of competition.
Allow me to make a number of critical comments about the further development of competition policy per se. Progressive globalisation, the fact that the European economy is characterised by mergers, and an ever tougher competition policy have consequences for the situation on the ground in that they bring changes for the labour market. This does not mean that I wish to bring this process to a halt; I want to put to you the view of the Committee on Employment and Social Affairs, which is that the employment guidelines are no longer sufficient on their own to compensate for the labour market problems arising from increased competitive pressure combined with today's weak growth.
I know that we should not, indeed we must not, pin excessive blame for current problems on competition policy; I am clear about that. But what I wish to say is that the possible extension of competition rules to services of general interest would appear to me to be problematic. It is not for the Commission to define these on its own; it must be done by politicians in general.
Competition policy is undoubtedly of value in itself, but must be reconciled with socially important areas of general interest, and this is even more important as the European Union prepares for enlargement. I hope that you will have sympathy for this view, Commissioner.
Mr President, on behalf of the Committee on Legal Affairs and the Internal Market, I should like to make a few comments, which are mainly procedural in nature. We welcome the abolition of the notification requirement for competition agreements. I think this is a positive development that will reduce the administrative burden on companies and the authorities. We would, however, urge the Commission to fulfil a justified desire on the part of companies to obtain more legal certainty, particularly in complex matters. We would ask the Commission to investigate whether it would be possible at all in exceptional cases, involving large investments, to make general statements about the compatibility of agreements with European competition rules, as is common in America with the Business Review Letter.
The modernisation of competition policy can only succeed if the competition rules are applied in a uniform and consistent manner across the EU. What we need is a European appeal option against decisions taken by national competition authorities. We would ask the Commission to take the necessary steps in this direction. As Mrs Peijs said a moment ago: trust is good, but control is better in cases like these.
Thirdly, the network of national competition authorities requires a clear and transparent statute. At the moment, it is still unclear how cooperation goes on, and there is no real statute for it. Such a statute should clearly set out how the Commission and national competition authorities should relate to each other and how mutual cooperation takes place, particularly, for example, in the exchange of confidential information. I think that very sound and clear agreements are needed in this respect and I also believe that the candidate countries should be involved in this.
Finally, we take the view that it would benefit the democratic legitimacy of economic competition legislation if Parliament, too, were to be given codecision rights in this area.
Mr President, the control of state aids is one of the three pillars of competition policy. Many of these aids concern industry, the energy sector, the transport sector or agriculture, which is why the Committee on Industry has issued an opinion on the Herzog report. In this opinion, which was adopted by a large majority, we firstly welcomed the State Aid Scoreboard, which provides greater transparency and openness and gives a clearer overview of the situation. Secondly, in conjunction with this, we adopted a series of demands in the Committee on Industry, which are addressed to the Commission.
Firstly, we welcome the objective of continuously reducing overall aid allocations. Secondly, we say that future scoreboards should include subsidies in the accession countries. Our third demand - and this is an old request - is for the thresholds applied to the 'de minimis' rule to be raised. In the future we want the smaller cases to be exempted so that local decision-makers have more room for manoeuvre. In addition, we want the special tax arrangements to be subjected to more intensive scrutiny and to be included in this Scoreboard. Finally, in particular where services of general interest are concerned - other Members have already commented on this - we want the Commission to at last get round to doing its job, as it has been saying it will for so long.
We know that a Green Paper on the provision of services of general interest is currently being prepared. We hope, Commissioner, that this Green Paper, which is of course being drafted primarily under the authority of the Commission President, will encompass all aspects of services of general interest. We do not think that in general these services should be exempt from the competition rules, as has just been said, but that where the picture is unclear, clarity can be achieved.
Our final point in the Committee on Industry is a long-standing demand on the part of Parliament. It concerns the regulations on which you have just reported, Commissioner, and which will entail an update of Regulation No 17. We want these regulations - including the forthcoming rules on services of general interest - to be classified as internal market legislation and to be subject to the codecision procedure. I know that this is not in your interests, but it is in ours. Nevertheless, we hope for your understanding on at least some of these points.
Mr President, I am speaking today on behalf of Mr Evans, who is the shadow rapporteur for the PPE-DE Group. He very much regrets that he cannot be here today. We have presented some amendments to these reports, with the general aim that they should provide more encouragement for free trade.
In the last few years, the European Union has rightly focused on the need for greater competition and consumer choice and has often used its powers to great and beneficial effect. Increased free trade and the reduction of unfair subsidies have been a most positive result. Just as policies of this kind produced handsome rewards for businesses and consumers when my country, under a Conservative government, rediscovered and pioneered these practices in the 1980s, they are now doing the same in the rest of the European Union.
Encouraging greater competition is an enormous task. For the first three decades after the Second World War, state aid and protectionism were less controversial. It is still difficult to combat these traditional ideas and entrenched interests, especially in a climate where the opponents of free trade often have the catchier slogans.
We are most fortunate that we have, in Commissioner Monti, someone who is convinced that the opening of markets and the freeing of trade is in everyone's interest. We are most grateful to him for his persistent and hard work in combating anything, be it cartels or subsidies, that impedes the operation of a fair market.
The report by Mr Herzog concerns the newly-introduced scoreboard for state aid. This is a most useful tool. We fully support its introduction and are anxious that it should be used enthusiastically. It is most encouraging to note that it points to a decline in state aid, although we would like to see a further decrease. The disparities between countries show that some Member States provide up to three times as much state aid as others.
It is our hope that the scoreboard will serve as an encouragement to Member States to continue and accelerate their reforms and that the scoreboard will also assist the reforms of the new Member States after their accession in 2004.
Mr Lipietz's report focuses on general competition policy and we are pleased to see that it reflects many of our concerns. In particular, the report highlights the lack of progress in the liberalisation of the gas and electricity markets and urges action in the opening up of European markets in energy, transport and postal services. The report rightly congratulates Commissioner Monti and his staff on their approach. We in this Parliament should urge him further along the path he has chosen to take.
I would like to conclude by commending the continuation of the European Union's policies in these areas to Parliament. I hope Parliament will support our amendments and I look forward to even greater progress in the years to come.
Mr President, the debate on the Annual Report on Competition Policy ought to be the most important debate on this subject to take place in the House each year. This is not always the case however. The explanation can be found in the nature of Parliament and its Rules of Procedure. They do not lend themselves to discussion of long-term issues. After all, this is a political chamber, not an academic body or a group of experts. To take an example, here we are at the end of 2002 debating the content of a Commission report relating to 2001. Many significant events have taken place since then.
Given these constraints, any report by Parliament is unlikely to be a suitable document and provide an overview of the present state of the debate on European competition policy. I do not of course wish to imply any criticism of Mr Lipietz. He has done good work. What happens is that interplay between political majorities and minorities, a feature of chambers like ours, means that a whole range of elements tend to be added to resolutions such as the one before us today. Often these elements have little direct bearing on the main issue, which on this occasion is competition policy.
Clearly, this is nothing new. I am sure Mr Lipietz would agree with me. When he appeared before the Committee on Economic and Monetary Affairs he regretted the introduction of many of the additional sections and the rejection of other potential ones. I am therefore bound to agree with the rapporteur. I believe that if the report were approved as it now stands, it would not prove to be a document offering useful insights or significant contributions to the current debate on competition, despite the rapporteur's good work.
Further to Commissioner Monti's statement today, you should all agree on these shortcomings. In Mr Monti's view, there are several serious problems in the area of competition at present. These relate to modernisation, to reform of Regulation 17 dating from 1962, which we trust will be undertaken as a matter of urgency, and to the various difficulties arising from repeated jurisprudence on mergers at the Court of First Instance. I refer to the three rulings.
Commissioner, ladies and gentlemen, European competition policy and the Commission's work in this field have been vital to the creation of the single market. Thanks to the introduction of the euro, it has become obvious that price differences between the Member States still exist. Allow me to suggest that we should today be considering whether competition policy needs to be strengthened, institutionally or in some other way, so as to overcome the last remaining barriers between us and the single market.
These, then, are some of the problems we should be tackling. It is unfortunate that we have failed to do so in the course of this debate.
Mr President, ladies and gentlemen, Commissioner Monti, on the subject of the report concerning the scoreboard, I wish, on behalf of the Group of the European Liberal, Democrat and Reform Party, to say that we are not satisfied with the outcome of the vote in the committee and have therefore, together with the Group of the European People's Party (Christian Democrats) and European Democrats, tabled a number of amendments. On condition that these amendments are adopted, we shall vote in favour of the report. I would also thank the Commission for the work done on the scoreboard, which is a very useful tool for achieving the objective of a general reduction in state aid.
I welcome the report on the Commission's 31st report on competition policy. I am especially pleased with the support given by the committee to my proposal that consideration should be given to setting up a competition court, Article 225 A of the Treaty of Nice having paved the way for such a possibility. A competition court would increase the legal protection of European enterprises. A competition court would have to operate as a counterweight to, and supervisor of, the Commission's experts on issues relating to competition policy. It would ensure that the Commission was no longer viewed as the body that both investigates and judges enterprises. It would make for greater transparency of the enterprises concerned. I absolutely do not want to see a weakening of competition policy in general. On the contrary. Nor do I want to see the Competition Directorate-General's role in competition policy weakened. I want to support Commissioner Monti and all the other forces for good in their view that, in the future too, competition policy should remain precisely that, with no interference from other policy areas, such as industrial policy. I am delighted that Mr Monti is well disposed towards a European competition court.
I would also take the liberty of looking forward and commenting on the Commission's motion for a resolution for reforming EU competition law. Throughout the reform process, the ELDR Group has supported the Commission in stating that reform is necessary. At the same time, we have maintained that this must not lead to a renationalisation of competition policy. The Commission has assured us that this will not happen and has referred to a network's being set up, consisting of the Competition Directorate-General and the national competition authorities. I am confident that this network would be effective. At the same time, I would, however, put forward a proposal that I hope the Commission will consider. It is about creating a special unit or task force in the Competition Directorate-General whose task it will be to ensure, and monitor the fact, that the competition rules are applied equally in all the Member States. This is a large and important task that will become still greater with the forthcoming enlargement. I shall go into this in more detail in a letter to the Commissioner.
Mr President, Commissioner, now that the internal market is complete, our regions are obviously operating in a more competitive environment. That is why it is necessary constantly to improve European rules in this field. Since, however, the European Union does not exist in isolation from world trade, a competition system is also needed in the WTO context.
If we are to take seriously the task that we set ourselves at the Gothenburg Summit, following on from the Lisbon Summit, then competition policy must not only be limited to economic conditions, but must also take into account social and environmental factors. An economy cannot be competitive if it does not have a highly skilled workforce at its disposal, if wages and salaries are so low that competition does not bolster domestic demand but chokes it, and if manufactured products carry no guarantee that they are not harmful to public health.
That is why we need a change of thinking here, to transform the internal battle for subsidised locational advantages into a debate about how we can make the way people live more sustainable. Competition policy must champion the concept of equal opportunities. It will not, however, be possible to achieve equality of opportunity if technical standards are insufficiently harmonised, if Member States' tax policies differ so greatly that it is impossible to compare the actual cost burdens, and if social standards in the Member States diverge widely.
I do not oppose state aid; I support it, provided that these aids have a binding legal basis that is the same for everybody and provided that they do not help to perpetuate the use of old, environmentally damaging techniques and technologies but instead promote investment for the future.
In short - and this brings me back to where I started - competition policy is about creating an equilateral triangle around economic policy, social policy and the environment.
Mr President, the report by our colleague Mr Herzog is excellent, and the amendments tabled by our group only add to it. However, the amendments tabled by the Group of the European People's Party (Christian Democrats) and European Democrats and the Group of the European Liberal, Democrat and Reform Party really destroy it, in that they delete at least ten articles and paragraphs from it. I am therefore surprised, as in a way it is the whole human aspect of this report that is deleted by those amendments. You are aware that the Treaty establishes that aid provided by Germany to regions of East Germany is in line with the single market. Our colleague quite rightly states that this aid could be allocated to regions of the candidate countries. But there is just deletion and more deletion, and given the extent to which the PPE-DE declared its support for the social market economy in Estoril, I must admit that I do not understand.
Mr President, in sport, an opponent is needed in order to win. Football is such a sport, which can only exist by virtue of there being an opponent present. In a fair game, an opponent should have the same means available as the other party. This is, after all, about fair competition in which a battle can be fought for first place, but also for honour.
In professional football we have noticed, in the Netherlands for example, how a Commission measure on state aid triggers reactions. For example, I gleaned from a Dutch newspaper this week that our Socialist fellow MEP, Mr Max van den Berg, would like to exempt professional football clubs from European rules on state aid. However, in my view, this reaction overshoots the commercial goals pursued by professional clubs. Unlike Mr van den Berg, I would therefore express my support for the measures which the European Commission has taken to reverse, if possible, the aid granted to professional football.
In my opinion, the granting of state aid is, and continues to be, a measure which is explicitly temporary in nature. If aid is granted for a longer period of time, then competitiveness becomes distorted. An aid-based relationship of dependence between industry and government is an interference in the functioning of the market. I would also at the same time acknowledge the positive effect state aid has. After all, if thanks to a temporary measure, socially useful goals are achieved, temporary aid is quite justified. This is to give companies an incentive to achieve such goals.
I should at this point like to draw your attention to the importance of granting aid in order to implement environmental legislation. It is a fact that industry is hit by high costs as a result of a plethora of new measures. If, as a result of environmental measures, Europe's competitiveness were to suffer compared to non-EU countries, I would deem it justified for costs to be borne by society to a limited extent and subject to clear conditions.
With regard to the accession of the candidate countries, a new chapter should be added to competition policy and the question of state aid. A number of candidate countries provide foreign investors with favourable fiscal conditions. This is with a view to protecting local employment.
Paragraphs 17 and 18 of Mr Herzog's report expressly refer to the issue of aid to the steel industry in different accession countries. In this connection, I am of the view that Amendment No 16 concerns a change that leaves no room for doubt.
I would call for the unambiguous and fair treatment of the candidate countries with regard to state aid and competition. I therefore endorse Amendments Nos 20 and 21 to the Lipietz report which clearly state that the accession countries are faced with problems that are different from those of the current Member States.
However understandable state aid is from the standpoint of the candidate countries, this is, and always will be, a form of state aid that does not fit within the rules on state aid and competition. A clearly defined exemption position gives the new Member States the scope to improve healthy economic relations.
I should like to conclude with a question to Commissioner Monti. Over the past couple of years, it has become clear that the accession countries have an economic structure that is different from that of the EU Member States. This structure and mentality change less quickly than we would like them to, so the accession countries require an approach customised to the needs of each of them. Application of the rules in full is a measure that does not do any justice to the development of a social market economy in the accession countries. How do you propose to find a fair solution to the problem of state aid in the accession countries?
Mr President, the Treaty establishing the European Community does not prohibit dominant positions, only the abuse of them. It does not establish a system of prior approval for mergers. Therefore the creation of a dominant position following a merger does not have to be negotiated in advance with the Commission and such a dominant position is not in itself contrary to the Treaty. Once again the Commission, in order to maintain its importance, has taken on powers that it does not have, inventing entirely arbitrary, or worse, ridiculous criteria to serve its cause. An example of this is when it analyses market shares country by country and product by product, while taking advantage of the frivolity or even absence of the French authorities when it comes to safeguarding French industrial interests.
Meanwhile, while the Treaty establishing the European Community in no way forbids the development of state companies, the Commission in Brussels hounds French public companies as symbols, which in its eyes are intolerable, of triumphant Colbert-style state intervention. In this respect, any attempt at forcing the French Government to privatise public sector companies will provoke a vigorous response from all employees or, and why not, a general strike across all sectors of industry. It is not only the services of the Directorate General for Competition that need to be reformed, but also Commissioner Monti, who knows nothing about industry, who should be disowned, and the Commission in Brussels needs to be put back in its place.
Mr President, Commissioner, ladies and gentlemen, as you can see we have before us a whole host of topical matters and decisions related to competition policy. Given the short time available to me, I will have to confine myself to state aid policy and therefore to Mr Herzog's report, which we Social-Democrats fully support.
Allow me first to make a comment, Commissioner: do not be too disconcerted by what the previous speaker has just said. This really is far removed from what the vast majority of Members of this Parliament thinks. I believe that the vote on the two reports later on will also show that we do not agree with what has just been said.
As I have already mentioned, we endorse this report by Mr Herzog on state aid, which supports the strict policy of state aid control that is implemented by the Commission on the basis of the treaties. It is a balanced report, which points out that state aid policy also has to meet other EU objectives, in particular competitiveness, growth and employment, and this in accordance with the Lisbon strategy. That is why I am very pleased, Commissioner, that you also mentioned this principle explicitly in your introductory remarks and expressed your support for it.
It is good that there has again been a decline in state aid. This is the result of the Commission's tough aid control policy. Because not only do these aids carry a risk of distorting the market, but also aid must of course, in each instance, first be obtained from elsewhere and may then be lacking in another area.
Neither can they be rejected wholesale, however. Instead qualitative criteria must be used to assess each grant of aid to ascertain whether the objective sought might not justify distortions to the market, which may be limited in time, or whether these measures might even eliminate existing distortions to the market in the medium term. In this context, Commissioner, I should like to recall two points, in connection with which I asked questions and made requests during a debate on the same subject all of a year ago.
It is true that the most competitive region, which is of course what we want to be, has to distinguish itself by having competitive companies. This means that the companies should manage as far as possible without aids and that any aids have to be directed at increasing the competitiveness of these companies. In the process, however, it is not only the individual company that needs to be assessed; the entire net product chain of which the company is part needs to be taken into account. If you wish to apply qualitative criteria it is not enough to focus solely on one single company.
My second point concerns a request that I wish to make in the field of regional policy. Today we are already discussing how regional policy will actually work after 2006. Much will change for the present EU of 15, for the old Member States, and it is right that it should. But in this context we really do need to consider how we are going to rebalance regional aids across the Member States. We need to discuss this and we need to do it in good time. We might conclude that everything can stay the same, but we might also conclude that we need a new mechanism of some kind. Do not make us wait until the end; let us start this discussion now!
Mr President, solely in terms of free competition and the free market, any aid, whether it is state aid, European aid or local aid, disrupts competition. Incidentally, I believe and would like to say that this influence on competition is positive when it enables land to be developed, the provision of efficient public services, a reduction in inequality, better social management, consideration of the long term and more research and development.
By approving the approach of Mr Herzog, whom I would like to congratulate and whom I support, I therefore confirm that state aid is necessary and justified, as he says, on at least two conditions: on the one hand that it clearly and solely fulfils the objectives set in terms of amounts and duration, and on the other hand that it is transparent and that its results are monitored and evaluated.
Mr President, Commissioner, I agree with what Mr Monti said in a recent interview, namely that the considerable gap between growth and unemployment rates, which puts Europe at a disadvantage compared with the United States, is caused to a large extent by economic structures in this continent which continue to be much less open to competition. In my view, a competitive economy open to competition would bring tangible social benefits in the European countries.
The Commissioner thus concluded that we need an even more vigorous competition policy than that in the United States, and we should give him credit for having pursued it, even accepting the risk of making mistakes or in any case, making judgments different from those made by judicial bodies called upon in some cases to decide.
With regard to state aid, in particular, Europe is set to face an extremely important challenge over the next few years in the current negative economic climate. Efforts to recover state aid are being made alongside protectionism and state intervention in the economy: a perilous path to take. The Treaties wisely set strict limits on state aid and these limits must be preserved and confirmed, not least where governments seek to misuse or liberally distribute state aid, something they will increasingly seek to do.
There are other unresolved issues: former state monopolists - starting with EDF, Enel, France Télécom, Deutsche Telekom - state aid for broadcasting, state aid in the event of structural adjustments and, in this context, also state aid disguised as something else.
Mr President, I will close by saying that the Italian Radical Members will vote for the Riis-Jørgensen and Evans amendments, which will make the Herzog report more balanced.
Mr President, European competition policy is one of the European Union's central policy instruments and that is why I would very much welcome it if the Commission were to stand alongside Parliament and also include this sector in the codecision procedure.
I really do think it is important for us to make competition policy more democratic and invest it with greater legitimacy than it has had so far, because after all the decisions that the European Union makes on the internal market, the market economy and competition are justified by the fact that competition has a distributive function and is therefore said to contribute to fair income distribution, increase social welfare and act as a mechanism to ensure that the factors of production are efficiently allocated. This should improve supply to the benefit of producers and consumers and finally it should also act as an incentive to promote technical progress and maximise the national product.
Obviously we all consider market power and processes of concentration to be damaging. These considerations should also play a role in our debate about a constitution and in the revision of the treaties, and I very much hope that they will also be even more visible in the application and reform of competition law. Finally, this policy must also be brought into line with the Lisbon process and its objectives.
That is why the annual report is certainly a successful report and it is also positive that for the first time it addresses the issues surrounding services of general interest. Unlike Mr Langen, I expect the Green Paper to provide not only a thorough analysis of how to handle the provision of public services of general interest, but also a decision on a starting point for future legislation. In this context, I welcome the fact that you wish to put the public service guarantee on the same footing as the principle of free competition.
I hope that the Commission will produce a proposal for a framework regulation or framework directive as quickly as possible and that it will take account of national specificities and traditions and in particular leave it up to the Member States to define public services.
Commissioner, you were right to say how important it is to control cartels and mergers. I should like to stress once more here that there is certainly a need to analyse the individual parts of the latest court rulings in precise detail and to draw conclusions from them. But these court rulings do not in any way dent Parliament's confidence in the Commission's competence, which has been amply proven over the years. Commissioner, I should like to ask you to take greater account of workers' rights in your merger control work ...
(The President cut the speaker off)
Mr President, as a result of competition policy, large sectors of European industry have lost jobs and a significant share of the global market; more to the point, they have lost hundreds of thousands of workers to the dole queues. This policy has helped create huge monopolistic groups which have acquired a dominant position on the market by promoting mergers, alliances and takeovers and greater unaccountability when it comes to price fixing, thereby ousting competitors - mainly small and medium-sized enterprises - from the market, and has resulted in massive waves of redundancies, spiralling unemployment and loss of wealth.
The view that competition policy is the sine qua non to job creation has proven to be misguided, because exactly the opposite is happening in practice. What worries the European Union is the delay in finalising the liberalisation of the natural gas and electricity markets, the energy markets, and transport and postal services, and the delay in completing the full liberalisation of the markets and privatisations and making temporary and provisional forms of employment the norm. The MEPs of the Communist Party of Greece support the workers standing up against and opposing this liberalisation ...
(The President cut the speaker off)
We will vote against the three reports by Mrs van den Burg, Mr Lipietz and Mr Herzog, which complement each other in the field of so-called competition policy. Your economy based on private profit is entirely incapable of dealing either with long-term expenditure on infrastructure or with all the social and human consequences of a competition that could turn out to be fatal to society. This is why we need, on the one hand, a European public bank to fund infrastructure projects and, on the other hand, a degree of state interventionism in order to do what private capital scorns and to dress some of the many wounds opened up by your economic system. We are in favour of defending public services that are useful to the population. We are against the state being used as a crutch for private capital. Our vote against these reports as a whole expresses our opposition to the whole current economic system, which only serves to provide maximum wealth for a privileged few and in no way to properly satisfy the needs of the majority of the population.
Mr President, Commissioner, ladies and gentlemen, as the final speaker in this debate I should like to stress once more that competition policy lies at the very heart of the internal market and I believe that for the European Union it is a very important policy instrument for strengthening Europe's position in the world and pursuing the Lisbon objectives. Competition policy is supposed to protect European consumers, lead to fair market prices, create increased supply and increase all market participants' dynamism and capacity for innovation. Competition policy prohibits both State and private monopolies. It fights measures that distort competition and it is a precondition for all companies to have fair opportunities in and on the market.
We are on the right track, but unfortunately we have not yet reached our goal. We are on the right track because we are seeing a fall in the number of cases investigated and because there has been an increase in the fines imposed. We have not yet reached our goal because obstacles to fair competition abound and there are many different bodies with responsibilities in this field, which allows distortions of competition to creep in, and because we are too slow in implementing some directives.
We have not yet reached our goal because we have not completed our work in the interests of public welfare, because services of general interest do not yet have the clear exemptions and rules within competition law to make it possible to allow services of general interest and competition law to function harmoniously together. I also welcome the Commission's proposal to apply the 'de minimis' rules to all arrangements between SMEs and call on the candidate countries to implement the competition rules quickly so that there are no distortions of competition between different industrial locations.
Mr President, I very much appreciate the strong across-the-board support expressed by this House for a vigorous competition policy in Europe. It is an enormous task, as Mr Purvis stressed. It is also very important to note, as Mr Junker did, that there is a fundamental consensus in favour of a vigorous competition policy involving international cooperation and against a renationalisation of European competition policy. I also note the willingness to keep the European Commission as the decision-making body, under the judicial review of the courts.
Thank you, Commissioner. We should be thanking you for your efforts under such conditions.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Ladies and gentlemen, within the framework of interparliamentary relations, it is my great pleasure to welcome a delegation from the Syrian Parliament. The delegation is led by Mr Abdul Kader Kaddoura, Speaker of the Syrian Parliament. This is his second visit to the European Parliament.
In welcoming Mr Kaddoura and his delegation, I should like to highlight the importance we attach to this visit. It is the first of its kind to the European Parliament since 1983.
Syria is the last remaining country in the Mediterranean basin with whom an Association Agreement has not yet been finalised. Negotiations between the Commission and Syria have been continued since 1997. I am informed that a very positive atmosphere reigned at the most recent meeting, last week.
Further, contact between the Syrian Parliament and the European Parliament could trigger ongoing dialogue within the Euromed Forum. We trust this visit will help to strengthen links between the European Parliament and the Syrian Parliament.
Mr Kaddoura, I very much hope that the meetings you and the members of your delegation held proved fruitful. I hope too that they will signal the start of a new era in which the people of Syria and the European Union will come closer to each other.
(Applause)
Mr President, yesterday we held a debate on Mrs van den Burg's report on temporary work. This debate lasted from 10 p.m. to 11.30 p.m. and 28 speakers took part in it. When I asked this morning whether there was a video recording of it I was told that there was not because proceedings were only filmed up to 8 p.m.
Mr President, we say that we want to treat all debates alike and yet those whose reports are debated after 8 p.m. are always at a disadvantage. Transparency is not guaranteed. We are there; the interpreters are there; only the audiovisual service cannot be there because its resources have been drastically cut. I consider this to be an unacceptable situation.
(Loud applause)
I think that your comments, which were also a complaint, should be carefully considered. I hope that you will receive a positive response.
Mr President, MEPs are at present in danger of being scalded since, in the last half hour, there has only been hot water in the showers and toilets. Is there by any chance some new scare about new germs spreading here? I would ask the Quaestors to investigate the matter.
Thank you for your comment, Ms Thors.
Mr President, we propose to reintroduce, from the original Commission text, the words 'after consultation of the social partners' in the first sentence.
Mr Pronk, do you have any objections?
Mr President, it is possible but we have to say 'where appropriate after consultation of the social partners '. We had mentioned this before, and it is also more logical, so: 'where appropriate after consultation with the social partners'.
Mr President, I would like to ask the movers of Amendments Nos 31 and 37 to clarify whether they intend that this should ban the therapeutic cloning of human embryos.
Mr President, this amendment has nothing to do with stem cell research. It deals exclusively with the issue of human cloning. The wording I have used is taken from Parliament's own resolution of September 2000 on human cloning, where we called for a universal ban.
The debate has already taken place. I think that the intentions are quite clear in the text.
(Parliament adopted the resolution)
Mr President, ladies and gentlemen, I just wish to explain something: Mrs Damião has been suffering from quite a serious illness. Consequently, she has not been able to attend this vote or be involved in drafting the report. On behalf of Portugal's socialist delegation, I wish to thank the House, in particular the Committee on Industry, External Trade, Research and Energy, for the support they have given her, which has given a serious intellectual boost to her recovery.
Mr President, I thought that Mr Herzog would present the oral amendment in his text. It will then read: ...'welcome the bank's commitment to improved transparency and efficiency of its global loans and its response to critical questions regarding these instruments'. That will be the first line.
It is the Greens. Sorry, I am mixing it up with another report.
We withdraw the first part of the amendment, which deleted three words, therefore we retain the terms in the report 'financing the economy'.
If, following the floods that engulfed Central Europe this summer, the earthquakes in Turkey, Greece and recently in Italy, there were still a need to demonstrate the necessity of an aid fund for victims of disasters, the news of the sinking of the Prestige should finally convince us.
Although this Solidarity Fund is a necessary guarantee, it is not a sufficient one, however. Providing aid to the victims of such disasters should not prevent detailed consideration of their causes, our production methods and economic orientations. On the contrary, it should encourage us to radically question our economies of profit! These economies produce small profits for shipowners registered in Panama, recruiting Filipinos and flying the flag of Gibraltar! But personal and family tragedies, incalculable losses for the European and international communities caused by each sinking of an illegal tanker, destroying the socio-economic fabric of the coasts for years and damaging ecosystems and marine biodiversity for centuries! What I am calling for is more than a solidarity fund, but the creation of a European bank for environmental protection and restoration, which is permanent and one step ahead of environmental disasters, so that the recent Prestige disaster is the last warning shot for these attacks on the environment.
. (PT) The aim of this report was to propose an interinstitutional agreement on the funding of the EU Solidarity Fund and the conditions regulating the use of this Fund. The interinstitutional agreement in question was proposed jointly by the Commission, the European Parliament and the Council, in the aim of laying down the technical arrangements that will enable the revenues necessary for this Fund to be raised.
Under the terms of the agreement, an accelerated procedure was established, guaranteeing the necessary financial flexibility and the speed of the Fund's intervention, starting in the 2002 financial year and running until 2006, in other words, throughout the current financial perspective.
The recent disaster involving the oil tanker Prestige, which has already affected the coasts of Galicia and is also threatening the northern coast of Portugal with the crude oil that it has spilt, is a typical example of the effective and rapid use of this Solidarity Fund, which could only persuade me to vote unreservedly in favour of this proposal.
. (NL) At first reading, I concluded my contribution with the words: 'I am pinning my hopes on the Council's good judgment'. I can see that I have not been completely let down in this. The Interinstitutional Agreement that is now before us is clearly better defined than the draft in Parliament.
I should like to illustrate this with three points. The first one is the Interinstitutional Agreement's scope. This is largely confined to major natural disasters, with good reason. In the case of disasters of other types, those responsible will be held liable. The second point concerns the threshold values. The raised threshold focuses the scheme on major disasters and holds out the prospect of this resulting in substantial aid to selected regions. Thirdly, with regard to the exemption options, the 7.5% limit ensures that the lion's share of the Fund reaches its actual goal.
The Commission has now made the first proposal for granting aid from this Fund. I hope that as these aid applications are dealt with, it will become clear that the Solidarity Fund functions as a supplement to national measures, both in terms of prevention and correction. The current situation will then improve on all fronts, with regard to both the affected states and longer-term mutual solidarity.
This is why we have endorsed the Interinstitutional Agreement, albeit with reservations.
I voted in favour of the mobilisation of the EU Solidarity Fund. This vote is the realisation of the fast legislative work that has been done since the proposal was presented by Commissioner Barnier on 18 September. I would also like to thank him for his efforts in this matter.
When the political will is strong enough, Europe can move forward quickly and effectively. I only regret that we did not reach the same result following the terrible storms in 1999, which hit France hard.
Today, we can only welcome the mobilisation of this new European instrument of solidarity. The EUR 728 million will provide additional comfort for the families that have suffered as a result of the natural disasters in the summer.
In my region and in several departments in the South of France, violent storms and torrential floods hit around 400 municipalities on 8 and 9 September, causing the deaths of 24 people and causing very considerable damage.
Today my thoughts go out to those families, the elected representatives of those municipalities and all those, whether civil security forces or voluntary organisations, which have provided help and support during the emergency. They know the price of solidarity and appreciate, I hope, the gesture that Europe has made today.
Mr President, the proposal for a Council recommendation with regard to the prevention of tobacco smoking only partly corresponds with my views. In some areas, the Commission goes much too far. In addition to the many prevention and control aspects, this recommendation also aims to regulate tobacco advertising. Why is the Commission tabling two texts both of which intend to impose restraints on advertising? Surely it cannot be the intention that advertising other than that promoting tobacco should fall within the scope of this recommendation? It is very unfortunate that Parliament is not considering brand diversification businesses. These are predominantly specialist, and often very small, businesses that use an existing brand to market new products. However, I can, of course, content myself with the fact that it is ultimately only a non-binding instrument, which must serve as an incentive for the Member States.
Mr President, as someone completely new to Parliament, I have to say that matters such as Mr Maaten's report on the prevention of smoking and on initiatives more effectively to combat smoking and other tobacco use make it difficult for the individual citizen to appreciate the good work we do. I am happy to leave it to children's parents to decide about this issue. In this case, it is the form that is dangerous, and not the content. I think it should be the other way around.
We have chosen to refrain from adopting positions on quite a few parts of the report. Several of the proposals are such as not to require any common policy at EU level. Bans on cigarette machines and rules governing gifts and self-service in shops are better drawn up at national level. We consider bans on food made to look like tobacco to be a case of unnecessary regulation.
The EU should instead immediately abolish the extensive subsidies it pays out for the cultivation of tobacco.
. (DE) Several of the recommendations made by the Commission and Parliament's Committee on the Environment, Public Health and Consumer Policy are to be welcomed from a health policy point of view. I am thinking in particular of information campaigns and programmes to treat addiction to smoking. The amendment seeking to introduce measures against involuntary exposure to environmental tobacco smoke in indoor workplaces, enclosed public places and public transport also enhances the recommendation. I particularly welcome the call to promote economically viable alternatives for tobacco growers and to promote the gradual replacement of subsidies for raw tobacco with alternatives. Obviously we cannot simply take these producers' and their families' daily bread away without offering them an acceptable alternative.
I am not especially happy, however, with all of the recommendations in this report. The recommendation to the Member States to raise the price of tobacco products artificially by increasing the tax burden will not, I think, be effective in the fight against tobacco consumption. In the United Kingdom a packet of cigarettes costs twice or three times as much as it does in Luxembourg. I have yet to hear, however, that tobacco consumption in the British Isles is much lower than in the other Member States as a result, let alone that the problem has been solved. The only ones who could welcome this would be our finance and budget ministers, in particular those who are having to contend with a larger budget deficit and are therefore facing a 'blue letter' from the Commission because they have exceeded the Stability Pact criteria.
(Explanation of vote abbreviated in accordance with Rule 137, Paragraph 1 of the Rules of Procedure)
. (NL) At the time when this proposal was put on the agenda, support from an overwhelming majority was already guaranteed. This support is much wider than was the case for previous proposals on the subject of tobacco. Perhaps this is because it cannot be objected to on legal or economic grounds. This is not a piece of legislation, but merely an initiative that gives an opinion on Parliament's behalf, a non-binding recommendation for the Member States, of which they are free to make use as they see fit. In many cases, I wish that decisions from this Parliament had this status, particularly dealing with such matters as the liberalisation of the economy or the reduction of government spending. This is different from cross-border environmental and public health issues, in which it is useful to learn from each other and to carry out the toughest protection measures as a joint effort. Unfortunately, according to the UN Treaty, the prevention and control of smoking do not fall within the scope of the market but under public health, an area in which the Commission can merely make a recommendation to the Member States. I have come unstuck on this point before, when I made proposals for protection against asbestos. This time round, the Council has already made known to us its lack of interest in Parliament's opinion. I endorse the proposals against smuggling, cinema advertising, and chocolate cigarettes, but do not hold out any high hopes.
. (EL) We are against direct or indirect advertising of tobacco products and [support] measures to reverse the spread and increase of this unhealthy habit, especially among young people.
May we emphasise once again, however, that an anti-smoking campaign is not the same thing as an anti-tobacco campaign and that the anti-smoking campaign should not take the form of a campaign against tobacco cultivation in ?U member states, as the EU argues in Amendment No 17 of the report.
To say tobacco farms are to blame and that tobacco farmers should be punished by proposing that subsidies be abolished, is to deliberately confuse the question of protection of public health with maintaining traditional single-crop farms so that tens of thousands of farmers in mainly poor southern areas, who are not being offered any specific alternatives, can survive.
These proposals are hypocritical and underhand and run counter to consumer interests and public health, given that 70% of the European Union's tobacco is imported. Consequently, abolishing aid for Community production will not reduce smoking; it will merely make us dependent on imports and flood the European market with tobacco from third countries.
. (PT) Despite the fact that the European Court of Justice has annulled the directive on advertising and sponsorship of tobacco products, of 14 May 2001 because it overstepped Community competence, we see that this report contains a set of non-binding recommendations, which places the emphasis on reducing tobacco consumption by raising consumer awareness. It also presents a range of proposals designed to deter smoking, particularly amongst children and adolescents, which can only deserve our support.
We wish our position to further emphasise that the concern the European Parliament is showing for public health must not interfere with the competence of national legislators and particularly with protection measures and measures to find economic alternatives that are needed for all those who are economically dependent on tobacco production.
Smoking kills, the litany is becoming tiring. I will therefore take the liberty of irritating some people by repeating that smoking kills one in two smokers.
There is no doubt that those who do not want to hear it are tired of it. According to the evidence, however, it does not scare people. The figures are most edifying: in Europe, 500 000 people are struck down by this plague each year.
In Belgium, 33% of young people between the ages of 15 and 24 are regular smokers and 51% have smoked. More serious is the fact that a quarter of women have tried their first cigarette before the age of 15. In short, young people are smoking more and more, and currently no anti-smoking policy is capable of curbing this infernal trend.
This is why I welcome the adoption by the plenary of the report by Mr Maaten which, by taking up the major anti-smoking measures advocated by WHO, proposes measures to the Council that would be effective in preventing smoking and prevent teenagers from being conditioned by cigarette manufacturers.
This is why I am also categorically opposed to the sale of chocolate cigarettes or liquorice pipes: mimicking a gesture at the age of 5 carries a risk of registering it and getting used to it. The risk is established, the symbol is disastrous, and all for a quite laughable market!
The Commission is proposing to make the regulations on additives in animal feed more coherent, and we approve of that approach. However, on the grounds of making what appears to be a technical alteration to an existing regulation, it is taking advantage of the opportunity to make fundamental changes to the authorisation procedure.
Regarding the regulations on additives, we support the proposals aimed at bringing an end to the use of the antibiotics that are still authorised to promote growth, with a transition period, and at simplifying the authorisation procedure for additives that are already authorised for human food. We also share the principle of continuing to consider coccidiostats and histomonostats as additives until we find other methods of protecting animals against those illnesses. However, we await proposals from the Commission that will assure us that the same requirements will be applied to imported meat.
With regard to the authorisation procedure, we cannot support the Commission's proposal granting the European Food Safety Authority sole responsibility for investigating applications, which until now was under the authority of the Member States. For this reason we cannot vote in favour of the report.
. (PT) I have decided to support this report, primarily because of the knock-on importance that the proposal by the European Commission will have for the quality of the products offered to the end consumer. In fact, this proposal is intended to regulate additives intended for animal nutrition, clarifying existing rules in this field and consequently the authorisation procedures for their marketing. I think it is entirely appropriate to promote strict quality standards for additives intended for the nutrition of animals that are in turn intended for human consumption. This is the way to avoid the future occurrence of further episodes such as the outbreak of 'mad cow' disease, enabling us to trace and identify potentially harmful components, eliminating them from the food chain and from the market. Furthermore, it will allow upward monitoring to take place, both through the obligation on companies to prove the effectiveness of the product and the absence of risk to human health, animal health and the environment and by establishing requirements for the use and marketing of additives.
. (EL) First, it is right that there should be controls and rules on the herbal medicinal product market, which is in total chaos, leaving the way clear for quacks to profit at the expense of public health and consumers.
The question, however, that bother us is how herbal medicinal products are to reach patients and consumers. The report explains that these medicinal products will be available over the counter, thereby shifting the entire responsibility for selecting a suitable product on to the patient or consumer, whose only source of information will be the manufacturer's advertisements. Basically, therefore, consumers will be at the mercy of misleading information from the private sector and large industrial facilities, who will be able to profiteer as they please.
The second question which arises is whether these medicinal products should be sold through pharmacies and by qualified pharmacists or whether they will be available on supermarket shelves. Probably the latter, it would appear.
We believe that once these preparations are classified - and they must be classified - as a medicinal product, they should be prescribed through the proper channels by a doctor or pharmacist and should be available on the national health.
. (PT) The use of medicinal herbs dates back to time immemorial. Whilst acknowledging the predominant role played by modern pharmacology, it should also be recognised that medicinal herbs still have their place in medicine and that their therapeutic potential can be exploited.
We therefore welcome the Commission's proposal to create a Committee for Herbal Medicinal Products, which is autonomous and separate from the Committee on Proprietary Medicinal Products, which will be responsible for the regulation and monitoring of all aspects of herbal medicines.
It is, however, crucial to make the distinction between a medicinal product, even a herbal one, and food or cosmetic products and to ensure adequate deadlines for the herbal product industry to adapt to the new legal situation. We are counting on the national authorities to provide this support and, confident that they will do so, we have given our vote to Mr Nisticó's report.
Mr President, last night I dreamt about Mrs van den Burg. She did not appear to me as a young girl, like when we dream of the Virgin Mary: I had pored over her document for so long that I dreamt she was an elderly lady. It was 40 years in the future and so she was in her sixties. She said to me, 'I signed up with all the temporary work agencies to try and find a job, but when the time came to give me a job, they all said: 'We didn't like your report much! You can wait,' and so I have not found a job in the last 40 years.' 'Why ever not?', I asked her. 'Because in my report, discussed 40 years ago in the European Parliament, I did not provide enough safeguards for people who sign up with temporary work agencies to ensure that they would be fairly placed in jobs by these agencies. Therefore, in your explanation of vote, urge the House and Mrs van den Burg to do something about this part of the report too!'
In line with the commitment made in Lisbon to a future for Europe involving a quantitative and qualitative improvement in employment and greater social cohesion, I will only support this report if Amendment No 42, which deletes the Commission's proposal of applying a deadline for ensuring the essential protection of temporary workers, is adopted.
I feel it is essential that the so-called principle of 'non-discrimination', which states that a temporary worker should not be treated less favourably than a similar worker in the company using him from the point of view of working and employment conditions should be applied fully and therefore without 'discrimination'!
In short, this principle should be guaranteed from day one: there can be no exemptions or waivers, particularly given that this atypical way of working, in comparison with all atypical ways of working, is the one that is most liable to violations, despite Community legislation on the subject, and to shameless exploitation, in other words to a sort of 'reification' of employment.
In accordance with this fundamental idea, I will also vote in favour of the amendment obliging the Member States to prevent the use of temporary workers to subdue a strike movement.
This vote entirely distorts the spirit of the directive on temporary work. Equal pay for equal work, certainly, but the key issue is the reference point. For the Commission, the reference point was clear: the company employing the worker was the reference point. Now, the salary of a temporary worker would have to be assessed according to the scale of salaries in the temporary employment agency. This is a subtle but decisive shift, because by its nature it legitimises a two-tier employment market, or worse the creation of real networks of slave traders slashing prices.
Those who welcome this vote are short sighted, because establishing a salary division between temporary workers and the workers in the companies employing them deals a fatal blow to social cohesion, and that is the Achilles heel of temporary work. Integration cannot be legislated. Temporary workers have more accidents than other workers and suffer more harassment. They pay very dearly for their status. The social reality is intractable. If they are paid less for identical work in a company, they will lose any chance of being integrated into it. Are temporary workers just like any other worker? No they are not! And this directive, which is dead before it is born, will certainly not bring them justice.
. (NL) My concern when voting was primarily with the protection of Dutch legislation dating from 1999, which intends to put temporary work on a more equal footing with normal work and to protect against abuses. Without such legislation, employers can take advantage of temporary workers and rob groups of employees of their basic security, pay them lower wages, offer them less say, force them to work under worse conditions, make early dismissal possible or break strikes of others. The intention is to create dependency by preventing people from moving on to permanent positions at the businesses that originally hired them. Temporary work is admissible only if it is a free choice on the part of the people involved, albeit in the service of the temping agency, and if they have all the normal rights of employees. The two largest groups have reached a compromise that prevents the more far-reaching protection that my group has proposed. Despite this, Dutch employers are trying to persuade their counterparts in other Member States and the Right-wing section in this Parliament to reject even this minimum level of protection and to ensure that the rules are either rejected or relaxed. In doing so, they are hoping to cut costs and increase temporary work. I can only vote in favour if they are frustrated in what they seek to do.
With this proposal for a directive, the Commission is seeking to regulate working conditions for temporary workers in the Member States. The choice of this restrictive measure is going to force regulations on the Member States that are not necessarily adapted to their specific national characteristics and which could therefore penalise this way of working, whereas the aim was to encourage it.
Although the only possible reply is that promoting temporary work, which provides flexibility for companies and integration or reintegration into the labour market for some types of workers, is quite commendable, there is absolutely no question of doing it at any price. It would seem that this proposal for a directive does not have a sufficiently sound basis.
Also, this field is the sovereign responsibility of the Member States, which are undoubtedly in a better position to assess the situation of their labour market.
This is why I cannot vote for a text which, far from achieving its objectives, runs counter to them.
The UK delegation of the Labour Party recognises the serious UK Government concern over this directive. It is important to strike a balance between protecting agency workers and avoiding burdens that could stop business engaging them, particularly for short-term assignments.
Temporary Work Agencies make an important contribution to the employment market in the UK and should not be penalised. Increased administrative burdens could lead to increases in costs, which could be passed onto user organisations or cause the closure of the business and job losses.
The EPLP has thus voted against Amendment 42 calling for the deletion of the 6-week derogation from the original Commission proposal. It feels that it is important that at least a 6-week derogation remains in the proposal.
The EPLP voted for Amendment 73 to support comprehensive and effective impact assessments. This helps SMEs.
The EPLP submitted and supported Amendment 71, calling for an extra transition period for the UK. It is therefore necessary that there is an additional period of 3 years, allowing 5 years in total, for this directive to be implemented in the UK and Ireland.
The EPLP has supported this report at first reading but with the strong reservations set out here.
. (PT) The main reasons for using temporary workers and temporary employment agencies concern the need to deal with temporary variations in demand. Statistical information, therefore, shows that placements in user companies are usually extremely short; between one and six months. In the particular case of Portugal, specific legislation is in place that respects this type of work, and which guarantees the basic rights of these workers, whilst also respecting the particular circumstances that determine the use of temporary labour.
Despite the Commission's view that its proposal is quite flexible, the fact is that the attempt to include in this report the regulation of various basic conditions of temporary work, in my opinion, falls outside Community competence and has no precedent in European legislation, thereby breaching the principle of subsidiarity.
These, in short, are the reasons for my vote against this report.
. (PT) I have voted against this report because I believe that, by tabling various amendments to the Commission's original text, we have ultimately created a framework that is clearly counterproductive to the interests it is intended to safeguard. In fact, as the rapporteur acknowledges, there are some aspects on which the social partners involved have to date never reached agreement. Furthermore, equating the factors of the legal relationship of temporary work with permanent work will ultimately lead to this soon no longer being a viable possibility for companies and therefore, one less window of opportunity for many workers. It should be emphasised that we cannot and shall not allow the same provisions for safety, health and social rights that apply to other workers not to be applied to temporary workers. This protection already exists, in fact, in various regulatory instruments. It would have been more useful for us to have seen a statistical breakdown of the use of temporary labour in Europe, which successive European Councils have seen as another instrument with which to combat unemployment and for the suggestion to have been made to impose limits on its use, thereby combating not temporary work itself but rather the unacceptable abuses of such work.
We voted against this motion for a joint resolution as, behind its convoluted words and self-congratulation, it is mainly seeking to clear the Russian authorities of responsibility for the dirty war that it is waging in Chechnya.
While we condemn terrorism in any form, it is shocking that the motion for a joint resolution only expresses its 'firm condemnation' of the terrorist attacks in Moscow, and not of the state terrorism conducted by the Russian army against the civil population in Chechnya.
As for the progress of neutralisation of Chechen terrorists in Moscow, it not only shows the ignominy of terrorism, but also the total contempt of the Russian authorities for their own citizens.
We are in favour of establishing the closest possible links between the people of the European Union and Russia, but against the complicity between their leaders, some of which are preparing for war against Iraq while the others are at war against the Chechens.
Who can honestly be satisfied with the results of the EU-Russia Summit? The proponents of liberalism who only see Russia as another area for the market, competition and privatisations, particularly in the fields of energy, research and transport, certainly can. As can Mr Putin, who, legitimised by the post-September 11 attitude adopted by the US, is flouting freedom of expression and increasing police and military pressure on all the peoples of the Russian Federation, particularly the Chechens.
We cannot acknowledge these results. On the contrary, we are firmly on the side of the populations that are the victims of rampant capitalism and fight alongside them to maintain public and social services and to defend the right to work and to retirement. We support the right of the Chechen people to self-determination even more strongly. We condemn Russian military aggression and the hypocritical attitude of the EU and Denmark who, on the orders of the Russians, arrested Akhmed Zakaïev, the representative of the Chechen president, Mr Maskhadov. In short, we cannot vote in favour of the joint resolution of the European Parliament authorising and legitimising military operations in Chechnya.
. (PT) Like all compromise texts, this motion for a resolution combines very positive recitals and conclusions, such as the references to the agreement on Kaliningrad, for example, with a dubious and rather weak speech rejecting the terrorist acts that have recently taken place in Russia and, particularly, the recent attack on the Moscow theatre by Chechen extremists.
With regard to the fight against terrorism, we believe that this must be constant and unswerving, because what we are seeing are cowardly and anonymous threats to the life and security of defenceless citizens, who will accept no excuses and no less rigorous support for the authorities combating this phenomenon.
This and this alone is the reason why I have voted against this motion for a resolution.
We could have voted in favour of this joint resolution, as it contains a number of sound recitals regarding General Musharraf's military regime in Pakistan. However, the condemnation does not go far enough.
Paragraph 2 legitimises the regime following the recent elections in October 2002. These elections were not democratic. They were conducted like a commercial transaction. The rich were able to buy votes from the poor without the electoral commission being able to stop them. The military at all levels put pressure on the local administration to help their preferred candidates. These elections were about encouraging politicians to follow the instructions and recommendations of the military, the 'new' allies of imperialism in the region. All the decisions taken were dictated by economic considerations: continuing with privatisations, deregulations, withdrawing collective agreements and mass unemployment.
According to the institute for planning sustainable development in Islamabad, 6.8 million Pakistanis fell below the poverty line during the last three years of the Musharraf regime. It is the IMF and the World Bank who really give the orders in the regime. There is no mention of that in this resolution and the condemnation of the Musharraf regime does not go far enough. We therefore abstained.
Mr President, this time it was Mr Fatuzzo who came to me in a dream and said: 'Do not you think that the time has come at last for you to state clearly, in a forum as important as the European Parliament, that we need to press forward with research into prolonging citizens' lives and research into eradicating as many diseases as possible?' 'We are already doing that,' I replied. 'No, I'm very worried that there are groups of people who, in one way or another, are against cures for all diseases. Maybe some pharmaceutical companies, or some hospitals. It has been said that to think the worst of someone is a sin, but usually you are spot on. I really would like to call for everything possible to be done, and only the European Union can do it, to carry out research into prolonging our lives and ensure that they are healthy, wholesome and free from disease.'
Mr President, I voted against Mrs Damião's report because Amendment No 23 was not adopted. I am in favour of maintaining the moratorium on genetically modified food, but on no account do I oppose research and biotechnology in general.
. (EL) It is clear from advances over recent years that biotechnology can help us enormously to understand how life develops, to combat disease and to develop new drugs. At the same time, it harbours dangers, mainly when it comes to 'playing around' with genetic material, altering genetic codes, cloning, preparing genetically modified organisms (GMOs), patenting living organisms and using DNA for keeping tabs on people.
The Commission and the European Parliament are not concerned with developing biotechnology for the benefit of society; all they worry about is how the European monopolies can catch up with the American monopolies, but of course that does not surprise us. The main battle in this war is being fought with GM foods and a race is being run here with the Americans. Who cares about the risks inherent in messing about with life and making artificial changes? Who cares that it is impossible to predict the effect these organisms will have on our planet's sensitive ecosystem? The responsibility for prevention has been shifted straight on to the consumer (such as the starving millions in Africa).
This is why the MEPs of the Communist Party of Greece voted against the report.
We Swedish Moderates welcome the positive attitude adopted by the European Parliament and the Commission on life sciences and biotechnology in this report. We would, however, emphasise that diversity and a wealth of ideas provide the best impetus to successful research. This principle should not be lost through EU coordination.
Research policy within the EU must be based upon the principle of subsidiarity. Research cooperation between the Member States is good, but the EU must not take charge of it. Except in the case of its own research programmes, the EU lacks competence in the research area, and that is how matters should remain. We have therefore voted against the proposal for a special Directorate General with chief responsibility for coordinating the biotechnology strategy.
We are in favour of the development of life sciences, biotechnology and, more broadly, of science in general. This is because it is the means to provide the material basis for the progress of humanity and the intellectual basis for its emancipation from all types of prejudices, starting with the obscurantism that is used by religions and various reactionary ideologies, some of which are very fashionable at present, and which periodically bring back the kind of society in which men are not in control of their destiny but are crushed by an unjust, harmful and abhorrent social structure.
We reject, however, the many direct and indirect indulgences in the report of private companies. These companies are in no way concerned with what is useful to humanity in terms of the development of science, but rather with what can be sold to customers who have the means to pay for it and provide a profit.
We also reject all the calls for public funding in the interests of private capital, even if those interests are hidden behind the needs of research.
We therefore abstained from voting on this report.
I voted against Amendments 31 and 37 as the wording would be interpreted to also include a ban on therapeutic cloning, which I support under proper ethical conditions. I do not support the cloning of human beings.
Mr President, the document concerns the European Investment Bank annual report for 2001. I voted for the report because the Bank's work is extremely important, particularly - and I want to stress this - in providing aid to finance infrastructure, especially in the candidate countries. It is for this very reason that I want to emphasise the importance of Corridor 5, which links southern Italy, the Puglia region, with Tirana, Skopje, Sofia, Plovdiv and Burgas. Above all, I would call for the European Investment Bank's funds to be increased in order to finance the construction of the stretch of road and railway between Skopje and Sofia, which is completely non-existent at present, something which is preventing the swift completion of Corridor 5, so important for work in the whole of the Balkan area.
Parliament is right to highlight the impact of the EIB on the growth of SMEs and on employment, particularly through risk-capital transactions. This impact must be reinforced by operation structures for access by SMEs.
In particular, the invitation made to the EIB to adopt and apply the definition of SMEs established by the Commission is essential for access by the smallest SMEs.
In the same context, increasing investments in the field of accommodation will enhance the important construction sector.
Mr President, the van den Burg report on prudential supervision in the European Union is particularly interesting for the elderly and pensioners, who give their money both to the State which arranges their pensions, through compulsory national insurance schemes, and to private funds, through shares, bonds and investments. Neither, however, are completely watertight. To avoid this problem, all we can do, as I saw just now when I closed my eyes, is to undertake to build brick houses. In my view and in the view of the Pensioners' Party, this is the best investment we can make for the future, in whichever part of the world they are built.
The implementation of careful supervision rules in the European Union will protect saving and give people confidence in investments in stocks and shares.
The globalisation of risks should further encourage the European authorities to develop supervision rules at international level. In this context, the invitation made by Parliament to the Commission and the European Supervisory Committees to organise, jointly with the American Federal Reserve and the Security and Exchange Commission, a transatlantic financial forum, is going in the right direction. Other, broader initiatives, should not, however, be ruled out.
. (PT) This report is based on some facts and on one basic misunderstanding. The facts are those we saw in the social communication: the disturbing and unprecedented degree of instability in the world financial markets and the repercussions of this on the so-called 'real economy', with the surge in financial crises which become economic crises as a result of the 'financialisation' of the economy, to which the gradual integration of pension schemes for private profit and the increasing volume of pension funds have largely contributed.
The mistake is to think that, by integrating the EU's financial markets and establishing rules for minimum prudential supervision, under the auspices of new supranational bodies, and by increasing the powers of the Commission, we will resolve the problem of the financial markets' volatility when the main issue is the 'free' international movement of capital and its speculative and parasitical use, with enormous volumes of money concentrated in pension funds and in hedge funds, frequently using the platform of tax havens and instruments that encourage speculation, such as derivatives.
Furthermore, the fragmentation of the financial markets could be a positive factor in avoiding the risks of this financial globalisation, maintaining more localised supervisory systems and markets that are more flexible and adaptable to specific local characteristics.
. (DE) The appeal to national authorities to cooperate more closely in the fight against so-called white-collar crime is certainly to be welcomed. If, however, you want to give examples of this white-collar crime, and mention money laundering, market abuse and financing of terrorist groups, you should be careful not to add tax evasion to the list. We all agree that tax evasion should be stopped. Everyone should fulfil their duty to pay taxes. But this is no reason to confuse tax evasion with tax fraud. There is a clear distinction between the two. That is why I tabled an amendment in this regard in committee, but unfortunately it was not adopted. The same amendment was tabled in the plenary on behalf of the PPE-DE Group.
This amendment also deletes the reference to the practice of blacklisting countries if they do not yet adhere to the various international standards in the field of fighting white-collar crime. The 'naming and shaming' method appears at first sight to be very attractive if the sole objective is to fight against this form of crime, but it actually reinforces the law of the most powerful in international relations. You would think twice before putting the USA on a list of this kind.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (NL) EU policy aims to give more elbow room to people at the helm of international companies, who are seen as magicians with the ability to guarantee prosperity and prompt economic growth. During the time when share prices soared sky-high, these magicians were even allowed to line their own pockets quite handsomely with share option schemes. Moreover, they are being encouraged to take on important government functions in the areas of postal services, energy supply and public transport. Meanwhile, we have been able to witness in America what these magicians are capable of. In some cases, the successes ascribed to them and the options paid out to them are based on forgeries. Measures are now being taken in America to increase control, not so much to curb the omnipotence of large companies, as to restore investor and consumer confidence. An initiative of this kind is also currently being proposed for the EU. My support for it is mainly due to the lack of anything better. Without changing the way in which the economy is organised, even the appointment of large numbers of inspectors would not solve the problems. We would then be wasting Community funding on bureaucracy. What is positive is the proposal to set up a common database collating the most important information pertaining to European financial institutions' business data and making it accessible to the public.
The unprecedented crisis in the financial system is the result of the deep economic crisis in the capitalist system and the clash of interests and acute competition between monopolies.
The wave of scandals to hit large monopolies and financial service groups in the USA and Europe has exacerbated the lack of faith in the financial system by highlighting its unaccountability and revealing how the market, small investors and savers, pension funds and insurance companies are constantly deceived, with new ways being found of exploiting and sucking the masses dry.
And yet no control measures with any teeth have been introduced, which perhaps goes to show that the control mechanisms responsible have been hiding rather than monitoring information and have basically acted as consultants in deception. 'Creative', 'constructive' accounting has been well and truly adopted even in national accounts as a way of deceiving citizens.
The only purpose of any supposed controls proposed or applied to date has been to placate justified grass-roots reaction; nothing is being done to prevent or compensate the victims of unaccountable monopolies as they destroy workers and small and medium-sized enterprises, because that would jeopardise the social and economic system itself, based as it is on the principle of exploitation.
We are here to highlight the political dimensions of the economic crisis as we fight with the workers to overturn this rotten system.
The effects of constant announcements regarding the liberalisation of the gas and electricity markets that are not followed up with genuine results are a considerable handicap to European credibility with citizens. These liberalisations should be genuinely set in motion so that they are perceptible to households.
Furthermore, based on the European ineffectiveness with regard to South Korea concerning unfair competition on the ship building market, we urgently need to implement the procedure for settling WTO disputes for the sector in question, also in order to open the way for the emergence of a competition policy at international level.
. (PT) We have voted against the report for the following reasons:
it reiterates its support for rapid progress towards liberalisation of the European markets in energy, transport and postal services and regrets the lack of progress in the effective liberalisation of gas and electricity, which we reject;
we reject the report's position on the acquisition of private companies in the electricity sector by public companies in sectors that have been or are about to be liberalised, which it is attempting to undermine;
we disagree with its call for State aid to be reduced and with its misguided approach to State funding of private providers of general interest services;
the report does not take account of the social consequences of mergers, specifically employment, or of the abuse of dominant positions, and plays down the importance of workers in merger decisions;
we disagree with the report's support for codecision in competition policy.
We obviously cannot ratify the report by Alain Lipietz, which expresses its 'profound disappointment at the lack of progress in the effective liberalisation of European gas and electricity markets'. On the contrary, we call on citizens to rise up against such a plan. Like the majority of them, our 'awareness [?] remains very limited' of the benefits of the competition policy conducted at EU level, as it translates into restructuring, redundancies and a low-cost method of satisfying social needs.
Rather than this policy, which is at least as stupid as the Stability Pact, we are in favour of structural policies, planned at European level, for example in the fields of transport and energy. In general, the Commission's approach aims to make such policies entirely impossible, particularly by reducing state aid, which is systematically portrayed as being harmful. Unlike the rapporteur, we do not support 'the Commission's continued commitment to reducing state aid still further'. We will therefore vote against his text, which is a mark of unreservedly rallying to the neo-liberal ideology.
I wish to congratulate Mr Lipietz on the excellent report he has drawn up on the Commission's 31st Report on Competition Policy 2001, which I fully support, particularly with regard to ensuring constant and rigorous monitoring to prevent serious distortions of competition and with regard to the need to create a specialist body, at judicial level, in the field of competition and State aid, so that cases in this field can be dealt with quickly.
I should like, however, to emphasise that although I broadly agree with the rapporteur's support for the Commission's commitment to reducing State aid in the Community, there are still European regions, specifically the outermost regions, in which State aid is a vital measure for supporting their economic and social development. This has been expressly acknowledged in Article 299(2) of the Treaty of Amsterdam. In these specific cases, we must continue to see a degree of flexibility in the granting and authorisation of aid which make a justified and effective contribution to the development of these unique territories and economies.
. (PT) I have supported this report, which concerns the Commission's assessment of competition policy in 2001, because I believe it does so in a well-considered way and makes constructive criticism. As the rapporteur states, we must acknowledge the fact that the Commission is successfully pursuing its objectives by boldly applying the instruments at its disposal and therefore effectively protecting consumers and their best interests. An objective contribution to this conclusion is the verified reduction in the number of cases examined and, at the same time, the sharp rise in fines imposed. In fact, given the high speed of technological development, the march of globalisation, and not least the European economy characterised by frequent mergers, the rigour of competition policy and its scrupulous monitoring by the Commission is crucial. This policy is crucial to promoting a climate of confidence and to affording proper protection for economic actors, preventing concerted practices, the abuse of dominant positions and other distortions of competition. I also particularly welcome the rapporteur's proposal to attach absolute priority to policies involving horizontal aid to help industry adjust to the Kyoto commitments. This is the way forward for a European economy that aspires to be increasingly 'more dynamic and competitive' but also ecologically balanced.
In recent years, the Commission has fulfilled its mission to hunt down state aid with a somewhat blind zeal, seeing aid to be criticised practically everywhere.
For the first time, the Council recently tried to moderate the Commission by using Article 88(3) which allows it, ruling unanimously in exceptional circumstances, to exonerate some aid from any proceedings. We regret that it did not have that courage earlier, for example when the Commission condemned public aid for employment in the French textiles sector.
The Court of Justice also put on another brake with the Ferring ruling of 22 November 2001, which exonerates public aid when it solely compensates for the excess cost of a public service constraint. We hope that this case law will be confirmed.
It seems to us that now the corresponding section of the Treaty (Articles 87 to 89) should be updated in order to better define acceptable public aid, for example for employment, the environment or compensating for public service constraints. Moreover, the Commission should not have exclusive and discretionary powers: the national democracies should also be able to have an input.
The report by Philippe Herzog proposes some minor adjustments to the scoreboard for state aid and gives some pious wishes. Like him, we deplore the freezing of Research and Development aid, and like him, we are in favour of exceptional cases being considered. However, the report must be severely criticised in terms of its content. It deals with the absence of any evaluation procedure as just one point among many others. It is however, the key issue: rather than being called to vote on a table of figures, according to democracy the European Parliament should have the opportunity to give an opinion based on genuine assessments. The reason why this aspect is only mentioned in passing is that the rapporteur deprived it of all importance in advance by swearing allegiance to the neo-liberal dogma. The report closes the discussion before it opens by stating that it supports 'the objectives of reducing aid granted by states or from state funds, in any form whatsoever, which distorts or threatens to distort competition'. The dominant theme of this report is therefore detailed arrangements with a logic of pure competition, and this is also why we voted against it.
. (PT) I wish to congratulate Mr Herzog on the excellent report he has produced on the 2001 scoreboard for State aid (spring 2002 update), presented by the Commission, which I fully support.
In the framework of competition policy, the half-yearly publication of the scoreboard for State aid since 2001 is an important tool for transparency and debate.
Nevertheless, I share the opinion that the data included in this scoreboard are still not sufficient or adequate to enable a comparison to be made between the behaviour of the various Member States and the real benefits arising from State aid.
We would like to see such a comparison made in the short term because this is the only way in which an informed overall study can be undertaken so that decisions can be taken on the level of aid granted and/or its possible refocusing towards horizontal objectives of common interest, such as research and development, the environment, SMEs, training and employment.
. (NL) Within the EU, government aid is a dirty word these days. There is no room for it in the pursuit of unlimited international competition and tax reduction. However, a great deal of government aid is channelled to companies in a disguised form. In some cases, there is an over-capacity on offer for the transport of freight, as new motorways, goods railways and canals are being built. Consequently, companies are free to choose which part of this infrastructure they can utilise while keeping their transport costs to a minimum. Many companies only managed to start up or survive thanks to government aid, and this is not likely to change a great deal in future. This applies all the more if services of general interest, public services in other words, are considered as part of the economy. Although those services are vital to the well-being of people and the conservation of our environment, they are, in many cases, running at a constant loss. Only nepotism, the giving of government funding to business connections, should be prevented. My colleague, Mr Herzog, as rapporteur, has stated all of this in a slightly less emphatic way, but has tabled sound proposals in order at least to bring the figures more on a par, to increase the ceiling for amounts that have to be declared to EUR 200 000, to adopt an active, regional policy in areas of the Czech Republic and Poland with a strong steel industry, to abolish the inspection of aid to services of general interest and to give Parliament more control over policy. The right-wing elements in this House will do everything in their power to obstruct this process.
In Stockholm, in June 2001, the European Council adopted the objective of reducing the overall level of State aid as a percentage of GDP by 2003, particularly ad hoc and sectoral aid. The Barcelona Council of March 2002 confirmed this intention, calling on Member States to redirect such aid towards horizontal objectives of common interest, including economic and social cohesion, and target it to identified market failures. I believe State aid to be a flexibility instrument that is crucial to correcting disparities and to addressing specific problems under European competition rules, which means that the legitimacy of its use should never be questioned, although it must be undertaken in a moderate and justifiable way. In the specific context that led to the drafting of this report, I welcome the clear reduction in State aid granted and its redirection towards horizontal objectives, such as SMEs, the environment, R&D, employment and training, which fall beyond the strict remit of economic efficiency, but promote the better preparation of economic actors and Member States for the internal market. Lastly, I disagree with the rapporteur's call for the codecision procedure to be extended to this field. I welcome the amendments that have been adopted in various individual votes which, although the rapporteur might not like it, have significantly improved the final text of the resolution.
That concludes voting time.
(The sitting was suspended at 1.40 p.m. and resumed at 3 p.m.)
Mr President, I have just seen the verbatim report of the extraordinary debate on Tuesday morning on the Europarl website, and I noticed that the written statements that some Members, including myself, although I was not the only one, had made under Rule 120 of the Rules of Procedure, were quite simply deleted. I am told that Rule 120 did not apply, and also that the very Rules of Procedure of the European Parliament did not apply during that extraordinary debate. I find this to be very questionable reasoning that we could debate for some time and, in any case, in fairness, I think that it was a sufficiently important debate for written statements to be accepted from Members who were not able to take the floor. I am therefore speaking on my own behalf but also on behalf of other Members and, Mr President, I would like our written statements, which were issued within the required time, to be annexed to the debate.
Mr Berthu, your remark does not pertain to the Minutes for yesterday. Nonetheless, it has been noted and a response will be provided when appropriate.
Mr President, further to a statement by Mr Gorostiaga last Monday, I wish to make one point clear. Mr Gorostiaga referred to a report by the United Nations Committee Against Torture, and subsequently sent an e-mail to all Members of the House.
I shall forward the aforementioned committee's full report to Members of the House so they can read for themselves the positive comments on action taken in Spain in recent years. A number of adjustments have been made to legislation in order to prevent torture.
I should also like to emphasise that in my view it is somewhat surprising that Mr Gorostiaga himself should be condemning torture when he has failed to condemn the sustained attack on human rights we are enduring in the Basque Country. This is particularly true for those of us holding elected office. The most significant torture is actually that perpetrated by ETA terrorists as they murder, blackmail and kidnap.
Mr Oreja, you must be aware that the House is in the habit of dealing calmly but firmly with the many statements by Mr Gorostiaga bearing no relation to reality. I myself am well aware of the situation, as I hold elected office in Spain. I cannot however become involved. Nevertheless, your comments have been noted.
The next item is the debate on the report (A5-0369/2002) by Mrs Oomen-Ruijten, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council Regulation on extending the provisions of Regulation (EEC) No 1408/71 to nationals of third countries who are not already covered by these provisions solely on the grounds of their nationality [COM(2002) 59 - C5-0084/2002 - 2002/0039(CNS)].
Mr President, it is with mixed feelings that I stand here, not because this debate failed to be concluded before lunch and I am due to give a speech this evening in my own country, but because on the one hand, I am pleased and delighted that we today managed to settle an issue that will be concluded successfully in the Council of Ministers and on the other, I would have taken the greatest pleasure in defending what we believe ourselves entitled to as a Parliament - and for which I would have been quite happy to go to the Court of Justice - namely the legal basis underlying Regulation 1408, which involves codecision. I did not do this and I am also grateful to my fellow MEPs who were dissuaded from fighting this battle.
Why are we not facing the battle? Because of the great importance of extending the regulation to include third-country nationals and due to the fact that something is finally being done about the legal position of those who reside legally in a European Member State but who subsequently, when they live or work elsewhere, have no rights whatsoever. The European Court of Justice has said several times that the coordination regulation should apply to these legally resident citizens as well. The Commission has submitted a directive, an amendment to a regulation, on this very subject. It chose to use a different legal basis but failed to get the Council to ratify it. I am indebted to the Commission, but also, as I have already stated, to my fellow MEPs, for deciding to turn their backs on envy and political squabbling and for opting, with good reason, to bring these citizens within the scope of Regulation 1408. I think that an institutional battle over what would have been the correct legal basis would have lasted for many years and would certainly not have benefited these people.
We as Parliament have therefore seized the earliest opportunity - and I believe that the Council of Ministers will be taking a decision on 3 December next - to establish the rights of these citizens - their duties have already been set out. The fact that the Danes and even the British felt they should be involved in this regulation filled me with particular joy. It will in any event also create clarity, which is desperately needed.
When the amendments will be adopted shortly, we will say to the Council that if further amendments are made to our opinion or if the legal position of the people concerned is changed, we will retain the right to join this institutional battle with the Council over these points. What we have included is just about acceptable, but in any event, it contains the serious warning that if things are not going as planned and as agreed, we will keep the avenue to the Court in Luxembourg open.
I would once again like to thank all fellow MEPs who have worked on this system with great commitment and a great deal of dynamism and who, along with me, were prepared to support the Commission in this proposal. In addition, I should like to make an observation which concerns one of your officials, Mr Verschueren, who is at the moment unwell at home, but who, in my view, is the best spokesperson on behalf of the Commission on this subject matter. I should like to extend to him, via yourself, my warmest wishes for a very speedy recovery. I am certain that I am also doing this on behalf of the fellow MEPs who are working on this dossier.
Mr President, ladies and gentlemen, firstly I would like to thank the rapporteur, Mrs Oomen-Ruijten, and the MEPs for the excellent report and for their support for the Commission proposal. It is an extremely important proposal and its adoption would be a significant political signal from the Union regarding the integration of third-country nationals legally residing in the European Union, since it offers them, in terms of social security, the same protection which Community citizens moving within the European Union enjoy. It is therefore a major contribution to a balanced, coherent Community immigration policy.
On 27 October 1999, this House called for prompt action regarding the fair treatment of third-country nationals legally residing in the Member States, so that they might be granted rights similar to those enjoyed by citizens of the Union. The proposal in question responds to this call and goes even further, granting third-country nationals rights that are identical, and not just similar, to those enjoyed by Community citizens moving within the European Union.
The proposal will also encourage worker mobility, the importance of which was illustrated by the Commission's action plan presented at the start of the year. The proposal will therefore simplify the rules, reducing the number of national and international instruments which govern the coordination of social security systems for this category of people.
As the rapporteur rightly pointed out in her explanatory statement, this proposal for a regulation, based on Article 63(4) of the Treaty, aims to build a bridge. It simply extends the scope of Community regulations on social security to third-country nationals, regulations which are and will continue to be based on Article 42 of the Treaty. This means that, for any future amendments to Regulation 1408/71, Parliament will continue to be a codecision-maker.
As you know, the Commission proposal already contains a recital which refers to the Charter of Fundamental Rights, but I agree that there is a need for a specific reference to Article 34(2) of the Charter. The Commission is therefore able to support Amendment No 1.
I fully agree with the assertion that the coordination of social security for third-country nationals is of great importance, but this is so obvious that it - and likewise a recital in this regard - is superfluous. The importance of coordinating social security systems for third-country nationals is already amply conveyed in the first nine recitals proposed by the Commission. While it agrees with the underlying concept, the Commission therefore cannot accept Amendment No 2.
I understand that it is appropriate to refer to the forthcoming, imminent enlargement of the European Union in the recitals: the Commission can therefore accept Amendment No 3. It is, however, unable to support Amendments Nos 4 and 5. With regard to Amendment No 4, it must be said that it is inappropriate to refer in a regulation to a proposal for a Community instrument, the outcome of which is still unknown. The Commission cannot accept Amendment No 5 for a number of reasons. First of all, the aim of the proposal is to grant third-country nationals legally residing in a Member State the same rights as Community citizens moving within the Union. Amendment No 5 seeks to grant third-country nationals different rights to those given to Community citizens. I do not see why an Afghan or Indian worker, in the Netherlands or Finland for example, should have to face profoundly different problems - owing to unfamiliarity with the language and/or with the administrative procedures in the host country - from those faced by a Greek or Portuguese colleague.
The Commission will also launch a vigorous information campaign and, once the proposal has been adopted, all those concerned will be made aware of it so that they can assert their rights when the time comes. Moreover, there is already a high degree of media interest in this proposal.
Lastly, Mr President, I am extremely grateful to this House for having included the proposal on today's agenda, thereby enabling the Council to formally adopt it at the meeting on 3 December. You will understand that the Commission does not have enough time to submit an amended proposal to the Council, but my fellow Commissioner, Mrs Diamantopoulou, intends to recommend that the Council adopts the proposal together with those of Parliament's amendments which we have just accepted.
Mr President, Commissioner, rapporteur, ladies and gentlemen, I would first of all like to join the rapporteur in welcoming the prospect of implementing such a legislative provision, i.e. a position on the substance of the draft text.
Indeed it was high time, and the European Commission had a political responsibility towards the people affected by this draft regulation, particularly since the Tampere European Council in October 1999, which had established, in its conclusions, the need to take swift measures to ensure that nationals from third countries living legally in the European Union are treated equally.
What we welcome is the respect for equal treatment for residents of third countries with regard to Regulation (EEC) No 1408/71 and the social equality resulting from it which, as has been said, provides quite substantial help towards integrating them but also encourages mobility. We are aware that this mobility, which we talk about so much, is much more difficult to put into practice than free movement of property and goods.
I would like to stress, because it should be done, the important contribution that the residents of third countries make to the European Union, both in terms of boosting the economy and in terms of a rich cultural diversity and when we talk about them we are potentially talking about around 13 million people in the Union. That is not an insignificant number.
However, like the rapporteur, I would like to draw your attention to the issue of the legal basis chosen by the European Commission following pressure from the Council. The European Parliament had the consultation procedure imposed on it, whereas the first proposal in 1997 was based on Article 51, now Article 42, which assumes codecision. That decision, the motivation for which seems to be more than questionable, as pointed out by the rapporteur, and therefore contestable, in fact places the European Parliament in a dilemma, that it can only solve by giving in, because that is exactly what is happening here. And unfortunately, it is not the first time that there has been an attempt to genuinely dismantle, as we could describe it, the prerogatives of our institution, which could be seen as a dangerous precedent. I fear that there is an underlying trend, and I think that our institution will have to be vigilant.
The Commission, following the Council's recommendations, knows full well that Parliament is going to choose the path of pragmatism, and that it will prefer to abandon what you, Madam, called, legal hair-splitting, in order not to endanger urgent Community legislation. We would not like to take responsibility for the failure of something that we desire.
We do not wish to cross swords, but the question is there: in the future, should we penalise the citizens who are awaiting decisions from this House simply in order to ensure that Parliament's position is respected? I think that this decision, the quite reasonable position of the European Parliament, should be used to help discussions on matters that will arise in the future or that we know are already being considered by the Council.
Mr President, on behalf of my group and on behalf of Jean Lambert, I want to warmly congratulate the rapporteur on her report. We fully support Mrs Oomen-Ruijten's approach, including the way she handled the legal basis. I think it important that agreements reached by way of European coordination now also apply to third-country nationals. Speaking quite honestly, it is a scandal that such was not already the case, in view of the fact that these people do indeed pay taxes and social security contributions, but then find themselves falling between two stools when working across frontiers.
Parliament has already expressed its desire that the Tampere conclusions should be transposed into real action in a similar way as regards the rights of third-country nationals. The regulation that we are now discussing has to do with cross-border working, but the others, a naturally far larger category, also have to have their social rights secured in the same way as those of workers originating from the European Union. My group hopes that the struggle that must still be engaged in will lead to the necessary consensus being reached in this House.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the Commission statement on climate change.
Mr President, thank you for inviting the Commission to report to this House on the New Delhi Conference on Climate Change held in October 2002. I wish to begin by saying that the European Union adopted a strong and unified position during the talks and we would like to thank the Danish Presidency for its excellent work. The Commission is also pleased to acknowledge the sound political support it received from the NGOs present at the meeting. However, the Commission and my colleague Mrs Wallström particularly want to express our appreciation of the European Parliament's ongoing support for the EU's position in international climate negotiations and your continuing interest in this issue. That interest was reflected by your dedicated parliamentary delegation led by Mrs García-Orcoyen Tormo in New Delhi. We hope to continue our effective cooperation in the future.
Around 170 countries, representing over three-quarters of the world's population, met in New Delhi for their eighth regular meeting as parties to the United Nation's Framework Convention on Climate Change. The meeting made good progress on a number of technical issues, such as monitoring and reporting, and paved the way for the use of the Clean Development Mechanism (CDM). The CDM is an important tool for reaching emission targets in developed countries and, at the same time, for reducing emissions in the developing world and contributing to its sustainable growth.
During the final ministerial part of the meeting, ministers and senior officials discussed the actions taken so far to combat climate change, the links between climate change and sustainable development and the disturbing findings of the Third Assessment Report of the Intergovernmental Panel on Climate Change, which show that most of the acceleration in global warming is man-made. They also debated the need for further action to continue the fight against climate change. The meeting ended with the adoption of the Delhi Declaration.
Allow me to briefly outline the Commission's political assessment of the New Delhi Conference. The Delhi Ministerial Declaration represents the political outcome of the conference. Although it includes the call for all countries to ratify the Kyoto Protocol and underlines the need for greater efforts to combat climate change in the coming decades, we would have liked it to be stronger in other areas.
Let me briefly address some shortcomings. First, the Delhi Declaration fails to underline the need for a closer link between science and policy action. The findings of the Third Assessment Report of the Intergovernmental Panel on Climate Change confirm that more emission cuts are needed if the ultimate objective of the UN Framework Convention on Climate Change is to be attained.
This must be used as an important input for furthering the work of the climate change convention and the Kyoto Protocol. A science-based approach will give us more confidence in our policy scenarios for the future being on the right track.
Secondly, our mandate as agreed by the Council on 17 October was to seek a forward-looking discussion on more inclusive and longer-term global cooperation based on broader and balanced action and participation consistent with the ultimate objective of the Convention.
Such discussions should have started at the Conference of the Parties at its first session after the entry into force of the Kyoto Protocol. Regrettably, the EU did not succeed in persuading other parties to recognise the need for starting such a process. However, through a number of bilateral contacts with other parties and groups of parties the EU did seize every opportunity to explain our way of thinking. The issue is now on the table and these discussions have provided a solid foundation on which we can build.
A third but more general point is that the debate in Delhi tended to focus on sustainable development rather than on climate change. While there is a clear understanding in the EU that climate change is strongly linked to sustainable development, the UN framework convention on climate change is about just that. It is the framework for climate change which is well defined and in place. We should not allow the sustainable development discussion to distract us from the climate change process.
Following this conference, what prospects can we see for the entry into force of the Kyoto Protocol? This is obviously a crucial question. As you know this requires ratification by 55 parties representing at least 55% of the CO2 emissions of the industrialised countries in 1990. The first threshold has been largely met - 97 countries as of 13 November - as ratification continues steadily. In this context, we gladly welcome the confirmation by Canada that they will soon ratify. However, we have only reached a figure of 37.4% for the second threshold. Given that the EU, Japan and almost all the candidate countries have now ratified, this means that ratification by Russia is necessary to bring the Protocol into effect. It seems that Russia is still inclined to ratify, especially after the results of the recently published study on the effects of climate change in that country. However, a final decision has yet to be made and no specific timetable has been set out. It is the Commission's intention to continue to encourage Russia to live up to its responsibility as a key player on climate change and to ratify the Kyoto Protocol as soon as possible.
Internally, the Commission will proceed within the framework of the European Climate Change Programme to enable the European Union to meet its emissions reductions targets as agreed. Internationally, on the other hand, the Commission will continue its efforts to encourage our partners to ratify the Kyoto Protocol so that it can enter into force. At the same time we will also continue to build on the good bilateral relationships we have established with some developing countries and with the majority of the developed countries in order to reach a better understanding on what needs to be done in the future.
Everybody knows that the Kyoto Protocol is only the first step in the fight against climate change and we have to start to discuss how to proceed beyond it.
I would like to conclude by stressing once again how deeply grateful the Commission is for the Parliament's support and for its very dedicated presence in Delhi itself.
Mr President, Commissioner, although Commisioner Wallström is not with us today, I would like to start by saying, on behalf of the European Parliament's delegation to the 8th Conference of the Parties to the Climate Change Convention, how much we appreciate her cooperation with delegations from the House at the various conferences she has attended. We certainly missed her in New Delhi.
I should like to make a few points regarding that conference. The European Union must continue to take the lead in the international fight against climate change. It must therefore promote political debate on objectives for beyond 2012 at the earliest opportunity.
COP8 had seemed a good opportunity to consolidate decisions on implementation of the Kyoto Protocol taken earlier at Bonn and Marrakech. Unfortunately, the opportunity was missed. No broad debate was launched on the main issues for the second period.
Significant progress on technical matters was made at the COP8, however. These related in particular to mechanisms for clean development, reporting, and review procedures. On the other hand, progress on a political level was disappointing. As the Commissioner stated, attempts to water down the specific features of the Kyoto Protocol by means of the much broader concept of sustainable development won the day. In this connection it has to be said that the attitude of the United States delegation was not very constructive. It consistently avoided references to deadlines and specific objectives.
The members of our delegation all agreed that ratification of the Protocol by States which have not yet done so must be speeded up. We had in mind Russia in particular. If Russia ratified the Protocol it would come into force. It is however worrying that Russia maintained a non-committed attitude throughout the conference.
Regarding the position of developing countries, concern over inadequate financial support from developed countries was expressed. Transfer of technology to facilitate the adoption of measures to adapt to climate change and mitigate its effects was also deemed inadequate. Further, we feel we should consider the possibility of setting up an interparliamentary committee to deal with India in particular. India is home to a thousand million people. It has an emerging economy which is growing continuously and its Parliament has expressed a clear political will to cooperate with the European Parliament.
Finally, I should emphasise that there was constructive cooperation with the Council and the Commission. The latter both recognised the essential role of delegations from Parliament in conferences of this sort. It is precisely for that reason that we believe it is not acceptable for our delegations to be excluded from coordination meetings. We therefore request that delegations from Parliament be admitted to these meetings in future, at least as observers.
Mr President, I shall attempt the trick of representing two people here today - myself and Mrs Corbey, who was present at the New Delhi conference. That does not mean that I shall convey two different messages. Instead, I shall try to make the message as stringent as possible.
Having read the Commission's and Parliament's report on the New Delhi conference, there is a question that keeps going round in my head. What is it that causes us, or the EU, to fail in communicating our message and our desire for change to, above all, the developing countries? Why is the United States more successful in doing so? The United States's message is, at least in our eyes, worse in terms of combating the climate change that is under way.
It is essential for the EU now jointly to begin to reflect upon how it might try to reduce the credibility gap that in actual fact exists between ourselves and those whom we wish to get on our side. That also applies to the possibility of ratifying the Kyoto Protocol. These all no doubt constitute the most important aspects of our continued strategy for trying to progress further. It is, above all, a question of making further progress with the important work that will now commence when this part of the Kyoto Protocol has been concluded.
Mrs Corbey, who was present at the New Delhi conference, made some notes that I think are worth communicating to the House. They are, above all, about the Kyoto process in actual fact constituting a serious political danger because political support for the whole process is evaporating. There are two essential aspects to trying to increase political support again and to raising the issue for discussion at a more subtle and serious level. One factor, for example, is the one I have just addressed, namely the situation in the developing countries and our relations with those countries. At the New Delhi conference, quite a few of them reported extreme weather conditions. It was not just one country but a number that did so, and they also expressed opinions as to what costs the situation would entail.
Even though we in the EU cannot accept responsibility for all these forms of climate change, we must nonetheless regard ourselves as one of the parties which, together with the rest of the industrialised world, has contributed most to creating the climate change now under way. We must adopt a clearer role in helping the developing countries to protect themselves against climate change. We must, of course, also help them find ways of making progress in terms of development that are not merely a case of taking the route that we ourselves do not consider to have been entirely successful.
What is perhaps most important is that, in spite of everything, the EU should continue to push for something's happening after 2012 and that we should not give up, in spite of the surrounding world's actually wanting something different. That is perhaps the most important message to have come out of the New Delhi conference.
Mr President, Commissioner, I wish to start by congratulating the European Parliament delegation to the New Delhi Conference and I would single out Mrs Garcia-Orcoyen Tormo, who led the delegation. I am sorry that once again the Commission and the Council did not allow Parliament's delegation to participate in the EU coordination meetings.
We knew, even before the Conference started, that the outcome would be extremely hard to achieve: this Conference was designed to prepare for the second phase of the Kyoto Protocol, whereas the political priority is still, unfortunately, to ensure that the Kyoto Protocol enters into force in order for the first phase to begin.
Although it is regrettable that no result was achieved, it should nevertheless be highlighted that we managed to improve the definition of the Clean Development Mechanism and of emissions monitoring procedures. What I believe to be more serious is not so much the failure to reach an outcome but rather the political attempt to water down the Kyoto Protocol. There was a definite attempt by some delegations, specifically the delegation representing the United States, to take the debate on climate change backwards in time to 1997, when there were neither targets nor protocols intended to achieve action.
It is also a pity that the developing countries have fallen into this trap. It is precisely in the developing countries that the consequences of climate change are having the most damaging effects. We believe the choice remains clear: firstly, the Kyoto Protocol is the only instrument capable of mitigating climate change. Secondly, the second phase of the Protocol must be set even more ambitious targets than the first phase, which represents only a tiny step forwards. Thirdly, action must first be undertaken in the industrialised countries and only later in the developing countries.
Mr President, this was the first time I had taken part in one of these delegations. I found it fascinating, but also frustrating.
As has been said, this 8th Conference of the Parties to the Climate Change Convention in New Delhi was intended to be a transitional one - more a matter of keeping the momentum going on the climate change debate than making headline political decisions.
I concur with what colleagues have said and also express my frustration with the exclusion of the parliamentary delegation from the daily coordination meetings. As a result, the Commission ended the last day trying to exclude us from the press conference, albeit very politely and diplomatically. When we parliamentarians were briefed that morning, we indicated our frustration with the weakness of the draft declaration. The Commission did not want us to express that view at a press conference when it was taking what it thought was a more diplomatic line. These differences would not arise if we were part of the coordination meeting and on the inside. The Commission was very good to us in that it gave us briefings outside the loop, but we need to be inside the loop if we are to be involved and if we are to be described as 'members as participants in the European Community delegation'. The Council and the Commission were on one side and Parliament on the other.
The draft declaration itself was rather weak and disappointing. The title was changed from 'The Declaration on Climate Change' to 'Declaration on Climate Change and Sustainability'. That is a precedent we have to be careful of. It is very hard to talk about these issues, be objective and keep the focus on climate change if it is suggested that sustainable development is not included. It is a sort of 'hit-me-with-a-child-in-my-arms' argument, i.e. how can you justify what you are saying if you do not include sustainable development? The Americans and others used the serious issue of sustainable development to divert focus from climate change and from the Kyoto Protocol requirements in general.
It was a fascinating exercise. I would like to thank the leader of our delegation, Mrs García-Orcoyen Tormo, and all colleagues for making it that.
Mr President, Commissioner, ladies and gentlemen, what Mrs Doyle said gives great cause for concern in terms of both procedure and the subject matter, and it is this latter aspect which I would like to consider for a moment. We are in a situation where agreements on the environment are never observed: the most striking example is the Kyoto Agreement. I hope that the Commission will reflect on its future approach to cooperation with Members of Parliament - including outside the European Union - but above all, with regard to the subject matter, I hope that it will work much harder to preserve the conditions necessary for the survival not just of the European Union and its almost 400 million inhabitants - which soon will exceed 400 million - but of the whole planet.
While I am anything but anti-American, I nevertheless feel that great pressure needs to be exerted on President Bush's administration so that issues such as the climate, climate change and the environment are given more attention and not just addressed from a financial perspective and with a narrow rather than a far-sighted monetary approach.
We should work much harder in this respect, and I trust the Commission will do so.
The debate is closed.
The next item is the statement by the Commission on the implementation of the so-called Erika package on maritime safety, and on the action required to deal with socio-economic and environmental disasters.
. (ES) Mr President, ladies and gentlemen, this debate ought never to have been necessary. Sadly, the Commission has today been proved right. The Commission proposed the speedy withdrawal of old-fashioned single-hull tankers some time ago. Unfortunately the Council did not follow our advice. It failed to act with the necessary urgency and adopt the Commission's proposals following discussion with Parliament. Had it done so, the Prestige would have been banned since 1 September 2002. It would therefore never have broken up and sunk off the coast of Europe.
There are lessons to be learnt from all this. Those were my very words when the Erika sank off the coast of Brittany. I must reiterate them today, as we discuss the case of the Prestige which sunk off Spain, off the coast of Galicia to be precise. There are lessons to be learnt and measures to be taken. The first lesson is crystal clear. Speed is of the essence, and so are determination and decisive action. These situations need to be dealt with once and for all, to ensure no further similar tragedies happen.
The immediate action required is obvious. The authorities must compensate those affected and they must undertake the clean-up operation required to return the coast to its previous condition. I will remind the House that this is a particularly rich coast, both in terms of fish and shellfish production and from an environmental point of view. Almost all of it is covered by Natura 2002. So, the affected areas need to be cleaned and restored. The chain of events leading to the disaster must also be traced. It should be borne in mind that back in 1997 a number of oil companies rejected this vessel, on the grounds that it was dangerous and unsafe. It appears that the last time the vessel underwent an inspection as required in the European Union under the Paris Memorandum was in 1999. Furthermore, the vessel had put into two European ports before this summer. Regrettably, in neither of these was it inspected as required.
It is important to study all the links in the chain and establish what exactly happened and where responsibility lies. The lessons to be learnt to prevent a repeat of such situations should then become clear. The present situation involves a vessel with a Greek owner, flying the flag of the Bahamas, inspected by a United States classification society and managed by a Swiss company. It has links with other countries too, all of which offer substantial tax advantages.
We are called on to take all the urgent action in our power to prevent a further tragedy of this kind. That involves the immediate application and implementation of agreements and directives adopted by European Union Ministers. Application of the Erika I package cannot wait until June of next year, nor can the Erika II package be left until February of 2004. They must be put into practice now. They must be made effective, which means meeting the target of inspection of 25% of vessels entering a port by the port authorities, 25% of the most dangerous vessels, those posing the greatest risk. The standards specified in existing provisions must be applied. Single-hull tankers must be replaced by double-hull ones as a matter of urgency. The Community system for following up information on maritime traffic in all areas must be set up at the earliest opportunity. Steps should also be taken to facilitate emergency intervention, by designating protection areas, mooring areas and areas for emergency shelter. The European Maritime Safety Agency should start operations too. It is tasked with ensuring that the correct procedures are followed in all European ports, and also with providing technical support to the various countries and to the Commission.
Discussions with the COPE Fund ought to be pursued. This fund was set up for the specific purpose of covering compensation and the cost of restoring and cleaning the environment. This is over and above standard compensation. It complements the FIPOL Fund.
In addition, at the next Council of Ministers meeting on 6 December, as an urgent measure, I shall propose the adoption of an administrative decision by all Member States of the Union to ensure that heavy fuel oil is only transported in double-hull tankers during the transitional period until single-hull tankers are phased out as already planned. Heavy fuel oil is after all the most polluting of all these products. Each of the vessels involved in the latest three accidents, namely the Erika, the Baltic and the Prestige, was an old-fashioned single-hull tanker carrying heavy fuel oil. Heavy fuel oil is the most dangerous product. Consequently, stricter safety measures are needed. This could easily be achieved through an administrative decision by the governments of the Member States.
We need to go further. That means working to increase the FIPOL and COPE Funds. It also means persevering with the Commission's work on future criminal sanctions in the European area. Going further also means that port authorities should improve the application of the directive on inspection. It has been shown that there are ports where hardly any inspection takes place. These could almost be termed ports of convenience. This amounts to taking fraudulent advantage of the present situation and has to be stopped. In addition, going further means reconsidering the basis of international maritime law at global level within the framework of the International Maritime Organisation. International maritime law is based on Nineteenth Century principles, yet here we are in the Twentieth Century, when our seas are criss-crossed daily by hundreds of thousands of vessels loaded with cargoes that are highly dangerous because of their volume or content. A century and a half ago this just did not happen. Going further also means strengthening the rights of coastal states in the 200-mile zone, and in straits. In particular, these rights need to be strengthened so that they can be defended against the risks of those particularly dangerous cargoes.
Ladies and gentlemen, going further should also mean talking to our neighbours. I have in mind those who share with us a common interest in certain enormously fragile seas. For example, the Baltic which we share with Russia, the Mediterranean, and the Black Sea. We should cooperate with Russia and with other states in Europe, the Middle East and North Africa.
In conclusion, I would like to emphasise that the Prestige disaster need never have happened. As a Commission, we did everything in our power to prevent it. We were unsuccessful, but we must ensure no second Erika or second Prestige founders off our coasts. We must also strive to ensure that such incidents do not occur along the coasts of other seas, off other continents. We should remember that the seas are a common heritage, and that our concern has to extend to their farthest reaches.
Mr President, Commissioner, honourable Members, as a native of Galicia I feel devastated. I am quite overcome by the spectacle unfolding before us. As a politician, I am keenly aware of the heavy responsibility we bear as Members of this House. We are charged with defending the interests of our constituents and we must succeed in so doing. Vague statements and half-truths simply will not do any longer. As the Commissioner said, this has to be the last tragedy at sea.
I should indeed like to begin by commending Commissioner de Palacio on her work. To all intents and purposes, before she was appointed there was no such thing as a European policy on maritime safety. We now have a substantial package of measures on the table, namely Erika I and Erika II.
The question as to whether these measures are adequate and whether they are being applied correctly has already been raised in the House. Clearly, the answer is no. The European Parliament must unite and throw its political weight behind the European Commission. It has to send out a clear signal. We need to work together to speed up implementation of these measures. They must come into force.
The Commissioner referred to double hulls. The latter are compulsory in the United States, and had that been the case here, this accident probably would not have happened. The Commissioner also mentioned inspections at ports within the European Community, which is where we should start, and at all other ports in Europe and across the world. All ports should actually be monitored, be they colonies, tax havens or ports of convenience as some have been described. The Maritime Safety Agency has to start operating as soon as possible.
Sadly, as a native of Galicia I am all too aware of the unfortunate record held by that part of Spain. Eight such accidents have taken place there over the last thirty years. Six of these accidents happened in the last twenty years. In Galicia the Atlantic coast of the Cape Finisterre area is known as the Coast of Death. The European Agency should be located in an area affected by maritime accidents. It should be in one that has experienced their consequences. Perhaps others could offer more than my region. Locating the Agency in Galicia could however go some way towards compensating the area. I know this falls outside the competence of both Parliament and the Commission, but I feel moved to express my thoughts aloud.
In any case, the resolution calls for the establishment of special maritime fishing areas. Undoubtedly, Galicia does fall into that category because of its rich shellfish and fishing resources mentioned earlier, and also because of its diversity and marine ecosystem. We are eager to move what could be termed the lanes of death further away from where they now are. We want to prevent our sea from becoming a sewer. We want to prevent vessels that are no better than rusting hulks from sailing on it. The sea is Galicia's life. Galicia's economy is based on it and I could go so far as to say that its distinctive culture is too. Unfortunately, ladies and gentlemen, that sea is now poisoned.
These measures must be strictly implemented as from tomorrow. We must insist that Member States do so. Mr President, I really feel the time has come for European solidarity to make itself felt. I would recall that we have ourselves shown solidarity to other Member States in the past. We now call on them to respond in kind. Any assistance offered to Galicia will be welcome. I would like to refer in particular to the Solidarity Fund. I studied Article 2 and it certainly does apply in this instance, especially if the reports approved by the House are borne in mind. It should also be taken into account that Galicia is an Objective 1 region whose fish and shellfish resources represent more than 10% of its gross domestic product. Given that these are in danger of being totally wiped out for an unspecified period, Galicia does indeed meet the conditions for benefiting from the Solidarity Fund.
In conclusion, I should like to assure the Commissioner that she can count on support from the Group of the European People's Party. Indeed I am sure the whole House will support her in her efforts. We need to be able to start doing what is required as of tomorrow. Then we shall never again have to regret accidents of this kind. Thank you in advance, ladies and gentlemen, for the support I am confident you will offer us.
Mr President, I should first like to thank the Commissioner for her presence in the House today. It is evidence of the great interest I know she has in this issue which is causing such concern to us all.
The Prestige was carrying twice as much crude oil in its tanks as the Erika. The oil slick it caused is already an economic, social and environmental disaster for Europe, especially for my home region. It represents a mayor problem for Europe and its consequences will be felt for many long years.
More than 300 km of coastline have been polluted. Three further spills have been detected and the strong wind from the south-west is bringing them closer to the coast. Shellfish production, inshore fishing, aquaculture, tourism and the very image of Galicia have all been seriously affected.
Galicia is known to be an area prone to oil spills, yet it remains unprotected, despite the fact that 70% of Europe's crude oil goes past its coastline. No effective lessons seem to have been learnt, even after enduring five oil spills. Sadly, it also has to be said that lack of equipment is currently hampering the efforts of many citizens eager to help.
Pictures of hundreds of fishermen sewing together an enormous net four kilometres long to create an amateur device for holding back the oil speak volumes. So do pictures of people on beaches armed with buckets and spades. They show twenty-first century citizens coping with a nineteenth century disaster using Stone Age tools. Information has failed too. Spanish public opinion believes attempts were made to play down the gravity of the situation. This is in stark contrast to the grave concern expressed by European governments.
The Commissioner rightly said that the disaster could have been prevented if European regulations had been applied. In addition, she stated that the Erika package will come into force in 2003. She went on to say, however, that despite Parliament's express wish to the contrary, vessels without protective ballast tanks will be able to ply the seas until 2012. Those that do have such protection will be permitted up to 2026. Furthermore, the requirement for double hulls does not apply to small tankers, so they will still be able to sail also. That is why I am delighted with the Commissioner's swift response. I welcome it and urge Member States in the Council to accept her proposals as a matter of urgency.
Nonetheless, further action is needed. For example, tankers carrying dangerous goods should be required to set routes along the furthermost part of the shipping lane, and the Finisterre lane should be relocated away from the coast. It is certainly true that this issue calls for legislation at world level, but the European Union has to press ahead.
The Socialist Group calls for a policy on transport and sustainable development based on the principle of maximum safety and prevention. Such a policy must reinforce cooperation within the Community, along with the means of inspection and safety standards.
We reiterate the call for Community funds to be channelled to this disaster. Community aid must retain its credibility, however. You will recall that Galicia was recently let down when no Community agreement was reached with Morocco. The victims' interests must come first. We therefore believe that the European Solidarity Fund set up recently is the most appropriate instrument in this case, as it is flexible, immediate, and was devised as a Community instrument.
Mr President, Commissioner, you stated a moment ago that the sea belongs to all of us, but I should like to see it only being used by people who respect it. This was clearly not the case here. I have to say, I am shocked and I should like to ask my fellow MEPs from that region to extend the sympathy of our group to everyone involved. As a legislator, I am furious, but also a little despondent because this is the second time that we have faced the same problem in less than three years. We do not yet have all the facts by a long way, but we have a few. The question I am asking is whether the Erika package is sufficient. The Erika package is clearly valuable and should enter into force at the earliest opportunity, but is it sufficient?
I have a question concerning airports. I mentioned airports and safe berthing places in one of my previous reports. I do not think that this legislation is completely incontrovertible. I should like to know, once we have all the facts, what we can do to improve the situation, so that a ship in distress is not turned down, which, I assume, exacerbated the situation, but can berth somewhere so that the disaster is kept down to an absolute minimum.
Another reason why we should improve the situation is so that we can also mention compensation - something that was unmentionable in my report - for a port which suffers damage in this case. No provision has been made for this. We should do this. In fact, a start is only just being made.
Secondly, as you have already stated, Commissioner, we are very weak internationally speaking. Would it not at long last be possible within the IMO and if necessary just for our own sake to work with a black list of states that allow their flags to be misused and in that way enhance the power of the port state? Should we not reconsider all our options and use our influence to enhance the IMO's role in the process? This is also a task for the Council; we cannot do this on our own. We therefore need to improve our rules. This applies to the Commission, the European Parliament, all the groups - party politics should not come into this - but also and, above all, the Council and Member States. However, we should, first and foremost, help the people involved and alleviate the despair in that region. I believe this to be the duty of the European Union.
Mr President, Commissioner, my mother tongue is very rich in popular proverbs and sayings. One of those sayings, which my mother and my grandmothers would use when some irreversible domestic accident happened, was 'why cry over spilt milk?'.
This saying is relevant here because we are once again having to express our regret at something we should have prevented through stricter control measures and by bringing forward the date for the disappearance of single-hull ships - and please note, Commissioner, that I wrote this before hearing you speak and I am therefore in agreement with what you said at the beginning. We must demand compliance with the laws we adopt, but also revise those which are not sufficiently rigorous.
The wrecking of the Prestige once again damages an area which has suffered three serious accidents of this type over recent years: in 1976, the Urquiola, the Mar Egeo in 1992 and the Prestige this year. I have not yet been to Galicia - I am going tomorrow - but I am sure that one really needs to talk to the fishermen and shellfishermen in order to understand exactly the extent of the tragedy they are facing and their need for help, help which our Group is fully in favour of providing. But we must prevent anything like this from happening again, because, as well as the social and economic disaster it represents, it is an ecological disaster which affects areas belonging to the Natura 2000 network, biodiversity and the wealth of a region such as Galicia.
Commissioner, when it comes to voting in this Parliament, we must remember this catastrophe, because in the coming months we are going to discuss a very important directive, which relates to responsibility for environmental damage, and all of us here will remember what it is we are voting for. Because there are times when stricter measures are required and there is much resistance - on the part of the lobbies present in this very House - to voting for these stricter, more serious and more rigorous measures.
In the last few seconds remaining to me, Mr President, I would like to say - on behalf of my colleague, Ilda Figueiredo, who has had to leave - that she also would like to express her solidarity with the victims of the oil slick, that she demands more rigorous control measures in order to prevent it happening again, that she considers it important to establish a list of sensitive maritime areas and that they must be subject to special protection in Galicia, Brittany and, as she points out, Portugal as well - which is close by - and she insists that the Erika I and II packages must be applied, and their dates brought forward, and she requests effective measures against flags of convenience and the mobilisation of the Solidarity Fund for the repair of environmental damage and compensation for the victims.
Mr President, Galicia's national poet, Rosalia de Castro, who always felt great solidarity with the fate of the Galician people, coined the phrase 'black shadow' to express a sense of anguish that troubled her. Today Galicia, and also the whole of Europe, is suffering from the 'black shadow' caused by political irresponsibility and the contemptible interests of the mafias that control maritime traffic and flags of convenience.
The Prestige disaster is now the fourth to have occurred off the coast of Galicia in recent years. The names 'Urquiola', 'Aegean Sea' and 'Casou' are, together with that of the Prestige, part of our consciousness and of our collective misfortunes. On the Coast of Death and in the Rias Baixas and the Rias Altas, these misfortunes are remembered even more sharply. Therefore, in these emergency situations, we, the men and women of Galicia wonder: what good to us is the Spanish State - the authority whose main task and responsibility at this historic time is to protect our people, our nature, the marvellous Galician nature, and our economy, the persistent and long-suffering Galician economy? What good to us is the head of the State government who was absent from Galicia at a tragic time, whilst the inhabitants of the Coast of Death and the Rias were under attack from the Prestige, and who, to universal scorn, was in Prague with NATO, dining out and sycophantically applauding President Bush and his unilateral and 'preventive' strikes?
As a Galician and a supporter of European integration, I wonder, what major action have the Galician and EU authorities taken in this tragic situation? It is precisely in this Parliament that reactionary positions by Members contributed - and in this context I must agree with the Commissioner - to changing the legislation contained in the 'Erika' package, which would have prevented this accursed ship from continuing to move around our seas.
Let us not be under any illusion: this disaster has consequences identical to those of a natural disaster, but it is really a political disaster and we know who the guilty parties are. Mr President, the location of the European Safe Seas Agency has still not been decided on, in contravention of the 'Erika' legislation. Once again, the governments of the Member States have not been equal to the circumstances. Following what has happened in Galicia, can any doubt remain that the Agency should be based in a region in which there is the greatest concentration of intercontinental traffic and where there is the greatest risk of accident?
Mr President, Commissioner, ladies and gentlemen, the 'Prestige' was a disaster waiting to happen and this is what makes the matter particularly intolerable and makes it all the more difficult for us to respond to the concerns, fear and desperation of the populations of Galicia and of the Minho in northern Portugal. This was a disaster waiting to happen because we know how enormously vulnerable our coasts are, particularly in Brittany, Galicia and in Portugal's seas, both in continental Portugal and in the seas around Madeira and the Azores, which are all busy maritime passages and crossroads. It was also bound to happen because of the appalling conditions in which many ships still sail, carrying dangerous and highly polluting cargoes, whilst we are hesitant and slow at European and world level about adopting rigorous and mandatory measures for prevention and guidance, confiscation and destruction. The disaster was bound to happen, lastly, because it could be seen that the Prestige would break up and sink, leaving questions as to whether the measures adopted at the time the emergency was declared one week ago and thereafter were correct and adequate.
We now have a time-bomb sitting at the bottom of the sea; nobody really knows what it is going to do and at the same time the ecological, social and economic effects of the spilt fuel are already terrible for hundreds of kilometres of coastline and the threat hanging over the coast, the river estuaries and the immediate future of hundreds of thousands of people who are directly and indirectly affected, both our Galician brethren and those in the north of Portugal, who are praying for the danger to recede, is enormous.
We must provide three types of response: to the present, to the future and to the past. We must respond to the present in four ways: we must mobilise all available means to monitor and minimise the polluting effects, rigorously investigate the risks arising from the sunken ship with 60 000 tonnes of oil in its tanks and keep them under strict control, we must make those responsible pay, provide sympathetic help for the frightened and worried populations by giving them all the help they need and by assisting the recovery of the local economy.
Next, we must respond to the future: we must get the European Safe Seas Agency up and running - I personally would like it to be based in Portugal - and increase resources for port and coastal inspection. Above all, however, we must go along with the positions of Commissioner de Palacio. Commissioner, do not hesitate: go right ahead. Parliament and the Council must prove themselves able to provide what these communities are calling for.
Lastly, we must respond to the past: preventing future disasters of this scale and more effectively limiting the damage caused require all the facts and the reactions to such disasters to be verified and established objectively and rigorously, enabling us to make a technical assessment of whether the reactions were right or wrong. We must assure ourselves that in the face of any similar emergency in future, all the competent authorities will be able to respond rapidly and courageously in the way that most effectively anticipates real environmental damage and risks and consequently is most able to limit and control these.
Mr President, everything was said here during the months following the sinking of the Erika, on waste boats, the inadequacy of checks and the complacency of the flag states. We voted on two blocks of measures. Many of them are good. However, nothing has changed, and while Parliament is talking, every day vessels set out into the Ouessant lane ready to pour out their oil onto the coasts of the Vendée or Galicia if by chance there is a storm.
As a lawyer, before joining Parliament, I spent hundreds of hours with the victims of the Erika, professionals and local groups. Tomorrow, will I have to go back and say to them: 'we are moved, very moved, but we cannot be effective in less than three years because of codecision'? Commissioner, you were just saying: 'I want it hic et nunc', but the system replies: 'non possumus'.
So while the Americans protected themselves in a few months, with immediate measures, we take years to adopt measures with a delayed effect, the content of which will ultimately be inadequate. Inadequate for two reasons. First of all, because the Treaties do not allow the countries that are threatened, such as France and Spain or Portugal, to protect themselves unilaterally and rapidly when circumstances require it, and equally because those countries have to admit defeat with countries for whom maritime safety is not a priority. Also, because we will not have done anything until we have forced the oil companies to take prime responsibility for transporting their goods, so that security is ensured by rich companies that are well-known and laying their reputation on the line, and not by ship owners with no identity or nationality.
Mr President, what happened off the coast of Galicia was indeed dramatic and we must express our support for the people and our honourable friends from the area; of course, for me it is doubly dramatic because, by coincidence, this has happened in the country of the Commissioner responsible for transport who, as we all know, has made a tremendous effort to improve safety at sea.
Be that as it may, I think it is up to all of us here to investigate what happened and why it happened as quickly as possible and of course it is not easy to draw any conclusions when you have a ship flying under the flag of the Bahamas, a country which, I may remind you, is not on the black list, it is hardly even on the grey list of the so-called Paris ??U, a ship operated by a Liberian company, owned by a Greek and registered with an American shipping register, in fact one of the best shipping registers in the world, a ship which was built in China, comes from Latvia and Russia, was fitted out in Gibraltar and so on and so forth. So we need to find out who of all these was or was not to blame and we must, of necessity, be level-headed and persistent. I think that we will get to the bottom of this in the end and the European Commission will be a great help here.
So what do we need to do next? We obviously need a set of measures. I have been talking with a number of Members over recent days who are all in favour of double hulls. Others want port controls, others are talking about the responsibility of the shipping registers and flags of convenience, others still point to the lack of ports of refuge. I think that those of us who happen to deal with these issues on a daily basis know that there is no universal panacea. There is no panacea, ladies and gentlemen, we need a set of measures, we need to proceed on all these fronts at once.
If we are to do something about this, I think that, first, the European Commission needs to be strict in applying the Community legislation which is already in place. Countries which do not comply with Community legislation should be hauled before the Court of Justice and I think Mrs Palacio will do so. Secondly, we really must speed up the application of the Erika I and Erika II packages. We adopted 5 directives almost unanimously here in Parliament, ladies and gentlemen, and they obviously need to be applied, together with a previous directive on dumping waste at sea which - theoretically - is being applied. Now all that remains is to see if it is being applied in practice.
We also need to push ahead with the European Commission's other proposal on a European Solidarity Fund. May I remind you that the European Parliament approved these proposals by the European Commission and that the proposal has stuck with the Council. So pressure needs to be brought to bear on the Council.
I totally agree with a ban on the carriage of heavy petroleum products by single-hull tankers. May I remind you that, as rapporteur, I personally proposed this when we were discussing withdrawing single-hull vessels. Unfortunately, it is recorded in the Minutes of the European Parliament but was not accepted because certain know-it-alls popped up left, right and centre and said that the proposal was not feasible. I believed it was feasible then and I believe it is feasible now and that you should move in this direction, Commissioner.
What Mr Sterckx said about environmentally sensitive areas is also right. We need to mark out corridors for tankers so as to ensure that these areas are not polluted.
Most importantly at this stage the European Union needs to show its solidarity with the people of Galicia. We need to help these people. We have the Structural Funds, we have the Solidarity Fund and we need to do our very best to help Galicia get back to normal as quickly as possible.
Mr President, the 'Prestige' tanker disaster is an appalling tragedy. We must show solidarity here, and - as our Portuguese and Spanish colleagues should know - it must be tangible rather than abstract. That is why the region and the people there need assistance from Europe quickly. I do not think that anyone would question this.
We should be aware, however, that this disaster could be repeated any day, Commissioner, because for years it has been the same old story. The combination of an ancient tanker that is only fit for the scrap heap and a flag of convenience - this time of the Bahamas - is usually the cause. Flags of convenience are synonymous with poor quality, a poor vessel, poor technology and a poor crew. Usually the story ends with a coordinated reluctance to claim responsibility so that no one knows any more who is actually to blame for what.
That, Commissioner, is the reason for Paragraph 3 of our motion. As soon as all of the information is on the table, we will expect to receive a report from you stating who was responsible for this disaster, when, how and why. I think that a few words will also have to be reserved for the Spanish authorities in this context.
I have been surprised at some of the statements made by ministers of transport over the last few days and at the demands that they are now making. Clearly these transport ministers have forgotten that, for example, the regulation on compensation in cases of liability for oil pollution, which the Commission and Parliament have passed, has been lying on the table in the Council for over a year without any action being taken. Commissioner, you have Parliament's full support if you want to put a bomb under these gentlemen in the Council so that we finally get legislation soon. Where incidents of this kind are concerned, we have to call to account the oil companies, the shipowners, the cargo owners and the classification societies.
The system of flags of convenience cannot continue in its present form, Commissioner. I appeal to you to consider making a proposal on this. We need European shipping; we need good European vessels with good European crews. Flags of convenience are a blight on the system. Help to eradicate them by making a good Commission proposal. Parliament will give it speedy consideration.
Mr President, I as an EU citizen feel greatly affected by the fact that it was possible for this disaster to take place. This is yet another disaster, although we said after the last one that it was too late to lock the stable door after the horse had bolted. The stable door had clearly not been locked. The facts had not been sufficiently spelled out, something for which the politicians are at fault.
I agree with Mrs de Palacio when she states that the Council has failed to assume its responsibility. It has done a disservice to the people who live along the Spanish coast, a disservice to the fishing industry, a disservice to the environment and, above all, a disservice to transport by water, a topic to which we want to devote so much attention. It is particularly unfortunate that we need another disaster to put this topic on the agenda. I also think that we should adopt this resolution and that we all need to ensure that it is accepted across the political spectrum so as to avoid another repeat.
After all, citizens are not concerned with which political body is responsible for this. They are left to pick up the pieces, so they need help. I think it is our joint duty to keep a very close eye on this and also to monitor the implementation of the solution of the problem which we are now facing.
I see that the first towed hopper dredges are now at work. However, according to the weather forecast, the winds will pick up this evening and then we are back to square one tomorrow. In short, I hope that, given this thick crude oil, you will also ensure that oil can possibly be drained from the actual tanker.
Mr President, I am speaking here on behalf of Mr Dhaenen, my Flemish and Green colleague, who is a member of the Committee on Regional Policy, Transport and Tourism. First of all, I should like to put on record my and our solidarity with the people in Galicia.
This is a social tragedy for those who live by the sea and tourism. The true scale of this economic and ecological disaster is starting to dawn ever more clearly. A true catastrophe is unfolding before our eyes. Galicia's green coast is gradually turning black. The indignation is growing by the hour. Everyone is asking how this is possible after all those previous disasters. The disaster involving the Erika is still fresh in our memories and the wreck of the Amoco Cadiz in 1978 awakened an environmental awareness in many of my generation. Every time a disaster strikes, we are faced with the disastrous consequences of negligence.
It is a disgrace that the agency for maritime safety is not to be launched until some time next year. It is a disgrace that port control should only be scant and, in many cases, implemented in a questionable manner. It is a disgrace that single-hulled wrecks should still be bobbing their way around the oceans and that they should take their course past vulnerable regions. There is something fundamentally wrong with our transport sector. I would quote Mr Rijnigerd, a former director of the Rotterdam-based recovery firm Smit, who stated that 'trying to transport an oil shipment as cheaply as possible from Latvia to Gibraltar in an obsolete and poorly maintained tanker is asking for trouble'.
There are therefore bad apples that need to be removed. They are sharks that slip through the net. However, we should admit that the net that is supposed to catch them is yet to be put in place. We as Greens support more transport by water, but those highways at sea should not be accessible to cowboys and environmental criminals. We would argue in favour of less transport, less use of fossil fuels and more involvement by a greater, fully-fledged, ecological European Union.
Mr President, Commissioner, I wish to begin, of course, by expressing my solidarity with the communities that have been affected. On these occasions, we must focus on what is most urgent: the need to mobilise technical and financial resources in order to minimise environmental damage, to regenerate ecosystems and to support the economic activities that have been affected by this accident.
There is, however, a debate which, although not quite as urgent, is nonetheless of the utmost importance: that of responsibility. In this matter, the 'polluter pays' rule must be enforced, by investigating, prosecuting and punishing those responsible. We must, however, go beyond looking for someone to blame. We must determine the responsibility, firstly of those who should have inspected but did not and of those who did inspect but did not act. Secondly, we must determine the responsibility of those who managed the crisis, in particular, we must clarify the reason why the EU as a whole was not involved in managing the risk from the very outset, given that it was known that the consequences of the accident would easily move beyond the confines of one country and would affect the entire natural heritage of Europe.
As for the future, I hope that the Member States will heed the well-drafted call and the leadership of Commissioner de Palacio, with a view to immediately implementing the 'Erika I' and 'Erika II' packages and give a boost to the creation of the European Safe Seas Agency.
Mr President, first of all, with the sincerity that everyone will acknowledge in a Frenchman from the Atlantic region, I would like to express my solidarity and compassion to all the people and professionals in Galicia and Portugal who are affected by this further disaster.
I think that the situation that we are in is extremely dangerous, as the public has good reason, as these disasters keep reoccurring, for wondering, doubting, becoming impatient and even rising up against the impotence of the public authorities. However, Commissioner, you are right in saying that the European Union has done a great deal, that it has done its duty in a quite remarkable timescale in terms of legislation.
So where is the problem? I think that it was stated by Mr Varaut. The problem is that we are in a field in which there is urgency, in which the task of the public authorities to ensure security is highly desired by the people and in which, in reality, joint sovereignty creates considerable problems. My government, in recent days, was upset that measures had not yet entered into force; France is lagging behind in terms of checks in ports.
I think that we will only overcome this situation if one day, as soon as possible, we manage to create an independent European area of maritime safety, with independent legislation, which would use regulations rather than directives - as the directives are still not practically transposed in any Member State - with independent checks and penalties.
I think that this should be our ambition, or we will fail and will condemn our people to the sad spectacle of a ping-pong match between the Commission and the European Union, on the one hand, and the Member States, on the other hand, each of them trying to beat the other in dramatic circumstances that the people do not understand.
Mr President, Commissioner, ladies and gentlemen, there is very little 'prestige' here, quite the contrary. What has happened off the Galician coasts with this peculiar oil tanker, originating from a tax haven, with a flag of convenience and furthermore, in unfair competition and trading oil in a very strange way, cannot and must not happen again in any of the seas of the planet. It is clear that we must be increasingly demanding in terms of safety in transport, especially in the transport of dangerous goods and at sea.
In our case, we must adopt appropriate measures so that there is no repetition of disasters such as the one that has taken place with this dreadful oil slick, the significant ecological impact of which should oblige us Members of this Parliament to reflect.
It begs the question, how many more oil tankers do we have to endure? Has account been taken of the negative impact of this ecological disaster on fishing, on nature, on tourism, on the society in this Galicia Finisterre? Until when? It depends on us, but we must speed up and review the measures adopted in the Erika case - as the Commissioner has just rightly pointed out.
Finally, I would like once again to express our solidarity with the Galicians and I hope the European Union demonstrates that same solidarity through its actions.
Mr President, Commissioner, the feelings that we have in the face of this tragedy are feelings of anger. Anger at its tragic consequences, and also anger because we have had enough of Europe being accused. If we had followed the Commission, if we had followed the European Parliament, we would not be in this position. We have had enough of being accused for no reason when we have adequate legislation and there is no further need to legislate. The legislation needs to be applied and that is the problem. After the sinking of the Erika, France, which then held the presidency of the European Union, and the Socialist government at the time, had made maritime safety an absolute priority. If the situation was not so tragic, one could laugh at it.
You know the result! France was criticised by the European Commission for not respecting the directive on checks in ports. That is enough! We have had enough of the failings of the Member States and the Council. Indeed, the President of the French Republic, Jacques Chirac, has just asked for maritime safety to be a priority on the agenda of the next European Council meeting. I hope that no coastal Member State will fail to answer that call.
We have the legislation, which is adequate, with the 'Erika II' package. It needs to be applied. We need to increase checks, ensure the integrity of those who carry out those checks and define which ports should be able to receive vessels in distress. We should also express our complete solidarity with the people of Galicia, who are going to suffer terribly in terms of fishing and tourism. Having said that, the environmental tragedy is even worse, as it cannot be repaired by just giving subsidies. Brittany is suffering and will continue to suffer for a long time in terms of its biodiversity and ecological balance, which are essential for maintaining fish resources and preserving species. What is the use of 'Natura 2000' and our protection directives if we do nothing about maritime security?
Today the Council is responsible for having blocked the legislation that we adopted. Today, it is the people of the coastal States, European citizens, who are asking you, Commissioner, to be uncompromising.
Mr President, this is without doubt a global disaster affecting all European coastlines and Europe must pool all its resources to combat it. That is why I am dismayed by the reports that the Commissioner is suggesting Gibraltar was in some way responsible because it failed to inspect the ship.
I would like to point out to the Commissioner that the Prestige has only called in at Gibraltar once in the last five years and then it did not even enter the port, it refuelled outside. In that period it has also put in at several other ports, including Algeciras, Las Palmas, Dunkirk, Cork, Rotterdam and Kalamata. We have a saying in Glasgow: if you live in a glasshouse you do not have sex with your gardener!
After the Braer sank off the coast of Scotland in 1992, Neil Kinnock put forward legislation on double-hull vessels. As the Commissioner rightly pointed out, that was deferred by the Council until 2015. However, we need new legislation now to close up the loopholes.
Mr President, Commissioner, the Prestige disaster once again demonstrates the insufficiency of Community actions to put an end to the strategies of certain ship owners and owners of oil cargoes of ignoring the legislation on safety in maritime transport.
Despite the fact that history repeats itself, it is still difficult to establish data on the origin and destination of the cargo, as well as its exact characteristics. Old ships are still operating, using flags of convenience of countries which are less demanding in terms of safety, with crews which in most cases do not have the necessary professional qualifications and knowledge for this type of transport.
It is clear that a problem that is repeated so often and which has such serious consequences for the economy of a region and for its marine and coastal ecosystems must be dealt with rigorously and quickly by means of joint measures in all the Member States of the European Union.
Measures such as the extension of sea corridors should not be made to wait, so that ships transporting dangerous goods are further from the coast, especially when they are sailing through areas of high ecological sensitivity such as the Galician coasts.
We must also urgently consider bringing forward the obligatory demand for double hulls and intensify and improve the quality of inspections. This has been said very clearly by Commissioner de Palacio. Furthermore, all the Community legislation must enter into force as soon as possible: the Erika I and Erika II packages. But above all it is essential that the existing rules are applied.
Neither must we forget the human face of this disaster and the importance of the aid reaching its destination as soon as possible. Yesterday I was in Galicia, where the desolation of the fishermen is truly striking. These people deserve, by means of this debate and the urgent measures stemming from it, a decisive contribution from the European Union aimed at recovering their confidence in the future.
Mr President, ladies and gentlemen, the incomparable natural landscape of Galicia's coasts and the Minho estuary as well as the communities living along the coasts are once again under threat, this time from this appalling shipwreck, which is a veritable showcase of everything that should no longer be happening on our seas. How many more disasters do we need before effective measures are adopted? There is considerable indignation, but this indignation must be followed up with emergency measures; we must not simply wait for these long deadlines for the 'Erika I' and 'Erika II' packages to be met. Expressing moral solidarity and demonstrating sympathy are not enough; we must act as rapidly as possible and, as I said, adopt emergency measures. There must now be effective solidarity, particularly with the communities of northern Portugal, which will be the first to suffer the consequences of this accident, of this shipwreck, the likes of which must never happen again on our coasts; unless we adopt such measures, the people themselves will make their scepticism about Europe and European governments clear.
Mr President, Commissioner, I would like to say firstly that I am speaking on behalf of Mr Pérez Álvarez, a Galician, who has had to return to his region urgently.
I would like to say that I fully agree with the Commissioner's words and support those measures which offer a clear line of action. We also share her desire for their application to be speeded up. This is what is needed, and what we do not need is any more political demagoguery such as that expressed in some speeches we have heard here.
Perhaps these are the thoughts of a Galician countryman, whose future and family situation is looking grim following what has been described as the worst ecological, economic and social disaster in the history of Galicia. We understand that the people of Galicia are today sad and angry, and that sadness and anger has known and identifiable faces: each and every one of the people directly affected by the oil slick caused by the oil tanker disaster, and each and every one of the Galicians who, in Galicia and throughout the world, love their homeland and all of those of us who feel solidarity with them.
On the other side are the people responsible, whose faces are obscured behind flags of convenience and legal procedures distorted to this end, and with a view to fraudulently avoiding the rules of the internal market, without caring about possible ecological damage - which is now real - and social and economic harm, and, without wanting to be alarmist, the damage which may also be in store for other coastal areas as the result of a domino effect. I believe that enough has been said and that we must look forward, learning from the lessons of the immediate past.
The Galician Government has said that it is not going to impose any limits on the aid to the people affected. The Spanish Government and the European Commission is announcing measures. But situations such as this cannot and must not happen again, and we must repair and prevent the effects which may yet extend to other areas of Galicia or Portugal, because the risk remains there.
We will all be grateful for the measures taken, especially those who live, work and suffer along our coasts.
Mr President, Commissioner, ladies and gentlemen, I wish to start by expressing my deepest political solidarity with our neighbours and friends in Galicia, for the suffering that this tragedy is causing them now and will cause in future.
The European Union and its Member States must therefore spare no effort to help to minimise the scale of the effects of the disaster and compensate the main victims as far as possible for the damage caused. We must take the opportunity of the Prestige oil tanker disaster to make a few observations. The first is that this accident must be subject to a rigorous inquiry, not only with regard to the EU's safety rules covering this type of transport but also into the reason for the course taken by the ship, which having moved away to the west, suddenly headed southwards, and sank only thirty miles outside Portuguese waters. My second observation is that we must understand that this disaster could also seriously affect the northern coast of Portugal, if not now, then later, and the European Union also needs to consider aid for Portugal to improve its resources for mobilisation, monitoring and prevention. The fisheries sector, as a matter of fact, has already begun to be affected. Lastly, despite the fact that the tragedy's effects will clearly be felt in many sectors of the economy, there is no doubt that the most badly affected sector is that of fisheries and aquiculture.
I therefore feel it is crucial that, in the framework of the aid that is to be mobilised, thought is given to the need for a specific emergency plan for these sectors. I do not think that the EUR 117.7 million Commissioner Fischler announced for Spain and the EUR 15 million for Portugal will resolve the problems, not only because of the overall amount, which is limited, but also because, where Portugal is concerned, the option must be left open for this amount to be increased if the situation on its coasts grows worse.
Furthermore, we will have to bear in mind that compensation for the prolonged suspension of fishing alone will not suffice. What is needed, perhaps, is to think about another, more fundamental type of measure to provide alternative employment for these fishermen, for example, fishing in other waters in the medium term.
Mr President, the wreck of the oil tanker Prestige off the coast of Galicia is a great misfortune the like of which should never again have happened in the Union after the Erika accident. Member States have committed to the practice whereby loading ports are obliged to assess the condition of vessels and, if necessary, stop the ship from leaving without repairs being done if the risk is considered to be too great.
Unfortunately, this practice still does not apply to the applicant countries, and this ship had picked up its cargo at a port in the Baltic Sea. The risk is especially great in the Baltic, where there is heavy regular traffic and consignments often consist of materials and substances that the Baltic ecology simply would not be able to withstand if harmed by them.
As someone who lives on the Baltic coast I now wish to express my deep sorrow for the residents of Galicia and all those whose livelihood is now in great peril.
Obviously, making ports responsible for the condition of vessels to be loaded is not enough. The owners of freight must also be made accountable, as they also have an interest in ensuring that their consignments are organised responsibly and safely. Secondly, the practices of insurance companies and the terms and conditions they offer will have to be changed if necessary by means of Community legislation so that the cheapest option for a shipowner is not sinking his ship when it is in distress. Insurance law must be based on the notion that rescuing the ship must be possible and the cheapest option for the policyholder.
We have to switch to these practices swiftly and without making any exceptions. It is regrettable that the legislators should become wise and energetic only after an accident has happened. When, however, the accident has faded in people's memories no wise or urgent measures are taken to avoid accidents in the future. On the contrary, everyone frantically starts looking after their own interests and the struggle to lengthen the periods of transition commences, as people want to dodge the regulations in the hope of getting off lightly. We need a Prestige package as an extension to the Erika package, which the Commission should start drafting right away with a view to producing something quickly.
Mr President, ladies and gentlemen, I would first of all like to reply to Mr Miller, because I believe he has the wrong information.
I have here for your perusal the precise movements of the Prestige during 1999, 2000, 2001 and 2002, provided by the maritime authority of the Bahamas.
In 1999, it reached the port of Rotterdam and that is when for the last time it had an in-depth inspection in accordance with the Paris Memorandum in a European port. Then, before the summer, it reached the port of Kalamata, in Greece, and I have contacted the port and authorities there to ask what the state of the Prestige was in Greece and it was not inspected in accordance with the Paris Memorandum. It then reached the port of Gibraltar and I have also approached the British authorities to ask why they did not carry out the control.
It is true, ladies and gentlemen, that I have not just asked them about the Prestige. I have asked the Greek and British authorities about the application of the current legislation, of the Directive which demands control by port authorities, in accordance with the commitments relating in practice to the Paris Memorandum. I have asked about controls and the application in these ports - Kalamata and Gibraltar - of the Directive currently in force.
I must tell the honourable Member that I have some statistics. I can say that in Gibraltar, in 1999, five ships have been inspected. In 2000, six. In 2001, two. In 2002, twelve. Those are the statistics.
That is why I am saying the legislation must be reviewed in order to guarantee that these controls by port authorities are carried out in all the ports of the European Union. Because controls by port authorities have a deterrent effect, they have the effect of keeping away substandard ships, and this must happen in all ports. Because if we leave gaps in our network, in our system, the whole thing is automatically weakened. That is what I am saying. This is not a criticism of any particular port. In this case, these two are involved: Kalamata and Gibraltar. And I have asked for information.
But the problem is not with any particular port. The problem, ladies and gentlemen, is that there has been an ecological disaster, a catastrophe which we should have prevented, and which we could have prevented if the Commission's proposals had entered into force. And I would like to extend all the gratitude and acknowledgement expressed here today to all the members of the Directorate-General for Transport who have worked like Trojans, that is, extraordinarily hard, without watching the clock, so that, when the Erika disaster happened, within just three months, we could present an entire coherent and global package to this House and the Council of Ministers so that these problems would not happen again. That is what I am talking about.
And I am talking about the fact, ladies and gentlemen, that only 23 months have passed. And precisely because only 23 months have passed and because there was a lack of ambition - as we all know - there has been another disaster. How many more? Well, that is my point. Is it not possible that between now and June 2003 or February 2004 there will be a disaster in the Baltic, in the Mediterranean, in the Atlantic or off any other European Union coast, because the measures already adopted have not been implemented?
Ladies and gentlemen, what we have to demand - and this is what I have done in a letter to the Ministers - is that they be applied now. The problem is that the Governments are behaving incoherently. The Heads of State and Government said in Nice that the implementation of these measures had to be brought forward and then they do not apply them...
Infringement procedures have been opened against some of them for lack of application, not of the new rules, but of those currently in force, which are much less strict and much easier to comply with.
Our proposal meant that single-hull oil tankers, of category 1, that is, the largest ones, would have a maximum life of 23 years. Because there is clearly a problem with structures associated with the stress on metals caused by blows at sea, which arise after twenty or so years. And what I regret is that this proposal of ours should not be accepted and that it be raised from 23 to 27 years. And that is what the current problems stem from.
Aid, ladies and gentlemen. We are working on this. There will be the aid provided by the Spanish authorities. What we clearly have are the FIPOL funds. And I would point out that there is an expert from the Directorate-General for Transport, in Spain, cooperating with the Spanish authorities, just as it cooperated with the French authorities to facilitate the payment of all that aid and of that compensation for the various people affected.
We are also looking at issues relating to fishing to see what possibilities there may be for support in terms of the FIFG funds. We are looking at the possibility of applying the Solidarity Fund, but I believe it will not be possible - I say this clearly. The thresholds for the use of the Solidarity Fund are so high that I hope that the damage does not reach that level, because then it would really be an horrendous tragedy. We would be talking about more than EUR 3 000 million, ladies and gentlemen. Let us hope that it does not go that far.
We are therefore also looking at the support that can be provided if, despite everything, that EUR 3 000 million is not reached but there is a significant effect on the region of Galicia, in which case support could also be provided by means of this Solidarity Fund.
I hope that Portugal can be spared from this tragedy. I hope that the winds will not allow the oil slick to reach their coast. I would like the Spanish coasts not be to be affected any further, but let us hope, at least, that the Portuguese coasts stay clean. In any event, if Portuguese coasts were also affected, the funds would be available to them as well, in the same form and the same way that they are available to the Spanish authorities and the Spanish people affected.
Ladies and gentlemen, what has been adopted must be put into practice. There is a whole range of measures which form a coherent global whole, with a Maritime Safety Agency to guarantee, together with the Commission, the appropriate application of the rules. We are going to set up this Maritime Safety Agency provisionally in Brussels, while they are deciding or not deciding on where the headquarters will be. I am very sorry, but I am not going to wait for them to come to an agreement. I hope it will be set up before the end of the year.
The second issue. Amongst the aspects which correspond to the countries - the strengthening of port control, strengthening the demands on classification societies - we are of course going to hold a full investigation into what has happened - as I said before - of the whole chain, and I will present the results of our investigations to you: the whole chain of events which has led us to the final result, in relation to the classification societies as well. We will also demand that the States of the Union designate ports and refuge areas in order to deal with situations such as that of the Erika, which was also one of the controversial elements, or that of the Prestige in this case.
Strictness in application. In the application and the demand for compliance with the regulations. We are talking about going further. I have made this very clear: International Maritime Organisation, corridors for dangerous products, sea room distances, special control in passes and straits, greater capacities for coastal States. All of this within the context of the International Maritime Organisation, genuinely adapting maritime law to the demands and new circumstances of the 21st Century. Meanwhile, ladies and gentlemen, we also have to deal in more depth with the issue of responsibility, we must present the issue of the COPE Funds once again to the Council of Ministers, as a complement to the FIPOL Fund; we must present the issue of criminal responsibility once again to the Council of Ministers and we must demand of the Ministers that, in all the Member States - and I believe this is possible in all of them by means of an administrative regulation - double hulls be required for the transportation of the most dangerous and polluting products, such as heavy fuel oil.
Mr Savary spoke of an autonomous European area of maritime safety. The truth is that this is an issue which, of course, could be considered in the discussions within the Convention and the next Intergovernmental Conference. I am sure you can imagine that it will not be I who disagrees with these ideas.
I would like to end by saying to Mrs Grossetête that, in fact, all I feel, with everything that has happened over recent days, is a great sense of anger and rage, knowing that we could have prevented it and did not do so.
(Applause)
Commissioner, Mrs Miguélez Ramos would like to ask you a further supplementary question.
Mr President, I only wanted to ask the Commissioner a very brief question.
I would firstly like to thank her, as a Galician, for the solidarity she has expressed in her speech today and I would like to ask her to present a report, as soon as possible, to the Transport Committee, on the application of the aid - in this case, clearly - she has just mentioned and, in particular, I would like to know, with regard to FIPOL, whether she could present us with a report on the timescales within which this insurance fund pays aid to the people affected.
Mr President, I will speak very briefly to say to the honourable Member that she knows I am especially sensitive to Galicia and that I can relate specific names, faces and landscapes to this tragedy, which undoubtedly means that one feels even more.
This does not mean that when the Erika accident happened - which was off the French coast - I acted any differently. I went to Brittany then and tomorrow I am going to Galicia.
In any event, it will be a pleasure for me to present all the data on the issue of the FIPOL, on the analyses we make in relation to the Solidarity Fund, on whether it can be applied or not, on all the aspects, and I will also ask Commissioner Fischler for information on the fishing aspects, although I imagine he will give full explanations within the Committee on Fisheries.
Thank you, Commissioner de Palacio.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the debate on cases of breaches of human rights, democracy and the rule of law (Rule 50).
The next item is the joint debate on the following six motions for resolutions on the situation in Sudan:
B5-0593/2002 by Mr van den Bos and Mrs Sanders-ten Holte, on behalf of the ELDR Group, on the human rights situation in Sudan;
B5-0594/2002 by Mr Sjöstedt and others, on behalf of the GUE/NGL Group, on Sudan;
B5-0601/2002 by Mrs Maij-Weggen and others, on behalf of the PPE-DE Group, on the situation in Sudan;
B5-0604/2002 by Mr Belder, on behalf of the EDD Group, on the situation in Sudan;
B5-0605/2002 by Mrs Carlotti and others, on behalf of the PSE Group, on human rights in Sudan;
B5-0610/2002 by Mrs Schörling and others, on behalf of the Verts/ALE Group, on Sudan.
Mr President, this debate on Sudan has had a successful outcome even before it has begun. The invitation to the EU/ACP Assembly has, in the meantime, been withdrawn. It is detrimental to cooperation in the spirit of Cotonou that the proposal of Sudan was adopted by the ACP states.
Did these states really think that we could hold an Assembly in a country where there are still constant and large-scale breaches of human rights? In a country in which women and children are kidnapped and enslaved? In a country in which the people in the south could be scourged by bombing for years on end and where Western oil companies looked after the interests of their shareholders while turning a blind eye to the victims of the slaughter?
There now, fortunately, appears to be a truce, but how long will it hold? There can be collaboration with the European Union only when there is a lasting peace and when the government restores all freedoms and puts an end to all the abominable injustices. Only then will anything durable come of debates such as this one today.
Mr President, Commissioner, in this afternoon's topical and urgent debate we must also turn our attention to the war in Sudan, one of the largest and most populous countries in Africa. Civil war has been raging there for 19 years. More than two million people have lost their lives because of this war. It has brought immense suffering for the people in the south of Sudan who are fighting for cultural, political and economic independence.
In the larger part of Sudan that is under government control there is no freedom of thought or religion and no possibility of peaceful assembly. Human rights continue to be treated with contempt. Government forces are blanket-bombing regions in the south with heavy civilian casualties. More than 200 death sentences have been passed by unconstitutional emergency courts in Darfur State. The oil discoveries in Sudan have not yet led to a return to peace. On the contrary, they serve to replenish the war chest of the Khartoum government.
There is a ray of hope: the peace talks in Machakos in Kenya, which have led to the conclusion of a ceasefire agreement. This has been drafted, but is not yet in force. First, unimpeded access must be provided for aid consignments for the people starving in the south of Sudan.
This must also lead to a permanent ceasefire on both sides, which is respected by everyone. While the situation remains critical and the peace process has not yet made sufficient progress, there is no prospect of holding the sixth meeting of the ACP-EU Joint Parliamentary Assembly in Sudan in spring 2003. In any case, we will not go there while the current situation persists. We do hope, however, that this will be possible at a later stage.
I should like to stress that Sudan's Ambassador here is doing a great deal through diplomatic channels to hasten a return to peace. We therefore call on the African countries to organise the next ACP-EU Assembly in another, more peaceful country in Africa. Mauritania, which wishes to take on this task, should be specifically encouraged to do so.
Mr President, the emergency in Sudan has become very acute. We only need to consider the title of the recent report by the International Crisis Group, 'Ending starvation as a weapon of war in Sudan'. Indeed, famine and death from starvation on a huge scale are being used as weapons of war in Sudan.
Yet, as the report also says, we really have no idea of how serious the emergency is, because of the remoteness of regions in which the war is raging unabated and in which these weapons are being used. In the meantime, the warring parties appear to have concluded an agreement to extend the memorandum of understanding on humanitarian aid and the suspension of hostilities to 31 March.
Despite this courageous development, the decision indicates that the final peace settlement has not yet been achieved. Fundamental bones of contention such as the fair distribution of power and of the income from oil wells still need to be solved in ways acceptable to both parties. Now that the negotiations are only to be resumed in January, the international pressure upon the warring parties to reach a definitive peace settlement definitely must not be relaxed, however, and certainly not now that a solution appears to be in sight to a conflict that has already lasted for 19 years. It is estimated that approximately two million people have already lost their lives. Twice as many people have been made homeless, and countless atrocities have been committed. In particular, the Christians in the south have had to suffer severely from violence committed by the Muslims in the north.
I would therefore call upon the Council and the Commission to proceed extremely cautiously during the EU Troika mission to Sudan, planned for 9 and 10 December. Only when a comprehensive peace settlement has been signed may relations between the EU and Sudan be normalised.
Finally, I would ask the Council, the Commission and also the Member States, if possible in cooperation with the Sudanese Government, painstakingly to investigate the rumours of a potential revival of al-Qa'ida's financial centre. When all is said and done, we must not forget that, as you are all well aware, Sudan played host to Osama bin Laden from 1991 to 1996, and it would therefore be very useful to know whether activities are still going on in that quarter.
Mr President, we have to bear in mind that the situation in Sudan varies greatly depending on the region. In the north we are dealing with a problematic regime, which is however displaying clear reformist tendencies, and which is supported by Egypt. In the south we have a brutal and bloody civil war, which it would be too simplistic to describe solely as a conflict between Islam and Christianity. There are also conflicts amongst Muslims themselves and amongst Christian tribes, although the main conflict is indeed between Christians and Muslims.
This shows that this is not actually a war of religion but a series of tribal conflicts, ethnic conflicts, and that interested parties, including interested parties in the oil industry - for once this must be said - are systematically fanning the flames of these conflicts. That is why I am very grateful that the motion addresses this issue very clearly: the problematic role of certain parties who have interests in the natural resources - we have seen this in the Caucasus and in Congo too - and who are abusing ethnic conflicts to brutally increase their own profits. That is why as Europeans we are not only under a particular obligation to influence the people in Sudan, to work with them on a peace solution and to exert pressure on all of the parties in the conflict, but we also have a duty to hold serious talks with our European oil companies operating out there and to make it clear to them how great their responsibility is for this strategically important region and for the people who live there.
Mr President, Commissioner, it is true that the war in Sudan is the result of certain interests and ethnic tensions, but, in my opinion, the religious nature of the current conflict should be highlighted. We cannot accept the application of Islamic law in the institutions, which is why we have to step up pressure on the Sudanese Government to annul it, nor can we accept the severe violations of the fundamental rights of non-Muslims, forced conversions, forced marriages and enslavement.
We cannot support a political solution which would mean turning back the clock and applying the principle: 'cuius regio, eius religio'. The path we choose should be to support the cause of the forces in the south and the north that are calling for a secular state and democratic institutions. The solution cannot and must not be that of world division on the basis of religious beliefs.
Mr President, I may not look like Mr Schulz but I am deputising for him. The Socialist Group is deeply concerned by the continuing civil war that has claimed around two million casualties over the last 19 years. Of course we welcome the signing on 15 October of the peace agreement between the government in Sudan and the SPLA. We will be looking very closely at whether the government's pledge to respect human rights and the rule of law is met and whether there are moves towards democratisation that will result in the establishment of a democratically elected executive and legislature.
We ask the Commission to provide us with a report on the possible involvement of European oil companies in abuses committed against local communities in the oil- producing areas. We certainly do not support the idea that the ACP-EU Parliamentary assembly should meet in Sudan next year. It may be possible in the future but we will have to see how things develop in Sudan. We need a dialogue between Sudan and the European Union, but before we resume normal relations we would want to see progress towards ending terrorism and support for terrorist groups, religious tolerance, human rights and of course an end to the civil war.
Mr President, promotion of a peaceful solution and respect for human rights and humanitarian law remain at the heart of relations between the Commission and Sudan. The current conflict and the ongoing violations of human rights are the main obstacle to the socio-economic development of the country, as several speakers have rightly pointed out. The Commission firmly believes that respect for human rights would enable peace to return to Sudan.
In accordance with the conclusions adopted by the Council in June 2002, the Union intends to proceed step by step. Until a peace agreement has been reached, the Union will continue political dialogue on the basis of the commitments made by the Sudanese Government for 2002 in the field of human rights, democracy and the rule of law, with particular emphasis on reaching a peace agreement.
Should such an agreement be reached, the Union will begin to normalise its relations with Sudan, within the framework of the Cotonou Agreement, basing them on respect for human rights, democratic principles and the rule of law. At the same time, it will encourage the peace process and resolution of the conflicts. We plan to endorse a national strategy document and a national indicative programme following the conclusion of the peace agreement or whenever the Commission considers it politically appropriate, following consultation with the Member States.
I would add, also in relation to specific points which have been raised, that the Commission is going to participate in the visit of the European Union Troika to Sudan, scheduled for December, during which we will assess EU/Sudan political dialogue over the course of 2002. I would, however, like to emphasise that the implementation of the measures laid down in the national strategy document is subject to progress in political dialogue.
Thank you, Commissioner Monti.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following five motions for resolutions:
B5-0591/2002 by Mr Johan Van Hecke and Mr van den Bos, on behalf of the ELDR Group, on the torture and crimes committed by the military and on the human rights situation in Bangladesh;
B5-0596/2002 by Mr Vinci, on behalf of the GUE/NGL Group, on Bangladesh;
B5-0602/2002 by Mr Thomas Mann and Mrs Martens, on behalf of the PPE-DE Group, on human rights in Bangladesh;
B5-0606/2002 by Mrs Carrilho and others, on behalf of the PSE Group, on the human rights situation in Bangladesh;
B5-0609/2002 by Mrs Lambert and others, on behalf of the Verts/ALE Group, on Bangladesh.
Acts of violence have afflicted Bangladesh ever since that country was founded. From the beginning, the political system has been undermined by murder, revenge and rivalry between the most important families. The spiral of ceaseless revenge has not been broken. On the contrary, the situation is going from bad to worse, in particular through the alarming growth of radical Islamic groups. The government's approach is, unfortunately, not aimed at reducing the tension and solving the problems. Members of Parliament are put in prison. Large-scale indiscriminate arrests take place, and people are tortured and even murdered in prisons.
The European Union must actively concern itself with the situation in Bangladesh on the basis of the cooperation agreement we have with that country. Cooperation cannot continue unconditionally if human rights are being violated on a huge scale. We must insist that a national human rights commission be set up to carry out independent examinations, and immunity from punishment must be brought to an end. The police and military must prevent and combat violence instead of fuelling it. What is crucial to a solution is to restore a minimum basis of trust between government and opposition.
The future must not forever remain the hostage of the past. Nothing will come of the development of this impoverished country if it is possible for the acts of violence to continue unabated.
Mr President, in the past few weeks the escalating violence in Bangladesh has reached new heights. In October alone, around 40 000 soldiers were deployed in 'Operation Clean Heart' on the pretext of fighting rising levels of crime and private gun ownership. Several thousand people were arrested.
We know from reliable, independent sources that this military operation, ordered by the Islamist Government in Bangladesh, was directed primarily at the regime's critics. Among those arrested were opposition members of the Bangladeshi Parliament, including the former minister, Mr Chowdhury. Leaders of unpopular NGOs were also arrested. The army units carried them off without any legal authority. Most of the suspects are either Hindus themselves or Hindu sympathisers. This minority has however lived peacefully alongside the Muslim majority for decades.
The growing, and radical, Islamicisation of society and its political leaders is making everyday life increasingly difficult. Those in custody are cut off from the outside world. Many are being tortured. Hundreds of injured detainees had to receive hospital treatment. In the last month alone there were 25 deaths. The army's claim that they had all died of heart attacks is cynical. This action is contemptuous of humankind and in violation of the United Nations Universal Declaration of Human Rights.
The PPE-DE Group's position is clear: we call on the Bangladeshi Government to return to the rule of law, pluralism and parliamentary democracy. The imprisoned members of parliament and other innocent detainees must be released. I agree with Mr van den Bos: an independent body needs to be set up to investigate the arrests, ill-treatment and killings. Only then will Bangladesh be able to recover the necessary internal stability.
The European Union must also make its contribution, Commissioner Monti. In our motion, we have cross-party support for calling on the Commission to send observers to Bangladesh, and this should be done before there is further discrimination and persecution.
The agreement between the European Union and Bangladesh is based on consistent respect for human rights and on democratic principles. Should these continue to be violated to the same degree then we will have to bring political pressure to bear and that means suspending our Cooperation Agreement. Such important signals are easily understood throughout Asia as well as in other countries. We in the SAARC Delegation can give many examples to confirm this.
We therefore hope that those responsible in Bangladesh will see reason and that they will do so because of the severe pressure that can be put on them within the SAARC. Only then will our respectable counterparts in Bangladesh be taken seriously at international level.
Mr President, on 17 October this year 40 000 members of the armed forces launched Operation Clean Heart in Bangladesh. It resulted in house-to-house raids and searches aimed specifically at the Awami League's voters, party workers, the Hindu community and members of opposition political parties. Thousands were arrested and held in incommunicado detention. 25 people are alleged to have died after being tortured while in detention. The claim that these deaths were the results of heart attacks is frankly incredible.
We call upon the Government of Bangladesh to hold an independent inquiry into who is responsible for this, to release members of parliament and opposition political leaders and to establish a Bangladesh national human rights committee. We would ask the Commission to liaise with the Government of Bangladesh under the cooperation agreement to ensure that violations stop and that human rights are protected, and request that the European Parliament be kept informed.
Mr President, Commissioner, the Italian Radical Members fully support the resolution that has been tabled. At a meeting with the former Prime Minister of Bangladesh, Mrs Sheikh Hasina, attended by myself and a number of my fellow Members a few days ago in Brussels, we were told of the situation of ongoing violations, tyranny and improper use of the - de facto - army to repress civil rights, not to mention the political rights, of thousands of this country's nationals. The Commission should take steps to demand the withdrawal of the army, which is being used without a proper legal basis as a means of policing the public and of political repression.
Last January, when answering a parliamentary question, Commissioner Patten said that the situation in Bangladesh was improving and that the Commission would undertake to monitor it. All the news, both direct and indirect, which comes out of the country shows that, in actual fact, the situation has taken a very dangerous and worrying turn, which is why we are calling on the Commission to take action.
Mr President, while politically motivated violence and confrontation, as well as the prevailing law and order situation, have been a major concern for the Bangladeshi population for years, the European Union and the international donor community in general are fully aware that the law and order situation has worsened during the last year.
The EU has underlined its concern at the deterioration of law and order and the increase in violence against minorities in its 'Human rights in the world' speech at the 58th session of the UN Commission on Human Rights.
The European Union is very concerned about the general human rights situation and the continued reports of torture and deaths in custody, following the launch of Operation Clean Heart, aimed at halting the decline in law and order in Bangladesh, to which several Members referred to a few minutes ago.
We are also very concerned about the possible bias in the implementation of this operation and about the delays in implementing or failure to implement reforms such as the separation of the judiciary from the executive, the ombudsman and the creation of an independent human rights commission. The EU consequently welcomes the European Parliament's resolution on Operation Clean Heart and the general human rights situation in Bangladesh.
However, there are a couple of points in the resolution which we believe no longer reflect the current situation or are not substantiated by evidence on the ground. If one compares the situation of politically-motivated violence against the Hindu community before and after the national elections, we can see that reported violence and intimidation of minorities has significantly decreased. We should send a clear message calling on the government to ensure that the rights and security of all minority communities are fully respected.
As regards Operation Clean Heart, it must be noted that donor communities, as well as civil society, have frequently voiced their concern over the deteriorating law and order situation during this government's first year in office. The government launched the operation as a result of this pressure and the failure to deal with the situation by introducing new laws and tightening up on the existing ones.
While we acknowledge the need to improve the law and order situation - and we are ready to support the government of Bangladesh in its attempt to restore law and order - we firmly believe that this must be done under the rule of law and with full respect for human rights. Under no circumstances can exceptions to these principles be allowed. That is why the European Commission, through its delegation in Dhaka, will continue to monitor the situation and the political developments very closely.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following five motions for resolutions:
B5-0592/2002 by Mr van den Bos and Mrs Malmström, on behalf of the ELDR Group, on Iran;
B5-0595/2002 by Mrs Boudjenah and others, on behalf of the GUE/NGL Group, on the case of Hashem Aghajari in Iran;
B5-0603/2002 by Mr Gahler and others, on behalf of the PPE-DE Group, on the case of Hashem Aghajari in Iran;
B5-0607/2002 by Mrs Izquierdo Rojo and Mr van den Berg, on behalf of the PSE Group, on the death sentence against Hashem Aghajari in Iran;
B5-0608/2002 by Mrs Boumediene-Thiery and others, on behalf of the Verts/ALE Group, on Iran.
Mr President, even if Doctor Hachem Aghajari does not receive the death penalty, Iran nonetheless remains condemned to domination by its ultra-conservative religious leaders. The success of the student demonstrations cannot conceal the fact that the human rights situation has not improved but has, in fact, deteriorated.
The stoning of women, public hanging, torture and other barbaric practices mean that Iran still does not fulfil the elementary demands of civilisation. It is therefore astonishing that the European Union has not tabled a resolution concerning the situation in Iran in the UN General Assembly Third Committee. Many Member States say that they have high expectations of the human rights dialogue but, in reality, instead have high expectations of their lucrative business interests.
The European Union must not let itself be taken for a ride. On the day before the European delegation of negotiators arrived in Teheran, five people were publicly hanged. The dialogue must not be a reason for failing to put the human rights situation in Iran on the agenda in international fora. That is why, in the spring, the European Union must submit a resolution to the Commission on Human Rights in Geneva. Naturally, it is important not to isolate Iran. Contacts must be established, but good use must be made of these, and the reformers must be given as much support as possible.
A political dialogue clause in a future agreement is not enough. In my group's judgment, no cooperation agreement can be concluded as long as there is still gross and systematic abuse of human rights. Aid to terrorist organisations is also an obstacle to such cooperation. The situation in the country is becoming more explosive by the day, and it is therefore also high time that there were genuine reforms in Iran. There can only be constructive dealings with Iran if the truth is allowed to prevail and if supreme authority lies with the people.
Mr President, it was on 23 October, not even a month ago, that we discussed, here in this Parliament, the human rights situation. We all condemned the death sentences and stonings and the general way in which this inhumane Iranian regime treats its people. At that time we also expressed regret - at least my group did - that the Council had decided not to table a human rights motion on Iran at the next meeting of the UN Commission on Human Rights. Now, only a short time later, someone is sentenced to death when all he has done is to urge people to think things over, not to let their opinions be decided for them and not to blindly follow religious dogmatism.
In this situation the European Union is continuing to negotiate a cooperation agreement involving economic cooperation. One of the statements in the motion is inadequate in my view. It is obviously good if future cooperation agreements contain a human rights clause. But I think it would be better - and I am saying this on behalf of my group - if there were no cooperation agreements at all and if they were not even concluded while human rights are not respected. It is schizophrenic. We only have a limited number of options when it actually comes to bringing pressure to bear. We should not give up the possibility of exerting economic pressure on Iran.
Of course it is positive that the students are going out onto the streets. Of course it is positive that President Khatami is saying that this verdict is unacceptable. Of course it is positive that the Speaker in the Iranian Parliament is taking the same line. But this has not come anywhere near to forcing a restructuring of Iranian society. It is no accident either, in my view, that the Iranian religious leaders and the Iranian Government intend to remove the legitimate opposition in Iran by trying to make them out to be terrorist organisations and having them all put on the corresponding list so that they will have eliminated this opposition once and for all. I think that we too have a great responsibility here. We need to take more notice of who is put on these lists and why. We should ask more questions; the European Union should not always stand to one side like a junior prison warder.
That is why we are calling on the Commission to make it quite clear at the next negotiations that there will not be any cooperation with Iran, economic or otherwise, for as long as this inhumane system remains as contemptuous of human rights as it is at present.
Mr President, the case of Dr Aghajari has rightly aroused huge interest and concern in Iran and abroad. I share the view expressed by the Speaker, the Speaker in the Iranian Parliament, Mehdi Karroubi, who called the death sentence a disgrace to the country's judicial system. However, I am not entirely convinced that it is as a matter of conviction that the country's religious leader, Ayatollah Khamenei, has ordered the judiciary to review the verdict. Khamenei's previous record suggests rather that he is playing for time. The student demonstrations should slowly die down, as should the interest shown in the case by the public both nationally and internationally.
It has, however, become clear in the demonstrations that the demonstrators are not only concerned about Dr Aghajari, but that they want more democracy altogether. In fact this verdict, like many others, is not motivated by religious concerns, but by political ones. We are familiar with this from European history, when the State and the church were not yet separate. The rulers of the time used Christianity, too, as a means of realising their own claims to power until it could no longer be recognised as such.
Iranian society is, however, one step ahead of the conservative judiciary and clerics. This is clear, amongst other things, from the most recent proposals for reform put forward by the Iranian Parliament, which seek to restrict the absolute power of the Council of Guardians. I call on the Council and the Commission to pursue the dialogue on human rights in all their contacts with Iran and to be clear that without the European Parliament there will be no agreement on cooperation and trade.
The opposition in the Iranian Parliament, both in Iran and abroad, is also very hopeful that economic interests will not be our only reason to hold contacts with this country. I think that we will also be able to make our views and basic position known when we welcome members of the Iranian Parliament on the occasion of their return visit to this House. For our part, it will always be clear that we are on the side of more democracy and not on the side of those who want to turn the clock back several hundred years.
Mr President, I disagree with Mr Markov. Iran is a complex society. There is evidence of some progress towards an Islamic society that is in tune with the modern world. President Khatami and his reformist allies are a symbol of that modernisation. However, President Khatami is being constantly frustrated by the more fundamentalist elements of Iranian society. That is why the EU is currently engaged in negotiating a trade and cooperation agreement with Iran. This is not currently in doubt, though it must be clear to the Iranian authorities that at the same time we will expect and require an agreement on human rights.
The death sentence on Dr Hashem Aghajari for apostasy on the basis of some obscure theological dispute is incomprehensible to the West. We welcome President Khatami's intervention, the action of lecturers and students in protesting and Dr Aghajari's own appeal for calm. We welcome the threat of resignation by President Khatami, the cabinet and dozens of MPs, should the Council of Guardians veto legislation that is being proposed to limit its current absolute power.
However, we have to make it clear to the government of Iran that we will be watching the outcome of this and similar cases with close interest, in terms of our future relations with that country.
Mr President, this motion is about three points. Firstly, it is about a man who is threatened with death and whom we must rescue. Secondly, it is about a Dr Aghajari who, in the opinion of many prominent Muslims, is defending true Islam, this great world religion, from political abuse by the extremist forces that are in power in Iran. And thirdly it is about the fate of Iran itself, because in Iran we are now seeing a power struggle between reformers on the one hand, who want gradually to open up this regime, like President Khatami and the aforementioned Speaker of the Iranian Parliament, and darker characters on the other hand whom to compare with the Middle Ages - I should like to make this clear - is an insult to the Middle Ages. These are forces that are unfortunately adherents to a modern, totalitarian form of extremism and that are abusing the great world religion of Islam for their own suppressive and criminal ends.
In this context, allow me to say a final word to Mr Markov. Mr Markov, I have expressed criticism of the weakness of the West and of the repression practised by a regime myself in the past, when the SED was still in power in East Berlin, and I have to say that you yourself would have described the words that you have just used as a throwback to the cold war. At that time I certainly thought that democrats should be uncompromising where totalitarian forces were concerned. That was true then, it is true today and it will also be true in the future!
(Sustained applause)
Mr President, we are greatly concerned about the new series of arrests and sentences which reformists and those who exercise their fundamental right to freedom of expression in Iran have been subject to.
Following his speech last June on religious reform, given in western Iran, the university professor, Hashem Aghajari, was arrested and, this month, was sentenced to 74 lashes, followed by eight years' imprisonment and the death penalty. Professor Aghajari, who lost his right leg during the Iran-Iraq War, needs medical attention. He was expected to appeal to a higher court, but Professor Aghajari had the courage to defy the legal system by refusing to go to appeal. For several days, Teheran has been the scene of heated student protests and, I am glad to say, President Khatami has announced that he does not support the sentence, which was ordered to be reviewed on 17 November by Supreme Leader Khamenei.
In the past, we have called repeatedly on Iran to apply the death penalty only to people who have committed the most serious crimes, in observance of the commitments assumed in accordance with the International Covenant on Civil and Political Rights.
In its Conclusions on 21 October, the Council agreed to initiate a dialogue with Iran on human rights, thereby confirming its concern over this area, including violations of civil and political rights and, especially, freedom of expression. The Council also mentioned its traditional, resolute opposition to the death penalty.
On 18 and 19 November in Brussels, President Prodi and Commissioner Patten met Iran's Foreign Minister, Mr Kharrazi, who undertook to participate in future dialogue between the European Union and Iran on human rights, and challenged, together with other leading Iranian figures, Professor Aghajari's unjustified sentence.
The dialogue on human rights is, in effect, an appropriate forum for the consideration of individual cases. The Commission will monitor developments extremely closely and remain in contact with Parliament and the Member States.
I would like to add that the Commission feels that initiating the talks, which will also include a political dialogue, is in the interests of Iran and the European Union - see the Conclusions of 17 June 2002 - and, furthermore, the Trade and Cooperation Agreement will contain a clause on human rights. In addition, the negotiation process will allow us to exert pressure while, at the same time, supporting President Khatami and the reformists.
Thank you, Commissioner Monti.
The debate is closed.
The vote will take place immediately after this debate.
We shall now proceed to the vote.
Mr President, as a point of order I would like to request the floor before the vote on the two amendments, because I would like to propose an oral amendment to each of them.
I would also like to table a point of order, before moving on to the vote, which will be a joint one concerning the whole text, because there are some linguistic corrections which I would like to point out to the services, since we have worked very quickly and some errors have slipped in which I will now mention, Mr President.
We negotiators agreed that, by means of oral amendments and corrections, we could adapt the text if the circumstances had changed. Recital A mentions 'recent hours', and much has happened since the hull was ruptured; it should say 'recent days', because some days have passed rather than hours.
In Recital B, where it talks about oil, it should say 'fuel', because we have agreed that 'fuel' should always be included.
In the Spanish version of Recital F the text 'especially birds' appears and we had agreed that the word 'especially' would not appear. I therefore request that the word 'especially' be removed.
The Spanish version of Recital G says 'sea craftsmen such as oyster farmers and seafood breeders'. I would ask that the Spanish version be corrected by saying 'sea workers such as mussel farmers, oyster farmers and other shellfishermen'.
In point 3, the Italian version does not match the other versions; it is the only one in which, in line 7, seven words have been included which must be removed since they do not appear in any of the other versions.
And finally, in point 11, it says 'maritime and/or fishing areas ' and, in Spanish, it should say 'maritime-fishing areas '.
That is all, Mr President.
Mr Varela, I will see to it that all of the language versions are cross-checked once more.
(The President established that there were no objections to the oral amendments)
Before the vote on Amendment No 1:
Mr President, I requested the floor for an oral amendment to this Amendment No 1.
We agree with Amendment No 1 from the UEN Group, but ask, if the House is in agreement, for the following words to be added: 'European Parliament Resolution on the Prestige oil tanker disaster off the coast of Galicia'. I believe this would be more precise and it appears in this form in the agenda for this sitting. I would like to add the text 'off the coast of Galicia'.
Mr President, I would like to present an oral amendment, because the amendment by the UEN Group includes Portugal. We are not against this, but Spain and France do not appear, but rather Galicia and Brittany, and we believe - and we have discussed this with the Portuguese Members - that it should say: 'Galicia, Brittany and Northern Portugal'.
Mr President, I should like to do something that I have never done before, namely congratulate the Conference of Presidents in the plenary and thank them for including so many interesting debates on this afternoon's agenda. This has set the standard for future plenary sittings!
Congratulations are always welcome!
Mr President, did the Conference of Presidents take a decision regarding the exclusion of the two Zimbabwean diplomats who are on our banned list? I understand that the Conference of Presidents was to decide whether or not they should be banned from the building. I should like to know what was their decision.
Mr Balfe, neither of the diplomats will be allowed to enter the House.
Mr President, like many of the Members, I voted for the extension of Regulation 1408 because it is only right that all the citizens of the European Union who, during their working lives, have worked in various states in the Union, should receive a pension, a good pension. I would like to take the opportunity to add that Regulation 1408 would be even better if it made it possible for workers to transfer their contributions, paid in each state where they have worked, to the state from which they would like to receive their pension. This is already provided for in many bilateral agreements; we could also implement it in the European Union so that, as the years go by, we can have pensions that are increasingly better, more acceptable, larger and more substantial.
. (FR) The sinking of the 'Prestige' was not an accident. It was the logical consequence of a mixed, national and European decision-making system, which paralyses the Member States without actually imposing the necessary radical measures. It thus leaves the way open to certain maritime transport mafias that operate in an area without law...And everything is perhaps done for that.
Some of my colleagues think that we need to get out of this bad situation by imposing a central and supranational European authority. This solution may seem attractive, but there is a risk of it being far removed from the people, badly democratically monitored, and therefore susceptible to the pressure of financial interests.
Moreover, there is no point in putting together the European Member States that are affected by the problem, and others that are not affected. That would only slow down the decisions.
Without excluding European directives out of hand, they need to be supplemented by re-establishing the Member States' right to protect themselves. We also need to admit that the Member States that are threatened must be able to take measures together, outside of Community procedures. And the bottom line is that we need to ban from our waters any vessel for which the person responsible is not clearly identified, cannot be located, is not credit-worthy or is not completely insured.
We are once again going to condemn the sinking of a waste boat that is 26 years old, was last inspected in 1999, belonged to a Liberian company, was flying a flag of the Bahamas, was operated by a Greek company, chartered by the Swiss subsidiary (Crown) of a Russian conglomerate (Alfa Group) that obtained a navigation certificate from the American navigation office ...
We have had enough of the opaqueness, impunity and complacency in maritime transport, which present a danger to sailors, the environment and coastal populations. We have had enough of the impotence of the European Union, which, on the orders of the United States, is capable of establishing anti-terrorist legislation that is an attack on freedom within a few weeks, but is incapable of applying the resolutions in the Erika I and Erika II packages. We urgently need an international maritime law that can break with the complacency that can force shipowners, charterers and oil companies to take on a security attitude and high social standards for those working in maritime transport. In short, we need the human (inspectors, checkers, coastguards), material and financial resources to apply the law. Without these minimal measures, Parliament will continue to adopt ineffective resolutions every time there is an oil slick.
. (PT) In addition to what I said in the debate this afternoon, I wish to reaffirm my total support for the positions expressed by Commissioner de Palacio, both with regard to bringing forward the entry into force of the 'Erika' packages with immediate effect and to the need to improve, extend and toughen all aspects of their content. To anyone who has had doubts or qualms about the measures that were proposed and discussed for the 'Erika I' or 'Erika II' packages, the Prestige disaster has provided the answer. Furthermore, we must focus our immediate energies on monitoring and minimising the effects of the pollution and on providing assistance to the frightened and worried communities that have been affected. Lastly, I would also reaffirm the need for a rigorous Community inquiry into the entire event, both so that we can be sure that everyone concerned acted as they should and to ensure that we have the best technical and political response capacity in the event of potential future incidents.
I declare the session of the European Parliament adjourned.
(The sitting was closed at 5.55 p.m.)
Mr President, I raise to table a point of order about the Minutes.
I am now receiving the Minutes later than I did previously and I have still not received the Minutes from Wednesday. I have, on the other hand, received the Minutes from Tuesday, on which my name does not appear in the attendance register. I should like this to be corrected because I was indeed present.